11/23/2020              Case 1:20-cv-01175-LY Document     1-3 A. Filed
                                                  Mail - Alberto  Martinez11/25/20
                                                                          - Outlook Page 1 of 120


                                                                                                Exhibit 15




       Dear Al:
       I wanted to call you yesterday but I was dealing with the excitement around the
       addition to the family—Simone Sade, photos attached.

       Here is my personal advice, which I am making to remove yourself from the center
       of all the unnecessary attacks (I was expecting disagreements but not at this
       sustained level of anger) is to say that you are just dealing with compilation of
       facts and records and let Jackie deals with its interpretations, using the EC or
       another committee.

       I have served on various peace missions, and you cannot drive change if
       established and privileged vested interests are not ready for it. One has to seek
       other instruments.

       This is a private note, but you don’t want to give yourself emotional agonies that
       can be transferred to the Head of Department who is well paid.

       See my message as private. As you can tell, I keep to myself, which is why I am
       super productive, although I am not rewarded for it.

       Best
       TF

       Toyin Falola
       Department of History
       The University of Texas at Austin
       104 Inner Campus Drive
       Austin, TX 78712-0220
       USA
       512 475 7224
       512 475 7222 (fax)
       http://sites.utexas.edu/yoruba-studies-review/
       http://www.toyinfalola.com
       http://www.utexas.edu/conferences/africa
       http://groups.google.com/group/yorubaaffairs
       http://groups.google.com/group/USAAfricaDialogue




https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQACkJPlAg%2F51GqRsQckTh… 1/1
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 2 of 120

can we meet soon?
                                                                                                        Exhibit 16
 Alberto A. Martinez
 Mon 2/4/2019 5:21 PM

 Sent Items

 To: Del   Castillo, Lina M <delcastillo@austin.utexas.edu>; Newman, Martha G <newman@austin.utexas.edu>;



hi Lina and Martha,

I write as Chair of the Equity Committee and Minority Liaison, since Lina is our department’s Ombuds
and Martha used to be. I’m hoping the three of us can meet soon so that I may get your advice on a
difﬁcult situation.

Basically, last semester after the Eq Committee presented our draft Report on Salaries, Jackie called a
meeting of the Executive Committee in which she asked them to “disband” the Eq. C. However, the
Executive Committee objected and decided not to do that, but that we should be allowed to proceed
doing our work.

However, Jackie soon told me that she wanted to create subcommittees of the Eq C so that more faculty
could participate. I thought that was ﬁne, but she didn’t tell me how members of the subcommittees
would be selected and didn’t seem to like my suggestion that we just ask everyone in the department
who’d like to join. She asked me a few times which members of the Eq C wanted to be in the
subcommittees and last Tuesday I sent her the names of which subcommittees we each had chosen.
The very next day, Madeline emailed that Jackie appointed her chair of the subcommittee on
Promotions. I was annoyed that Jackie did that without consulting me or the Equity Committee, but I try
to be ﬂexible so I emailed Jackie saying it’s ﬁne, but that I do want to be chair of the subcommittee on
Governance. She emailed me the next day, saying she asked Jeremi to chair that subcommittee and
that he accepted. This top-down way of doing things is exasperating and inappropriate, and it’s the kind
of problem that led to the creation of the Eq. Committee in the ﬁrst place. I explained in an email to
Jackie why this is procedurally wrong; I’ve copied it below.

So, I’m hoping to get your advice in person — to discuss my options. Option 1: keep all faculty that
Jackie appointed to the subcommittees. Option 2: we don’t, because she did it without even consulting
the Eq C. Maybe Madeline and Jeremi can well be members of the committees but I seriously worry that
Jeremi might be counterproductive as chair because he’s the only faculty member in the department
who has told me at length that there are no signiﬁcant inequities in governance in our department (e.g.,
he said that anyone who doesn’t get elected into the EC doesn’t have the trust of the department, that
some people can’t be trusted in certain roles, that people don’t trust me in particular because I’m “an
antagonistic person,” that those who think they’re underpaid are not, that if anyone wants more than they
have “they just have to play the game,” etc.) I appreciate Jeremi’s honesty, but chairs of subcommittees
are usually appointed by the choice of committees themselves.

I’m exasperated by all this, and there’s more, but we can talk about it.
Can we meet maybe tomorrow Tuesday at noon? Or at some time on Wednesday?

Thanks,
Al
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 3 of 120


                                                                                 Exhibit 17
Equity Committee Meeting
February 6, 2019
                                     Problems for Discussion

After we presented the draft Report on Salaries, Jackie asked the Exec. C. (EC) to disband the
Eq. Comm. The EC disagreed and re-asserted that we must be allowed to do our job.

Jackie decided that Susan DS is a subcommittee of the Eq. Com. But this was beyond our
original scope: We were appointed to analyze equity issues in salaries, governance, promotions.

Jackie decided that our Eq. C. should have two more subcommittees: Promotions and
Governance. She asked us to choose in which subcommittees we want to be.

Once we chose, she unilaterally appointed Madeline to be chair of Promotions subc., without
consulting us.

When I found out Jackie had done that, I wrote her that I want to be chair of the Gov. Sub.
But the next day, she told me that she appointed Jeremi, and that he accepted, again, without
consulting us, as a fait accompli, as already decided before those affected hear about it.

I emailed Jackie that she proceeded inappropriately, by not consulting us. I explained that
subcommittees can have external members but they can or should be chaired by members of
the parent committee. And, subcommittees must report only to the parent committee.

Jackie then reiterated her previous statements. And she ignored my complaints about how she
proceeded improperly, without consultation and disregarding our autonomy, and about how
the subcommittees must report only to the Equity Committee.


Some Options for Discussion:

1) Revoke all members and chairs of the Governance and Promotions subcommittees, since
they were appointed without consultation, and invite everyone in the Dept. to join, including
those individuals. Appoint as chairs only members of the Eq. C.

2) Retain all members and chairs of the subcommittees, but under the condition that they
agree to follow the standard rules of order, and, in particular, that they will report only to the
Eq. Committee, and submit drafts of reports to be edited by the Eq. C.

3) Retain some members and chairs of subcommittees, under the same condition above, and
invite other members openly, any faculty.

4) Discharge the Subcommittee on Curriculum and Scheduling, that is, give SDS independence
in a separate committee, since that area was not one of our original charges.
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 4 of 120




Jeremi might be counterproductive as chair because he’s the only faculty member in the
department who has told me at length that there are no significant inequities in governance in
our department (e.g., he said that anyone who doesn’t get elected into the EC doesn’t have the
trust of the department, that some people can’t be trusted in certain roles, that people don’t
trust me in particular because I’m “an antagonistic person,” that those who think they’re
underpaid are not, that if anyone wants more than they have “they just have to play the game,”
etc.) I appreciate Jeremi’s honesty, but chairs of subcommittees are usually appointed by the
choice of committees themselves.


Huaiyin 13 years at UT never in EC
Emilio 13 years until EC
Juliet 0 times in past 15 years
Falola 1 time in 15 years

Matysik 6 years
Bsumek 8 years
Joan 5 yrs
Philippa 5 yrs
David Crew 6 years


appoint individuals who don’t want to serve, appoint some who have already served too much,
not appoint others who do want to serve

Alberto A. Martinez
Mon 2/4, 5:21 PM
hi Lina and Martha,

I write as Chair of the Equity Committee and Minority Liaison, sinceLina is our department’s
Ombuds and Martha used to be. I’m hoping the three of us can meet soon so that I may get
your advice on a difficult situation.

Basically, last semester after the Eq Committee presented our draft Report on Salaries, Jackie
called a meeting of the Executive Committee in which she asked them to “disband” the Eq. C.
However, the Executive Committee objected and decided not to do that, but that we should be
allowed to proceed doing our work.

However, Jackie soon told me that she wanted to create subcommittees of the Eq C so that
more faculty could participate. I thought that was fine, but she didn’t tell me how members of
the subcommittees would be selected and didn’t seem to like my suggestion that we just ask
everyone in the department who’d like to join. She asked me a few times which members of
the Eq C wanted to be in the subcommittees and last Tuesday I sent her the names of which
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 5 of 120

Re: New Equity Committee in place: Your charge
                                                                                                      Exhibit 18
 Alberto A. Martinez
 Fri 5/11/2018 4:33 PM

 Sent Items

 To: Zamora,Emilio <e.zamora@austin.utexas.edu>; Neuberger, Joan H <neuberger@austin.utexas.edu>; Walker, Juliet E K
   <jekwalker@austin.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Lawrence, Mark A
   <malawrence@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Joseph, Peniel E
   <Peniel.Joseph@austin.utexas.edu>;

 Cc:Jones,   Jacqueline <jjones@austin.utexas.edu>;



Dear Emilio, Joan, Juliet, Leonard, Mark, Megan, Peniel,

welcome to our new committee -- I’m glad to have you on board. I forward to you, below, the ﬁrst email I
sent to this committee, less than a week ago.

As you may know, in April Jackie kindly called for a “robust online discussion on departmental
governance issues.” It led to a series of frank emails in which some faculty members, including myself,
raised concerns about apparent inequities and about how we might well improve our governance to
solve them.

I thank and value Jackie’s trust in appointing me to chair this new committee. Near the end of our
Faculty Meeting, on May 2, she said we’d look at the three areas in the Agenda: governance, merit
increase guidelines, and nurturing of junior faculty. Still, she also notes that our charge is broad, so we
may well focus it.

My aim is to help increase equity in our department, and to that end we will prepare a Report with
recommendations. It’ll be based on historical data, faculty input, and your thoughtful analysis. I certainly
agree with Jackie’s suggestion that we should “develop positive recommendations related to
departmental structures and policies that will ensure an equitable distribution of resources and inﬂuence
among various groups and all individuals.”

Bear in mind that this won’t be a diffuse or protracted process. We should work for equity and
inclusiveness now, promptly, not years from now.

So, please tell us what speciﬁc problems you’d like us to address and work on. My previous email,
below, includes good suggestions from our colleagues.

With best wishes,
Al

Chair,
Committee on Equity



Subject: Committee on Equity
Sat 5/5/2018 8:07 AM
To: Raby, Megan; Zamora, Emilio; Stoff, Michael B; Neuberger, Joan H
                        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 6 of 120

New Equity Committee in place: Your charge

 Jones, Jacqueline
 Fri 5/11/2018 1:42 PM


 To: Alberto
           A. Martinez <almartinez@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>; Neuberger, Joan H
    <neuberger@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>; Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>;
    Lawrence, Mark A <malawrence@austin.utexas.edu>; Moore, Leonard N <LeonardMoore@austin.utexas.edu>; Walker, Juliet E K
    <jekwalker@austin.utexas.edu>;

 Cc:Tully,   Alan <tully@austin.utexas.edu>;



Dear Al, Emilio, Joan, Megan, Peniel, Mark, Leonard, and Juliet,
        Thank you for agreeing to serve on the department’s New Equity Committee, which Al is chairing. I have
included everyone on this committee who wished to be part of it; but at 8 people, it’s probably big enough now.
I’ll tell other colleagues who want to join that it is now closed (though I assume you welcome input from interested
parties generally).
        A couple of things: Please cc me on all your email correspondence, so that I can serve as a resource when
needed.
        As of now, the committee’s charge is broad and vague. How can we narrow and focus it? I’ll leave it to you
to make suggestions. I know that certain colleagues not on the committee have a keen interest in related issues (the
nurturing of junior faculty, for example), and perhaps you want to identify those issues that can be handled by
another group, or by the department as a whole. I don’t want you to think that you have to tackle every problem.
        My chief suggestion is that, looking to the future, you develop positive recommendations related to
departmental structures and policies that will ensure an equitable distribution of resources and influence among
various groups and all individuals.
        In any case I think it will be best that you decide on your charge before going much further; I’m happy to
weigh in if you want me to, but Al will moderate the discussion.
         Again, thank you for agreeing to serve.
Cheers,
Jackie
          Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 7 of 120


                                                                                    Exhibit 19


On Nov 30, 2018, at 10:44 AM, Jones, Jacqueline <jjones@austin.utexas.edu> wrote:

Hi Megan,
   Jack Davis told me he had dinner with you at UF! I hope you enjoyed your visit! Jack is a great guy
(did he tell you he was my first grad student at Brandeis?) and will be our Littlefield Lecturer in 2020.
   I hate to keep bothering you, but I am checking in about the Climate Survey. What is the division
of labor on the Equity Committee related to this? Al asked me to put out a call to our colleagues for
questions, but I have had no responses yet.
   I am hoping we can keep things pretty simple: For example, What suggestions do you have for
strengthening or changing the governance structures of the department, especially the EC? And
What suggestions do you have for improving the tenure and promotion process in the department?
   In all honesty I have not heard a lot of grumbling about either one of these, but that is what the
survey is for I suppose, to solicit opinions that folks have but have not verbalized or otherwise
communicated to the department.
   Once again, I feel badly writing just to you, but do not know whether or not you have a committee,
or whether or not others on the Equity Committee are actively involved in this project with you.
Jackie
                        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 8 of 120

Re: checking in
                                                                                                              Exhibit 20
  Jones, Jacqueline
  Fri 11/30/2018 10:18 AM


  To: Raby,   Megan <meganraby@austin.utexas.edu>;

  Cc:Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Thanks Megan. Either I didn’t get the drafts or I missed them— would you mind resending? Thank you.
Jackie

Get Outlook for iOS

From: Raby, Megan
Sent: Friday, November 30, 2018 11:16:08 AM
To: Jones, Jacqueline
Cc: Alberto A. Martinez
Subject: Re: checking in

Hi Jackie,

The committee is on track with the climate survey. Yes we’re actively working on it as a whole––with additional feedback from emails,
conversations, my meeting with Indrani and Martha, etc. I thought you were on the last email exchange, before Thanksgiving, when some drafts
were circulated, but perhaps I am wrong? I think we will need 1-2 more meetings for the committee to come to consensus about the questions.
(Al, I’ve cc’ed you: can the Equity Committee meet next week and/or during finals to finalize the questions?) I’ve learned how to use Qualtrix, so
over the break I’ll use it create the survey itself using the questions we decide on. I’ll make sure you continue to be Cc’ed on future
correspondence. I’m in agreement re: relative simplicity––that is exactly what has taken some time to craft. I think we’re almost there.

Yes, I had a great dinner with Jack and was planning to pass along my greeting to you from him! You beat me to it! I’m so thrilled he’ll be here
as Littlefield Lecturer. And I had a great time at UF––it is nice to have such a positive response to my research from both historians and
ecologists.

Best,
Megan

Megan Raby
Assistant Professor
Department of History
University of Texas at Austin

www.meganraby.com
New book: American Tropics: The Caribbean Roots of Biodiversity Science


        On Nov 30, 2018, at 10:44 AM, Jones, Jacqueline <jjones@austin.utexas.edu> wrote:

        Hi Megan,
           Jack Davis told me he had dinner with you at UF! I hope you enjoyed your visit! Jack is a great
        guy (did he tell you he was my ﬁrst grad student at Brandeis?) and will be our Littleﬁeld Lecturer in
        2020.
           I hate to keep bothering you, but I am checking in about the Climate Survey. What is the division of
        labor on the Equity Committee related to this? Al asked me to put out a call to our colleagues for
        questions, but I have had no responses yet.
           I am hoping we can keep things pretty simple: For example, What suggestions do you have for
        strengthening or changing the governance structures of the department, especially the EC? And
        What suggestions do you have for improving the tenure and promotion process in the department?
                         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 9 of 120

Important
                                                                                                                Exhibit 21
  Raby, Megan
  Mon 12/10/2018 10:41 AM


  To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Hi Al,

I am so sorry to do this, but I have just told Jackie that I must resign from further involvement in a climate survey. Jackie has contacted me with
objections about the survey, and I feel that I am stuck in an untenable position, forced to mediate between her and the committee.

Let me figure out how to turn over the Qualtrics draft to you. I won’t go to the meeting tomorrow. If it is OK with you, I’ll rejoin the equity
committee if/when we move on from the survey to other items. Let me explain this in person if you are around today. I’m very sorry—this must
be unexpected and inconvenient.

Thanks for understanding, and for being a good friend,
Megan


Megan Raby
Assistant Professor
Department of History
University of Texas at Austin

www.meganraby.com
New book: American Tropics: The Caribbean Roots of Biodiversity Science
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 10 of 120

Re: Important

  Alberto A. Martinez
  Mon 12/10/2018 11:32 AM

  Sent Items

  To: Raby,   Megan <meganraby@austin.utexas.edu>;



hi Megan,

wow, this is surprising and rough.
You can well send me her objections, if that's ok, and it's too bad, as I thought the Survey was going
very well, and my impression this weekend was that the version online is looking good even though most
of the material isn't in there yet. Had I imagined that she might complain about draft 2.0 before it's not
even ﬁnished I would have insisted that I do it this weekend, rather than you.

Note also that Jackie could better have sent any concerns to all of us, rather that just you, but oh well.

In any case, ok, you can step away from the CS, and I'll complete it, with everyone's input, including
Jackie's.

And of course, I do want you to continue in our committee for the promotion and governance issues.

I'm not on campus yet, but might be a bit later -- I'm not sure yet, but I'll call you on your cell phone
today.

And thank you for all your good work!!

Al

From: Raby, Megan
Sent: Monday, December 10, 2018 10:41:36 AM
To: Alberto A. Martinez
Subject: Important

Hi Al,

I am so sorry to do this, but I have just told Jackie that I must resign from further involvement in a climate survey. Jackie has contacted me with
objections about the survey, and I feel that I am stuck in an untenable position, forced to mediate between her and the committee.

Let me figure out how to turn over the Qualtrics draft to you. I won’t go to the meeting tomorrow. If it is OK with you, I’ll rejoin the equity
committee if/when we move on from the survey to other items. Let me explain this in person if you are around today. I’m very sorry—this must
be unexpected and inconvenient.

Thanks for understanding, and for being a good friend,
Megan


Megan Raby
Assistant Professor
Department of History
University of Texas at Austin
                           Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 11 of 120
Re: Salary Guidelines: Voting Results
                                                                                                                                     Exhibit 22
 Brower, Benjamin C
 Mon 12/17/2018 9:38 AM


 To: Alberto A. Martinez <almartinez@austin.utexas.edu>;




Dear Al, A well deserved vote of confidence for the committee’s hard and thoughtful work. Thanks again for your efforts. Best, Ben

Benjamin Claude Brower
Associate Professor

History Department
University of Texas at Austin
104 Inner Campus Dr. Stop B7000

Austin TX 78712-0220
USA
tel. +1 512-475-6813
benbrower@utexas.edu
webpage: http://www.utexas.edu/cola/depts/history/faculty/bcb936
Ofﬁce: Garrison Hall GAR 3.204


       On Dec 16, 2018, at 11:26 PM, Alberto A. Martinez <almartinez@austin.utexas.edu> wrote:

       hi everyone,

       as you know, the Committee on Equity developed 23 proposals, in consultation with faculty members and Jackie Jones,
       with the aim of improving our Salary Guidelines, especially in the interest of equity issues such as compression. We invited
       the 60 tenured and tenure-track History faculty to vote (not including lecturers, Afﬁliated Faculty, or Emeriti), that is,
       everyone who is directly affected by our Salary Guidelines. Jackie Llado received 41 ballots, which is a pretty good turnout
       (68%).

       On Wednesday Jackie Llado and I tallied the ballots in Jackie Jones’ ofﬁce while she too was there.
       Results: the faculty vote approved all 23 proposals for improving the Salary Guidelines.

       The two proposals with most votes in favor received 38 votes each and are #16 (about the 60% for equity raises) and #22
       (about being informed about itemized reasons for raises received). The proposal with fewest votes had 26 votes and was
       Proposal #9 (about editing a journal special issue). Again, all proposals did pass. To me, it's especially gratifying that
       we did choose to grant greater priority to Equity Raises than what was stated in past Guidelines; it's a kind gesture of
       solidarity for our colleagues.

       I’ve attached the tally of vote counts: Yes, No, Abstain. Jackie Llado has all the ballots and voting list.

       Thank you for participating -- and for your suggestions during the process.
       Also, I warmly thank Jackie Jones, Jackie Llado, and the members of the Committee for their good work: Joan,
       Emilio, Megan, Juliet, Mark, Peniel.


       Al Martinez

       Chair,
       Committee on Equity




       From: Alberto A. Martinez
       Sent: Monday, December 10, 2018 1:29 AM
       To: Abzug, Robert H; Berry, Daina R; Bodian, Marion E; Brands, H W; Brower, Benjamin C; Brown, Jonathan C; Bsumek, Erika M;
       Buenger, Walter L; Butler, Matthew J; Canizares, Jorge Canizares-Esguerra; Chatterjee, Indrani; Cofﬁn, Judith G; Crew, David F;
       Deans-Smith, Susan; Del Castillo, Lina M; Di-Capua, Yoav; Toyin Falola; Farmer, Ashley; George Forgie; Frazier, Alison K; Frens-
       String, Joshua; Garﬁeld, Seth W; Burnett, Virginia Garrard; Laurie Green; Guha, Sumit; Hardwick, Julie; Hsu, Madeline Y; Hunt, Bruce
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 12 of 120


                                                       Exhibit 23
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 13 of 120
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 14 of 120

RE: subcommittees
                                                                                       Exhibit 24
 Jones, Jacqueline
 Thu 1/31/2019 10:47 AM


 To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Hi Al,
Thank you for your message. I wanted you to know that I have asked Jeremi to chair the subcommittee on
Governance, and he has agreed.
Since you are the chair of the Equity Committee, I do not think it would be appropriate for you also to chair this
subcommittee. I am chair of the department, but in virtually all cases I leave chairing departmental committees to
others. Of course as a member of the committee, you’ll play a major part in shaping its work.
I think we have a good core of people on the committee—you, Mark, Peniel, Juliet, and Emilio. I’ll be asking a
couple of other people to serve as well.
I’ll let you know when the committee is complete. Thanks so much.
Best,
Jackie

From: Alberto A. Martinez <almartinez@austin.utexas.edu>
Sent: Wednesday, January 30, 2019 7:56 PM
To: Jones, Jacqueline <jjones@austin.utexas.edu>
Subject: subcommittees

hi Jackie,
Madeline sent me a group email saying that she'll serve as chair of the subcommittee on Promotions,
which is ﬁne with me. Still, I'm just writing to say that I do want to serve as chair of the subcommittee on
Governance. Or, let me know if you were thinking of appointing someone else. I assume that Susan will
lead the subcommittee on Curriculum and Scheduling, as you had mentioned.

Madeline reached out to Abena, Lina, and Yoav to join the subcommittee, which sounds good to me too.

Thanks,

Al
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 15 of 120

subcommittees
                                                                                                     Exhibit 27
 Alberto A. Martinez
 Sat 2/9/2019 5:14 PM

 Sent Items

 To: Jones,   Jacqueline <jjones@austin.utexas.edu>;

 Cc:Joseph,
         Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Raby, Megan
   <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>;



hi Jackie,

the Equity Committee met to discuss how to proceed with regard to the subcommittees. We agreed that
since you already appointed Madeline and Jeremi to chair the subcommittees on Promotions and
Governance none of us wants to chair those committees now, and we expect to work well with them. We
do agree that both of them and the other new members you appointed can contribute valuable expertise
and good will to work on these areas. Still, most of us felt disappointed and uncomfortable that you just
didn’t consult us.

Still, we do want to keep working on these issues so we wish to make a few requests. We want to meet
soon with Madeline, Jeremi, and Susan to give them an overview of our work and ﬁndings to date, since
we’ve been discussing these issues for eight months. Also, we think that the three of them should well
be members of the Equity Committee, in order to have a good working relationship. Finally, we’d like to
invite all the faculty to see if others want to join the subcommittees, to be open and inclusive.

Best,

Al, Mark, Megan, Juliet, Emilio, Peniel
     Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 16 of 120


                                                                            Exhibit 28




Dear Colleagues
I am concerned about the new alternative of Committee on Committees (or Nominations)
along with triads of applicants for every position (one of whom will be chosen by the chair)
as a solution to departmental inequities in governance. The solution appears as extremely
cumbersome instead of the straightforward system of rotation. How we’ll guarantee that the
nominating committee and the chair won’t simply select candidates from the same pool of
individuals who are not now considered “reliable”? Example: Alberto had never been chair
of anything until last April. Alberto temporarily became the chair of the equity committee .He
directed reforms on equity merit pay and the climate survey and gathered data. Suddenly,
the equity committee was dissolved into subcommittees and power devolved to the same
pool of people, the grownups, who have been running things in the department. Clearly,
Alberto cannot be trusted with positions of leadership. Would he ever be chosen out any
triad presented to Jackie to be, say, director of the IHS or Graduate Director? The new
proposed solution will most likely make things worse as those not chosen will feel even more
disenfranchised. Or they simply don’t ever apply not to be humiliated. How do make sure
that those of us who want to occupy positions of leadership in the department but who are
considered by the “grownups” illegible or incapable won’t be, again, left out? We embarked
     Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 17 of 120
a year ago on a pattern of analysis and reform. Let’s make sure we offer realistic alternatives
of inclusion and equity.
Best
Jorge



Jorge Cañizares-Esguerra
Alice Drysdale Shefﬁeld Professor of History
University of Texas-Austin
https://utexas.academia.edu/JorgeCanizaresEsguerra
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 18 of 120

Re: the way forward this spring
                                                                                                     Exhibit 29
 Alberto A. Martinez
 Mon 2/18/2019 12:42 AM

 Sent Items

 To: Jones,   Jacqueline <jjones@austin.utexas.edu>;

 Cc:Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Raby, Megan
   <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>;
   Suri, Jeremi <suri@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Deans-Smith, Susan
   <sdsmith@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>;



Hi Jackie,

thank you for writing;
and to Susan, Madeline, and Jeremi — welcome to the Equity Committee.

Thank you for sending these draft statements of the subcommittees’ charges, Jackie. I do have a some
suggestions.

Looking at our initial emails last May and the agenda from the very ﬁrst meeting of the Equity
Committee, I want to echo some of that language. Our objective was to review equity broadly, to better
include “minorities, gender, and any colleagues who feel disenfranchised,” in order “to ensure an
equitable distribution of resources and inﬂuence among various groups and all individuals.” So how
about this:


Governance:
This subcommittee is tasked with reviewing our department’s structures of governance-- including the
Executive Committee, committee assignments, and administrative positions (such as Associate Chair,
Graduate Adviser, and Assessment Director)-- to make recommendations to ensure an equitable
distribution of resources and inﬂuence among various groups and all individuals. This subcommittee will
work to ensure that our governance is inclusive (especially in terms of diversity and gender), efﬁcient,
transparent, and responsive to the needs of faculty and students.

[original draft] Governance:
This subcommittee is tasked with reviewing the department’s structures of governance-- including the
Executive Committee, standing committee assignments, and administrative positions (such as Associate
Chair, Graduate Adviser, and Assessment Director)—and with making recommendations as needed to
insure that those structures are efﬁcient, transparent, inclusive, and responsive to the needs of the
department.


Next, regarding promotions, the draft seems to emphasize promotion to full professor (“special
attention”) whereas originally when the Equity Committee was created the main focus was promotion to
tenure. To be sure, multiple colleagues didn’t get tenure in our department, and also, several others have
been Associates for a while, so I suggest editing the wording in order to work on both areas equally.
Also, I think we should prioritize helping faculty in the promotions processes. So how about this:

Promotions:
                 Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 19 of 120
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure that they
are helpful, inclusive, fair, and transparent (understanding that the University and the College impose
rules and guidelines that also govern our procedures). This subcommittee will analyze both promotion to
full professor and promotion to tenure (including the Third Year Review, peer observations of classes,
mentoring, etc.), to help faculty advance in rank.

[original draft] Promotions:
This subcommittee is tasked with reviewing the department’s promotion policies to insure that they are
fair, transparent, and comprehensive (understanding that the University and the College impose certain
rules and guidelines that must govern our own procedures). Members should pay special attention to
procedures related to promotion to full professor, but also policies that affect junior faculty--including the
Third Year Review, peer observations of classes, and mentoring—as means of preparing those faculty
for the tenure review.


Finally, about Scheduling and Curriculum, I think the draft is ﬁne, except that we should well add a robust
discussion about how the new requirements for the History major may affect enrollments in terms of
diversity. Basically, I share Abena’s serious concern that by eliminating the old requirement of 2 courses
in AAME&LAH, while adding the new requirement of 2 pre-1800 courses, our department risks funneling
more students to white faculty (especially in European history) and reducing enrollments in African
History courses in particular. I worry that a net effect might be: teaching less ethnocultural diversity to
some of our majors and inadvertently luring fewer students into AAME. Hence I suggest adding one
goal/sentence, at the end:

Scheduling and Curriculum:
This subcommittee is tasked with ensuring the fair and transparent participation of faculty members in
assessment assignments and in the distribution of teaching assignments (especially required courses for
History undergraduate majors and graduate students) as well as continuing to ensure that MWF/TTh
schedules are rotated among the faculty in an equitable way. This subcommittee will also discuss how
the new requirements in the History major can affect enrollments in geographic area courses in order to
elucidate how to counter any inadvertent effects on teaching diversity.

[original draft] Scheduling and Curriculum:
This subcommittee is tasked with insuring the fair and transparent participation of faculty members in
assessment assignments and in the distribution of teaching assignments (especially required courses for
History undergraduate majors and graduate students) as well as continuing to insure that MWF/TTh
schedules are rotated among the faculty in an equitable way.


Finally, the dates for the open meetings and ﬁnal reports seem ﬁne to me.

Thank you all --

Al


From: Jones, Jacqueline
Sent: Sunday, February 17, 2019 1:12:50 PM
To: Alberto A. Martinez
Cc: Joseph, Peniel E; Lawrence, Mark A; Raby, Megan; Walker, Juliet E K; Zamora, Emilio; Suri, Jeremi; Hsu,
Madeline Y; Deans-Smith, Susan; Flores, Arturo R; Llado, Jacquelin
Subject: RE: the way forward this spring

Dear Members of the Equity Committee:
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 20 of 120

Re: Clarification on no change to original charge of Curriculum and
Scheduling Committee

 Alberto A. Martinez                                                                                   Exhibit 30
 Mon 2/18/2019 2:39 PM

 Sent Items

 To: Deans-Smith,   Susan <sdsmith@austin.utexas.edu>; Jones, Jacqueline <jjones@austin.utexas.edu>;

 Cc:Joseph,  Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Raby, Megan
    <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>;
    Suri, Jeremi <suri@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Flores, Arturo R
    <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>;


   1 attachments (43 KB)

Equity Agenda 1.pdf;



hi Jackie,

thank you for writing.
The exact phrase I used last night: “ensure an equitable distribution of resources and inﬂuence among
various groups and all individuals” was the main charge verbatim that you fairly gave to our Equity
Committee on May 11, 2018 in the initial email you wrote to us (me, Joan, Emilio, Leonard, Megan,
Peniel, Mark, Juliet; and cc’d to Alan). I’ve pasted it below. Naturally, I agreed right then and quoted this
same phrase verbatim in an email to the committee later that same day, which I cc’d to you, and also in
the printed Agenda of the very ﬁrst meeting of the Equity Committee on May 22, which I also emailed to
you and the committee on May 29, and attached here.

Since we had all agreed on this charge, I think it is still part of our goal. Obviously it doesn’t imply a
necessarily equal distribution of resources among everyone, but equity: inclusion in governance, access
to leadership, opportunities, resources, etc.

But you now ask: “Who are these various groups?”
As you originally wrote, there are indeed various groups in our department. Certainly there are
differences by rank, areas of expertise, friendships, etc., but more speciﬁcally I’m referring also to
minorities. The original Public Statement on Governance circulated by Hispanic faculty in our department
was precisely that we felt excluded for years from our department’s governance for various reasons that
we listed.

Such experiences and sentiments affect other faculty individuals too, for example, in 15 years (fall 2003
to spring 2018) some individuals such as Bill Brands and Erika had been in the Executive Committee 7
or 8 years, whereas others, such as Juliet, Emilio, Huaiyin, had been in the EC exactly 0 years. Similar
things happen with departmental resources, such as organizing conferences or holding fellowships at
the IHS. For example, my friend Erika has been an IHS Fellow 3 times whereas some others have never
had an IHS fellowship. Or we can consider it by “groups,” whereas 13 white colleagues have held 2 or
more IHS fellowships, no minorities have been fellows twice, not yet, and some minorities have never
had an IHS fellowship even once, such as Juliet, Toyin, Leonard, Lina, Indrani. I experienced this point
personally when I ﬁrst applied for an IHS fellowship, with a research topic that perfectly matched that
year’s topic, but instead my friend Mark Metzler received his 2nd IHS fellowship. He told me it was
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 21 of 120
because “they sort of owe it to me, because I’ve done lot for them; but don’t worry, I’m sure you’ll get it
next year.”

As for the word “inﬂuence,” which again, I just quoted from your email about our Committee’s main
charge last May, I basically mean that individuals or groups who have been disenfranchised from our
governance have lacked the inﬂuence in steering our department, contributing to promotions decisions,
feeling included, etc.

You write: “The general concerns that you are expressing here are, I think, implicit in the charge.” Still, I
prefer much prefer my explicit version, echoing your words from May, just because it includes and
highlights these words: “equitable,” “inﬂuence,” “groups and all individuals,” “inclusive,” “diversity and
gender,” and “faculty,” whereas your revised version deletes all of them.

I prefer my draft because it makes explicit issues of equity, but you’re welcome to send the version you
prefer -- at least you see those issues as implicit.

I see that you’ve added the word “democratic,” which always sounds good, but is part of the issue at
stake, I think: Does unconscious bias step in when we vote? Does majority rule overlook the
participation of some minorities and individuals? I like democracy, but there are other ways also to
assign positions and opportunities, such as rotation and volunteering.

Btw, I spoke with Martha Newman and Lina recently and Martha emphasized and insisted that really a
department is not a democracy but a “consultative dictatorship,” which I disagree with.

As for your revised charge for the Promotions Subcommittee, it looks good to me.

Next, about Scheduling and Curriculum, you write: “your revised charge presupposes all sorts of things
we do not know to be true.”

I wrote: "Eliminating the old requirement of 2 courses in AAME & LAH"
You say that it wasn’t eliminated.
But it appears exactly as I described it in the 2016-18 Course Catalog:
“6 hours African, Asian, Latin American or Middle Eastern history”
which is, as I wrote: “2 courses in AAME & LAH"

You write that it was replaced with this requirement:
“students must take at least 3 and could take all 4 geographical range requirements in AAME & LAH.”
This is incorrect, I think: the new requirement is instead that students must take 3 courses in these
areas: Africa, Asia, Europe, Latin America, Middle East, Transnational”
https://liberalarts.utexas.edu/history/undergraduate/degree-info.php
which adds Europe and Transnational to what used to be AAME&LAH.

Let me illustrate the difference with an example: Previously there were 6 course requirements in the
major (aside from in-residence and upper division). To complete 30 credits (10 courses), a student might
take, for example, 2 US History + 2 EUR + 2 e.g. African History courses (to fulﬁll the Requirement of 2
in AAME&LAH), + 1 Required 350L (e.g., in African History) + 3 HIS courses (e.g., in African History). In
this scenario, a student could complete a 30 credit major including 6 courses in African History.

However, in the new major, this same student (seeking to maximize African history courses), would take
2 US History + 3 African History (among the required geographic areas) + 1 TLAH + 1 capstone, + 2
Pre-1800 (unlikely that the student ﬁnds two that are Afr) + 1 History elective, say, in Afr. History. Thus
it’s unlikely that this student can pull off 6 courses in Afr. History with the new requirements whereas it’s
far more plausible to take 1 or 2 courses in pre-1800 in EUR history. Thus, since most pre 1800 courses
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 22 of 120
are in EUR history (in addition to US courses), the net effect is to pull more students to those EUR
courses.

Last night, before I wrote, I looked at the HIS list of spring courses:
https://liberalarts.utexas.edu/history/courses/index.php
I counted at least 13 courses in EUR that seem to be mostly pre-1800 (including cross-listings from other
departments offered as HIS). Meanwhile, I only saw 2 courses by Cynthia and Jorge pre-1800, + 1
course by Indrani is partly pre-1800, and 2 courses by Abena and Toyin have 1/4th or less pre-1800
material (I don’t know if 1/4th counts as pre-1800).

The lack of pre-1800 AAME&LAH courses is clear.

As you write, the old requirement of taking two courses in EUR was “eliminated,” but then again, this
requirement was, or as you say, replaced with EUR being among the geographic areas that can fulﬁll a
geographic requirement, and also, many pre-1800 courses are in EUR.

Still, as you write, some students might well complete the new major without any EUR courses. But will it
happen? Or will more students enroll in courses taught by EUR professors? We’ll see.

I was at the Department meeting many months ago when Abena tried to present to our department the
numerical data that she had painstakingly complied with Jerry Larson about pre-1800 courses. She told
me after the meeting that Julie abruptly did not allow her to present that data, and I saw that Abena
therefore felt exasperated and disenfranchised. Later Julie or Nancy Sutherland sent everyone a cursory
email saying that there was no potential problem with enrollments if we do the pre-1800 requirement, but
giving no numerical data.

I’m sure and I trust that Julie, Nancy, and several colleagues have worked earnestly to conscientiously
try to improve the History major. Personally, I haven’t had the time to engage these conversations much,
so hopefully indeed there are no inadvertent problems in enrollments or diversity in teaching. However,
I’m just not so sure, and thus last night I suggested that this be part of the Sch. & Curriculum
discussions. But again, these are just my honest opinions, and you and Susan are welcome to set the
charge of the committee as you see ﬁt, without this.

Finally, regarding the Proposal for Evaluating the History Major, I had already given you my feedback in
person when we met in your ofﬁce on Jan. 25 with Art Flores. That was one of the items you had sent
me to discuss that day. According to my notes, what I said right then was that on the whole the
document looks good to me, but that my only substantive suggestion was, verbatim, that tracking
demographic data about our students is valuable but that instead of only doing so by year “it would be
good to track what percentage of minorities take intro courses (for the major) and what percentage of
minorities are in the capstone. In other words, are we losing or gaining buy-in from minority students?
I’ve received some anecdotal info about the former, in the History Honors program.” You then replied
that the History Honors program is going very well and that the info about minorities over time can be
tracked from the Dean’s ofﬁce data.

Also, I see that the version you sent now is a bit different from the version you sent me in January. The
new version seems ﬁne too, and I’m glad that it includes questions about whether students have any
suggestions for improving the major.

Sincerely,

Al


From: Jones, Jacqueline
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 23 of 120

RE: the way forward this spring
                                                                                                     Exhibit 31
 Jones, Jacqueline
 Mon 2/18/2019 10:20 AM


 To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;

 Cc:Joseph, Peniel E <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Raby, Megan
   <meganraby@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora, Emilio <e.zamora@austin.utexas.edu>;
   Suri, Jeremi <suri@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Deans-Smith, Susan
   <sdsmith@austin.utexas.edu>; Flores, Arturo R <arturo.flores@austin.utexas.edu>; Llado, Jacquelin <jllado@austin.utexas.edu>;


   2 attachments (81 KB)

EC LIST 2011-2018.pdf; PROPOSAL FOR EVALUATING THE HISTORY MAJOR revised.docx;




Hi Al and Committee members:

Some comments on the charges and proposed changes:

Your suggestions for revised charge, Governance:
This subcommittee is tasked with reviewing our department’s structures of governance-- including
the Executive Committee, committee assignments, and administrative positions (such as Associate
Chair, Graduate Adviser, and Assessment Director)-- to make recommendations to ensure an
equitable distribution of resources and influence among various groups and all individuals. This
subcommittee will work to ensure that our governance is inclusive (especially in terms of diversity
and gender), efficient, transparent, and responsive to the needs of faculty and students.

My comments:
“equitable distribution of resources and influence among various groups and individuals”: I
believe this wording is vague and unnecessary. Who are these “various groups”? Are you
suggesting we define colleagues by sexual preference, marital status, religion, age, immigrant
status? We do not define our department or mission that way. And what is “influence”? The
general concerns that you are expressing here are, I think, implicit in the charge.
Your revisions presuppose that the EC is not already diverse in terms of minority faculty and
women. Please see the attached document, which lists all EC members over the last 7-8 years.

Revised charge, Governance:
This subcommittee is tasked with reviewing the department’s structures of governance-- including
the Executive Committee, standing committee assignments, and administrative positions (such as
Associate Chair, Graduate Adviser, and Assessment Director)—and with making
recommendations as needed to insure that those structures are efficient, democratic, transparent,
inclusive, and responsive to the needs of the department and our students.
              Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 24 of 120
Please note that you and all other members of the subcommittee are free to express any and all
concerns during deliberations. A charge is best when it is succinct and when it does not make
unwarranted assumptions about the issue under review.

Revised charge, Promotions:
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure
that they are helpful, inclusive, fair, and transparent (understanding that the University and the
College impose rules and guidelines that also govern our procedures). This subcommittee will
analyze policies and procedures related to both promotion to full professor and promotion to
associate professor with tenure. Factors to be considered (but are not limited to) the Third Year
Review, peer observations of classes, mentoring, and service obligations, with the goal of helping
faculty to advance in rank.


Finally, about Scheduling and Curriculum, You write, “I think the draft is fine, except that we
should well add a robust discussion about how the new requirements for the History major may
affect enrollments in terms of diversity. Basically, I share Abena’s serious concern that by
eliminating the old requirement of 2 courses in AAME&LAH, while adding the new requirement
of 2 pre-1800 courses, our department risks funneling more students to white faculty (especially in
European history) and reducing enrollments in African History courses in particular. I worry that a
net effect might be: teaching less ethnocultural diversity to some of our majors and inadvertently
luring fewer students into AAME. Hence I suggest adding one goal/sentence, at the end:”

Scheduling and Curriculum:
This subcommittee is tasked with ensuring the fair and transparent participation of faculty
members in assessment assignments and in the distribution of teaching assignments (especially
required courses for History undergraduate majors and graduate students) as well as continuing to
ensure that MWF/TTh schedules are rotated among the faculty in an equitable way. This
subcommittee will also discuss how the new requirements in the History major can affect
enrollments in geographic area courses in order to elucidate how to counter any inadvertent effects
on teaching diversity.

[original draft] Scheduling and Curriculum:
This subcommittee is tasked with insuring the fair and transparent participation of faculty
members in assessment assignments and in the distribution of teaching assignments (especially
required courses for History undergraduate majors and graduate students) as well as continuing to
insure that MWF/TTh schedules are rotated among the faculty in an equitable way.

Please note that there seems to be a great deal of misinformation floating around about the new
major. First, see the attached draft proposal from the committee tasked with developing metrics to
assess the new major. Over the last few weeks I have twice asked for Equity Committee input, but
received replies from only two individuals. Again, your revised charge presupposes all sorts of
things we do not know to be true. It will take some time to gather the statistics and feedback from
both faculty and students before we can address these concerns with any certainty.
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 25 of 120
More generally on this issue:
Your revisions contain errors: "Eliminating the old requirement of 2 courses in AAME & LAH" -
that requirement has not been eliminated, rather it has been replaced by an expanded requirement
for geographical diversity that means students must take at least 3 and could take all 4
geographical range requirements in AAME & LAH. What has been eliminated is the old
requirement of 2 courses in European history.

The old requirement was 2-2-2 that is, 2 courses in US, 2 in Europe and 2 in any other; the new
one is at least two course in US (one in residence) plus four courses out of five geographic areas -
Africa, Asia, Europe, Latin American, Middle East or transnational. Students can fulfill the
new requirement without any European history and many no doubt will.
By the way, this information is readily accessible:
https://liberalarts.utexas.edu/history/undergraduate/degree-info.php

Adding the new requirement of 2 pre-1800 courses: This was done because almost everyone
agrees History is a discipline about chronological depth and this requirement is common in
recently redesigned majors nationwide. How is that working in practice --- is it "funneling more
students to white faculty in European history"? According to those keeping track of these things,
No, it isn't. We have almost no pre-1800 courses on the schedule in the Eur area for next year as
we only have three pre1800 faculty, all of whom have various load reductions and other teaching
responsibilities. Apparently there are plenty of pre-1800 courses scheduled in other areas.

Please note that the new major represents the extensive consultation and collaboration of our
department colleagues and the collective wisdom of members of the AHA, including Univ of OK
professor Anne Hyde, who has led the Tuning Project that has shaped new configurations of
majors nationwide in the last decade plus. We’ll make changes as we go forward no doubt, as
that's what good curriculum practice looks like. Along those lines, please offer comments on the
attached proposal to assess the major, which recommends the collection of both anecdotal and
statistical data.

In sum, I am confident that the three subcommittees, plus the committee to assess the new major,
will address forthrightly any and all concerns of your committee and of the department as a whole.
I think it is time to begin those conversations.

Best,
Jackie
                        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 26 of 120

Re: good seeing you !
                                                                                                                  Exhibit 32
 Chatterjee, Indrani
 Thu 2/21/2019 1:11 PM


 To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;



Al, I seriously cannot fathom how you have the energy to keep going. Thanks for sharing the entire correspondence- and re Mark Metzler I had the
identical experience. He TOLD me not to apply to the IHS - and I figured he was major favorite of the department and so I kept out. The next year
Sumit marched into the same IHS fellowship. And I never even tried!
Let us go and hang out next Thursday evening- Trudy is good. I love their food. This weekend I am in Pittsburgh giving a talk. And I have to shut the
phone now on flight.
Big    .



Indrani Chatterjee,
Professor of History

http://www.utexas.edu/cola/depts/history/faculty/ic2396#home




From: Alberto A. Martinez
Sent: Thursday, February 21, 2019 4:38:07 PM
To: Chatterjee, Indrani
Subject: good seeing you !

hi Indrani,

we live in different hallways, and probably different class schedules too, so it was good running into u
yesterday! Anyhow, here's a sample of the kind of behind the scenes wrangling that I do around here; see
the emails below. It's exasperating, but I'm making progress despite the needless constant interventions.

Btw, I might do a happy hour tomorrow, maybe at 5-ish, if so I'll send the place. Maybe Trudy's or Julio's...

Al



Jones, Jacqueline
Thu 2/14/2019 8:01 AM
Alberto A. Martinez
Joseph, Peniel E; Lawrence, Mark A;
Raby, Megan; Walker, Juliet E K;
Zamora, Emilio; Suri, Jeremi;
Hsu, Madeline Y; Deans-Smith, Susan;
Flores, Arturo R; Llado, Jacquelin
Inbox

Dear Members of the Equity Committee:
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 27 of 120



From: Alberto A. Martinez
To: Jones, Jacqueline; Joseph, Peniel E;
Lawrence, Mark A; Raby, Megan;
Walker, Juliet E K; Zamora, Emilio
Flores, Arturo R; Llado, Jacquelin
Download Save to OneDrive - The University of Texas at Austin

hi everyone,

the Climate Survey is ﬁnished. I’ve taken account of all your feedback and tried to incorporate nearly all
your suggestions as well as Jackie’s. Once I have the ﬁnal approval of members of the Equity
Committee, we will distribute it to the department. I expect we can do this within a week. Here it is:


Note: our drafts used to have some ﬁll-in-the-bubble matrices (known as Likert) but in the end I had no
choice but to change it to an uglier choose-the-rectangle system (known as Proﬁle) because Qualtrics
kept complaining that using any Likert-answer-matrix “Does Not Meet Web Accessibility Standards”:
won’t display in all devices, and Qualtrics would not issue a sharable link using that format.

I also attach a pdf evaluation produced by the Qualtrics system, so you may see the kinds of restrictions
that the system tracks. This survey has a rating of “Good” because it’s mobile-optimized, its display logic
functions properly, very few questions have conjunctions, it allows people with disabilities to participate,
etc. The minor defects are that the predicted duration is 13.6 minutes (rather than an ideal 7), and there
are multiple matrix questions and text entry boxes (instead of just three, which is absurdly low for our
purposes).

Please let me know if you approve it.

Next we have to discuss the issue of subcommittees. Jackie, I’m surprised and disappointed that you
didn’t let me chair the Governance Subcommittee. When you requested subcommittees you said it’d be
“to open it up” to more faculty in the dept. I’m all for inclusion, so it sounded good to me to invite others
to contribute, but I would’ve preferred to have the invitation be announced and extended to everyone in
the department as I said. Personally, I didn’t think it would be “inappropriate” for me to chair the
Subcommittee on Governance, since that’s one of the three tasks for which the Equity Committee was
created, and it didn’t occur to me that you’d appoint anyone to chair our subcommittees without
consulting me or the committee. I thought members of the Eq. Committee could chair its subcommittees,
since normally subcommittees do just consist of members of a committee, though they may pull in
consultants and others too.

In any case, I do expect and require that the subcommittees will follow the standard rules of order, and in
particular, that they won’t issue any reports to the department, to you, or to the Executive Committee, but
that they will serve and report to the Equity Committee. As explained in Robert’s Rules of Order, “A
committee that is a subset of a larger committee is called a subcommittee. Committees that have a large
workload may form subcommittees to further divide the work. Subcommittees report to the parent
committee and not to the general assembly.”

I respectfully agree with you that as department Chair you generally shouldn’t chair other committees,
yet I feel that by appointing the chairs of all our subcommittees and by choosing all the additional
members without consulting us you are really infringing on the autonomy of our committee. I’m ﬂexible,
so I accepted it when you decided that Susan’s work on Curriculum and Scheduling was a subcommittee
of the Equity Committee. Similarly, when you requested that we create other subcommittees, I said ﬁne.
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 28 of 120
And so forth, yet the Equity Committee really needs to participate in deciding the composition of its own
subcommittees, instead of it being done in this top-down manner.

To that end, I will meet with the Equity Committee to discuss how to proceed. I do agree of course that
the subcommittee on Governance “should consider the responses to the Climate Survey and consult
with members of the department generally (who would be encouraged to contact the committee through
email or in person or anonymously) to pinpoint policies and structures related to departmental
governance that could be improved in some way.” Still, the Equity Committee should now discuss and
decide how to proceed.

Sincerely,

Al
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 29 of 120

                                                  Exhibit 34
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 30 of 120
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 31 of 120
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 32 of 120
                   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 33 of 120

request
                                                                                                     Exhibit 35
 Jones, Jacqueline
 Sun 3/10/2019 1:41 PM


 To: Alberto
         A. Martinez <almartinez@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Hsu, Madeline Y
   <myhsu@austin.utexas.edu>; Deans-Smith, Susan <sdsmith@austin.utexas.edu>;



Dear Al, Susan, Madeline, and Jeremi,
Some of the email correspondence surrounding our Equity initiatives this semester contain pointed references to
individual colleagues (coincidentally, mostly women) in a way that apparently seeks to embarrass or denigrate
them. Often these colleagues are not even on the email thread in question, giving them no opportunity to weigh in
on the topic or set the record straight. However, in some cases they do learn about these comments second-hand.
I have heard from a couple of these colleagues, and they are understandably upset.
I think we can all agree that it is possible to make larger points about departmental policies and procedures
without naming individual colleagues in the process. The Equity initiative is meant to bring us together as a
department, not divide us. I would like to request that, should this problem persist, you encourage correspondents
within your own (sub)committee to make their arguments without referencing speciﬁc colleagues.
Finally, this request does not apply to *my* name, as of course suggestions for the Chair are always welcome, as
long as they are based on accurate information and proposed in a spirit of cooperation and collegiality.
Jackie
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 34 of 120

confirmation/summary of meeting
                                                                                        Exhibit 36
 Jones, Jacqueline
 Wed 3/20/2019 7:08 AM


 To: Alberto   A. Martinez <almartinez@austin.utexas.edu>;

 Cc:Flores,   Arturo R <arturo.flores@austin.utexas.edu>;



Dear Al,
This is to note that you and I met on the afternoon of Monday, Feb. 25. (Art was there and took notes.) I
discussed what I felt were inappropriate references to speciﬁc colleagues in some of the emails you have sent as
Chair of the Equity Committee. Disparaging colleagues in emails to the committee list-serv is divisive and
inappropriate, especially when at least some of the claims are misleading or false. Certainly we can discuss
departmental policy and procedures without denigrating
individuals.
Too, I would like to take this opportunity to ask you to refrain from forwarding emails I send you to members of the
History department staff; I always cc them on any correspondence I want to share with them.
Best,
Jackie
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 35 of 120

Re: confirmation/summary of meeting
                                                                                         Exhibit 37
 Alberto A. Martinez
 Thu 3/21/2019 12:46 AM

 Sent Items

 To: Jones,   Jacqueline <jjones@austin.utexas.edu>;

 Cc:Flores,   Arturo R <arturo.flores@austin.utexas.edu>;

 Bcc:Alberto
          Martinez <almartinez1905@gmail.com>; wagonmail@yahoo.com <wagonmail@yahoo.com>; wendigo00979@yahoo.com
    <wendigo00979@yahoo.com>; francesyrivera@yahoo.com <francesyrivera@yahoo.com>;



Hi Jackie,

I received your brief summary of our meeting on Feb. 25th.
However, your account is much too incomplete and doesn’t fairly capture my statements. For example, I
did not denigrate anyone. Therefore, I here send you my own memo of our meeting:

As requested, I came to your ofﬁce and saw that Art Flores was there too. I noticed that he had a small
yellow notepad and was taking notes on pencil; this seemed odd because he’s not usually in your ofﬁce
when we’ve met before.

After our greetings, you showed me a printout of one paragraph from a group email I wrote on February
18th in which I mentioned that Abena felt bad that Julie didn’t let her present certain data to the
department. This is the paragraph:

“I was at the Department meeting many months ago when Abena tried to present to our department the
numerical data that she had painstakingly compiled with Jerry Larson about pre-1800 courses. She told
me after the meeting that Julie abruptly did not allow her to present that data, and I saw that Abena
therefore felt exasperated and disenfranchised. Later Julie or Nancy Sutherland sent everyone a cursory
email saying that there was no potential problem with enrollments if we do the pre-1800 requirement, but
giving no numerical data.”

You asked me if I saw anything improper in that paragraph; so I read it and said no, there’s nothing
wrong there. But then you asked me: “Why did you say that Julie is racist toward Abena?” I replied that
that’s not what my sentence says or what I wrote. But you said that it implies it. And I replied that I would
have written the same thing if it had happened to a white man, like Joshua Frens-String instead of
Abena. I said that my point was that although faculty present at a meeting had voted in favor of changes
to our History major, faculty had not been able to listen to the data that Abena had painstakingly
compiled with Jerry Larson, because Julie didn’t let her distribute the handouts. You asked me how do I
know that’s what really happened, and I replied “Because I was there,” at the faculty meeting and right
then Abena showed me the handouts that she had prepared and told me that Julie didn’t let her
distribute them at the meeting. So I saw that Abena was upset and frustrated, and I felt sorry that her
input just wasn’t heard in our faculty meeting. At the time, Abena was still an Assistant Professor
whereas Julie was a full Professor, so naturally I was concerned about the importance of empowering
and entrusting our junior faculty to have their input heard in our department governance.

Still, you replied by defending Julie and said that “she has done a lot of work for our department” and
therefore should not be criticized. You asked me if I realized that there might be another account of what
happened. I said sure, such as Julie’s account, but that I was just stating what I knew, what I saw. You
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 36 of 120
then said that university emails are not private, and that hence “some people” had forwarded my group
email to others who, you said, were upset by what I had written and that “they’re talking about reporting
you [me] to H.R.” That seemed weird to me. But you said that it was an unfair critique of Julie because I
hadn’t included her in the email and said that I could have instead brought it up in some other way. You
also said that my email was “hurtful and divisive,” about which I disagreed because it wasn’t a critique of
Julie but an example of how Abena felt excluded and disenfranchised from our department governance.
I also explained that certainly in a department as big as ours (60+ faculty) sometimes individuals might
feel offended by what others say, whether it’s Abena offended by Julie, or Julie offended by my email, or
me offended by you (especially by how you’ve intervened in the Equity Committee that I chair). I said
that by mentioning an incident in which Abena felt upset and disenfranchised I was precisely responding
to something that felt “hurtful and divisive” to her.

You brought up Human Resources again, and I said that it’s perfectly ﬁne if anyone who griped to you or
you yourself want to show my email to Human Resources especially because there’s nothing wrong or
unfair in my email, because I’m just standing up for a colleague who felt disenfranchised, and also
because my email can well be printed on the cover of any newspaper, just as we are well-informed about
our university email accounts.

You said that emails should better not include names of persons who are not copied in the
correspondence. This was news to me, and I’ve never heard of any department or UT unit requiring that
no names be mentioned in emails unless any mentioned persons are copied. You asked me if I can
agree that I should not have stated Julie’s and Abena’s names in my email. I replied that it’s sometimes
possible to allude to incidents without stating names but that it’s also common to use names, since
otherwise it may be unclear what one is actually saying. (For example, I know that you’ve said or written
things about me and other faculty without sending us copies of such emails, or telling us about such
conversations.)

Still, you also said that you’ve heard that in some meetings of the Equity Committee some members of
the committee have actually mentioned names of other faculty in a critical way. Since you did not give
any speciﬁc example, I tried to think of one, to see what such a comment might refer to, but you said that
it wasn’t necessary to bring up any example now.

You asked me if I had asked Julie Hardwick for her own account of the incident. I said no, but that I’m
well available to talk to both of them, as Chair of the Equity Committee. I had mentioned this incident in
my group email to illustrate how sometimes input from individual faculty isn’t taken into account. In the
previous email to me and the committee, you had seemed to deny that any “groups” or “individuals” in
our department feel disenfranchised, so I was therefore giving speciﬁc examples of how some
individuals who are minorities are indeed disenfranchised to some extent. And I said that I also do the
same for individuals who are white and disenfranchised, as I did when I pointed out that Jonathan Brown
was the most underpaid professor in our department.

Still, you asked whether I wanted to apologize for what I wrote, but I replied that I can’t apologize
because I did nothing wrong, but only mentioned a problem, among others, as someone concerned
about issues of equity and inclusion, as Chair of the Equity Committee. You then asked why didn’t I try to
just resolve the matter directly between Abena and Julie, and I replied that you’re welcome to do that,
since I was just bringing up this problem as an example of a junior faculty member, Abena, feeling
disenfranchised.

You asked me if I don’t think that this incident was already resolved, and I replied that obviously it was
not resolved. You asked me whether I think that You should meet with Julie and Abena together, and I
said: “Certainly, yes.” (Accordingly, I wrote to Abena that same day to let her know that you might
therefore ask to meet with her and Julie.)
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 37 of 120
As you know, Abena was very worried that the new requirements in the History major (especially the
requirement of 6 credits in pre 1800s courses) might reduce enrollments in certain geographical areas
that have fewer pre-1800 courses, such as in her area, African History; in favor of courses in European
History, which have many pre-1800 offerings. I agreed, as do multiple other faculty members. Hence my
group email to the Equity Committee raised this issue, since you had asked us to provide suggestions
for possible charges for the Equity Committee’s subcommittee on Curriculum and Scheduling, among
others; so my suggestion was that that subcommittee could well include --a discussion-- of how the new
major may affect enrollments in certain areas such as African history.

But you disagreed and excluded my suggestion that there be any such discussion in the subcommittee.
Hence in our meeting with Art, you didn’t want to discuss the technicalities of how the new major might
affect enrollments. I then said that I had already spoken about this with our new Academic Advising
Coordinator, Susan Somers, and that she kindly conﬁrmed to me that the department just doesn’t have
compiled statistics of how enrollments were usually distributed among courses or how they will now be,
with the new major, but that the very limited data so far shows that the requirement of two pre-1800
courses doesn’t seem to be reducing enrollments in courses such as AAME and Latin American History,
mainly because many History majors are fulﬁlling one of their pre-1800 requirements with an advanced
placement course in US History. Still, Susan said that the new major indeed doesn’t let students
potentially specialize with as many courses as before in a single geographical area, such as African
history, because there is one more requirement than previously, but she added that maybe few students
previously took so many courses in any one geographical area anyhow.

But I said that we can well “bracket aside” the issue of whether the new requirements will affect any
enrollments. And I said that even if it’s true that no enrollments will be affected, that still I think it could be
fruitful to have a constructive open discussion about this issue, since it has been brought up by faculty
such as Abena, Indrani, Tracie, myself, and others. So, you said that we could indeed set aside the
question of the new major but that still, the point of the present meeting is for me to realize that certain
sensitive issues need not arise in emails, especially if one is mentioning the names of persons who are
not copied in the correspondence. I noted that certainly one should not write emails that reveal
conﬁdential information, but that the email in question was just a description of a minor incident, and that
already I do spend plenty of time in the department knowing when to “bite my tongue” about not saying
things that may be embarrassing to some colleagues. This meant that, like other faculty, I certainly do
my part in terms of not writing certain things about our colleagues.

Also, I then said that I was shocked and very upset when you decided to appoint the chairs of every
subcommittee of my committee without even consulting me or the members of the committee. Since the
Equity Committee was created mainly to deal with questions of Diversity and Inclusion in our department
governance, and since you and the department faculty selected and approved me to chair the Equity
Committee in an open faculty meeting, it was very disappointing to me that months later you appointed
someone else to chair the discussions on governance. It shows an unwarranted lack of trust. Still, as I
said, I can shrug it off since I do want to continue being part of the present process of improving equity in
our department governance.

(On May 2, 2018, as a minority, after 13 years in our department, it was very signiﬁcant for me to ﬁnally
be appointed Chair of one of the more than ﬁfteen standing or ad hoc committees that annually exist in
our department. Other faculty get appointed to chair committees multiple times, year after year, and
therefore, my Hispanic colleagues and I pointed out on May 2, 2018 that we were frustrated that we
were never or nearly never appointed to chair committees.)

Again, you returned to the issue of using individuals’ names in emails. You suggested that I might well
emulate the managerial approach of Art Flores, sitting right there, who sometimes criticizes things done
by staff without actually naming them in group emails. He too brieﬂy said something to that effect. So I
bit my tongue and I said that, to be fair, there are different managerial styles, and that I believe in
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 38 of 120
forthright honesty and transparency, so long as conﬁdential or personal information is not being
revealed, of course.

I explained that one of the problems in our department is an unfortunate habit whereby some individuals
are badmouthed behind their back in conversations and innuendos. I gave the example of a former
faculty member who I had been told was “crazy,” but who I didn’t personally know. Then ﬁnally I was
once in a hiring committee that included her and I was surprised to see that she was actually, really, the
one person there who was most focused on following proper procedures; it was impressive to see. Thus
I frankly state my concerns rather than whispering about colleagues.

At the end of our meeting you raised a separate issue from the topics above. You said that sometimes
I’ve written “John E. Green Regents Professorship” under my name as a title, but that actually when I
was allocated research funds from that Professorship, I had not been awarded the Professorship title per
se, but that I instead was really just “a Fellow” of the Professorship. I replied that I didn’t realize there
was a difference, and that the former holder of the title, Brian Levack, had even congratulated me for
having received it, so I thought you had appointed me to the title not just the research funds. I quoted
also that Brian had asked me how much funds I was allotted, so I replied $7500, and he then
commented that that was very low, that apparently the Dean had held back some funds because Brian
used to receive much more, and that I should therefore request more. Anyhow, you then clariﬁed at our
meeting that any honorary Professorship is awarded through a process and that I was only a fellow of
those funds. I asked if anyone else is presently a fellow of the same Professorship too, and you said no,
and I said that certainly I was glad to have a title, I thought, but that if the title was not awarded to me I
can well write instead “Fellow of the John E. Green Regents Professorship.”

That was the end of our meeting, I then thanked you both for meeting with me.

To end this long email, I have to frankly ask and advise you, as the Minority Liaison Ofﬁcer of our
Department, to please spend more effort on extending trust to individuals such as myself, and to please
encourage, welcome, and incorporate more individual faculty input in our governance. This is a concern
that other faculty have repeatedly voiced, as Abena herself stressfully and critically requested in our
recent department meeting on governance.

As I’ve said before, in writing, I do disagree with one of our colleagues who frankly claimed that our
department is “a consultative dictatorship,” and advised me to accept that.

Sincerely,

Al




From: Jones, Jacqueline
Sent: Wednesday, March 20, 2019 7:08 AM
To: Alberto A. Martinez
Cc: Flores, Arturo R
Subject: conﬁrmation/summary of meeting

Dear Al,
This is to note that you and I met on the afternoon of Monday, Feb. 25. (Art was there and took notes.) I
discussed what I felt were inappropriate references to speciﬁc colleagues in some of the emails you
have sent as Chair of the Equity Committee. Disparaging colleagues in emails to the committee list-serv
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 39 of 120




                        Exhibit 38
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 40 of 120




Handbook of Operating Procedures 3-1022
                                             Exhibit 39
Protection from Retaliation for Suspected Misconduct
Reporting (Whistleblower)
Effective September 30, 2015
Executive Sponsor: Vice President for Diversity and Policy Owner: Associate Vice President, Diversity
Community Engagement                                and Community Engagement

I. Policy Statement
The University of Texas at Austin (“University”) is committed to the ethical stewardship of University
resources in compliance with laws and the rules, policies, and procedures of The University of Texas System
("UT System") and the University. To this end, it is the policy of the University to:

     foster a University environment that promotes employees, students, and other University community
     members to report suspected misconduct of a material nature taking place at the University.

     prohibit retribution or retaliation against any individual who, in good faith, reports such concerns or
     participates in an investigation pertaining to these reports.

Links to University policies related to misconduct in research and academic misconduct may be found in
Sec. X below.

II. Reason for Policy
To set forth responsibilities and steps for good faith reporting of material violations of law or University
policies in the employment setting and to aid in the protection of individuals from retaliation for such
reporting.

III. Scope & Audience
This policy applies to reports of misconduct in the employment setting and applies to University employees,
students, afﬁliates, and visitors.

IV. Deﬁnitions (speciﬁc to this policy)
Misconduct:
An individual’s action that is unlawful or unethical including but not limited to: illegal or fraudulent activity;
ﬁnancial misstatements, accounting or auditing irregularities; conﬂicts of interest or commitment; violation
of laws, regulations, rules, or policies. Examples of misconduct may be found in the Ofﬁce for Inclusion and
Equity's Procedure and Practice Guide (http://www.utexas.edu/equity/policies/procedure-and-practice-guide).
Retaliation:
Any action that adversely affects the employment or institutional status of an individual who, in good faith,
advances a report of misconduct to University ofﬁcials or participates in an investigation of such report.
University Community Member:
Refers to any University employee, student, afﬁliate, or an individual external to the University who
conducts business with the University.
University Policy:
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 41 of 120
This collectively refers to The University of Texas System ("UT System") Board of Regents’ Rules and
Regulations (http://www.utsystem.edu/board-of-regents/rules), UT System policies
(http://www.utsystem.edu/board-of-regents/policy-library), as well as the University’s own policies.
Whistleblower:
An individual who raises a concern about suspected violation of law or University policy.

V. Website (for policy)
https://policies.utexas.edu/policies/hop/3-1022
VI. Contacts
 CONTACT                   DETAILS                             WEB
                                                               Website:
                                                               http://www.utexas.edu/equity
 Ofﬁce for Inclusion and                                       (http://www.utexas.edu/equity)
                           Phone: 512-471-1849
 Equity
                                                               Email: equity@austin.utexas.edu
                                                               (mailto:equity@austin.utexas.edu)

                                                               Website:
                                                               http://utexas.edu/hotline
 University Compliance     Phone: English:1-877-507-7321
                                                               (http://utexas.edu/hotline)
 Services Hotline          Español:1-800-216-1288
                                                               Email: compliance@austin.utexas.edu
                                                               (mailto:compliance@austin.utexas.edu)

VII. Responsibilities & Procedures
 A. General Overview

      1. The University expects its employees to perform their duties and responsibilities in accordance
         with applicable laws and to follow University policies and procedures.

      2. The University provides mechanisms to assist individuals in coming forward to report misconduct
         without fear of reprisal or retaliation.

      3. Any individual who retaliates against a University employee or student because of a good faith
         report of actual or suspected misconduct is subject to disciplinary action by the University, up to
         and including dismissal.

      4. The Procedure and Practice Guide (http://www.utexas.edu/equity/policies/procedure-and-practice-guide)
         provides information regarding reporting avenues, individual and supervisory responsibilities, and
         other details clarifying the implementation of this policy.

 B. Whistleblower Reporting

      1. A University community member who in good faith suspects or has knowledge of a material
         violation of law or University policy has a professional obligation and is expected to report
         suspected violations. A University community member who reports in good faith actual or
         suspected violations of law or University policy will be protected from retaliation.

           a. Reports may cover suspected or actual misconduct, regardless of whether the individual is
              personally involved in the matter.
            Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 42 of 120
        b. The individual should make such report as soon as reasonably possible, preferably within
           ninety (90) days from the time he or she becomes aware of the suspected misconduct.

        c. An individual may amend his or her report upon learning of new information relevant to the
           report.

    2. Reporting guidelines speciﬁc to a particular issue may be found in the Procedure and Practice
       Guide (http://www.utexas.edu/equity/policies/procedure-and-practice-guide). Reports to the University,
       however, may be directed through any of these channels:

        a. employee’s supervisor/manager, dean/director, or Human Resources contact

        b. the Ofﬁce for Inclusion and Equity via
               (512) 471-1849

                email: equity@austin.utexas.edu (mailto:equity@austin.utexas.edu)

                www.utexas.edu/equity (http://www.utexas.edu/equity)

        c. University Compliance Services Hotline (available 24 hours a day, 365 days per year) via
               Phone: English 1-877-507-7321 or Español 1-800-216-1288

                Email: hotline@compliance.utexas.edu (mailto:hotline@compliance.utexas.edu)

                Web: utexas.edu/hotline (http://utexas.edu/hotline)

      The supervisor/manager, dean, director, or other University ofﬁcial receiving such report must
      assure the report is further brought to the attention of the University designee handling such reports.
      Refer to the Procedure and Practice Guide. (http://www.utexas.edu/equity/policies/procedure-and-
      practice-guide)

    3. Reports made through the University Compliance Services Hotline (https://utexas.edu/hotline) may be
       submitted anonymously and will be routed to appropriate University ofﬁcials for investigation.

    4. Reports made in accordance with this policy may not be construed as having made a report to a law
       enforcement authority.

    5. Processing of such report will follow procedural steps outlined in the Procedure and Practice
       Guide. (http://www.utexas.edu/equity/policies/procedure-and-practice-guide)

    6. An individual who has a question about the propriety of any practice under University policies
       should seek guidance from his or her supervisor/manager or the University ofﬁcial who has
       responsibility for overseeing compliance with the particular policy.

    7. Examples of violations of University policies and illegal behavior may be found in the Procedure
       and Practice Guide. (http://www.utexas.edu/equity/policies/procedure-and-practice-guide)

    8. The individual who suspects a violation has occurred should not accuse or confront the individual
       directly or attempt to investigate the matter personally.

C. Retaliation Reporting
                Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 43 of 120
       1. An employee who comes forward in good faith to report actual or suspected misconduct in
          violation of federal or state law or regulations or University policy will not be subject to retaliation,
          reprisal, or disciplinary action by the University. This protection does not extend to self-reported
          violations.

       2. An employee or other University community member must not take any disciplinary or retaliatory
          action against any individual for good faith reporting, or causing to be reported suspected
          misconduct, or for assisting in an authorized investigation associated with the report.

       3. Any employee or other University community member who believes he or she is experiencing
          retaliatory action by another individual as a result of any of the following activities is strongly
          encouraged to report this to the Ofﬁce for Inclusion and Equity at http://www.utexas.edu/equity
          (http://www.utexas.edu/equity) or by calling 512-471-1849:

              Good faith reporting of misconduct of another individual reported to a person designated by
              the University to receive such disclosure.

              Participation in an investigation involving misconduct of another person.

              Filing a complaint alleging prohibited discrimination or harassment with the Ofﬁce for
              Inclusion and Equity.

       4. Procedures for ﬁling a complaint may be found in the Practice and Procedure Guide.
         (http://www.utexas.edu/equity/policies/procedure-and-practice-guide)

       5. Further resources and information for addressing concerns of retaliation in the workplace or
          academic environment may be obtained by contacting the Ofﬁce for Inclusion and Equity or
          visiting its website (http://www.utexas.edu/equity).

 D. False Information

         Related to this policy, an employee will be subject to disciplinary action, up to and including
         dismissal, for any of these actions:

              making a false report of retaliation, actual misconduct, or suspected misconduct.

              knowingly providing false answers or information in response to an ongoing investigation.


VIII. Forms & Tools
Ofﬁce for Inclusion and Equity Procedure and Practice Guide
(http://www.utexas.edu/equity/policies/procedure-and-practice-guide)

IX. Frequently Asked Questions
None
X. Related Information
University Compliance Services Reporting Hotline (https://utexas.edu/hotline)

UT System Policy UTS131 (http://www.utsystem.edu/board-of-regents/policy-library/policies/uts131-protection-
retaliation-reporting-suspect-wrongdoing) - Protection from Retaliation for Reporting Suspected Wrongdoing
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 44 of 120

HOP 3-1021 (http://www.policies.utexas.edu/policies/suspected-dishonest-or-fraudulent-activities) - Suspected
Dishonest or Fraudulent Activities

HOP 7-1230 (http://www.policies.utexas.edu/policies/misconduct-science-and-other-scholarly-activities) –
Misconduct in Science and Other Scholarly Activities

Applicable state and federal laws: Titles VI and VII of the Civil Rights Act of 1964, as amended; Age
Discrimination in Employment Act of 1967; Age Discrimination Act of 1975; Americans with Disabilities
Act of 1990; Americans with Disabilities Amendment Act of 2008; Equal Pay Act of 1963; Veterans
Readjustment Act of 1974; Executive Order of 11246; Sections 503 and 504 of the Rehabilitation Act of
1973; Title IX of the Education Amendments of 1972; Texas Labor Code; Chapter 21

XI. History
Last review date: September 30, 2015
  Editorial changes made February 18, 2016

Next scheduled review date: October 2017
              Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 45 of 120


                                                                                     Exhibit 40

Professor Martinez:

My name is Galen Eagle Bull, and I am an Associate Director in the Ofﬁce for Inclusion and Equity (OIE).
We received an anonymous concern regarding your relationship with a female graduate student, and I
would like to discuss that with you. This is not a formal investigation.

Please contact me at the number below to arrange a time to come to OIE and discuss the matter in-
person. I will do my best to accommodate your schedule.

Thank you in advance for your cooperation. I look forward to hearing from you.


Galen Eagle Bull, JD
Associate Director
Office for Inclusion and Equity
The University of Texas at Austin
512-471-1849

It is the policy of The University of Texas at Austin ("University") to provide an educational and working
environment that provides equal opportunity to all members of the University community. In accordance
with federal and state law, the University prohibits unlawful discrimination, including harassment, on the
basis of race, color, religion, national origin, sex, pregnancy, age, disability, citizenship, veteran status
and genetic information. The University also prohibits discrimination on the basis of, sexual orientation,
gender identity, and gender expression.
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 46 of 120


                                                       Exhibit 41
            Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 47 of 120
have gained currency in my department and feel like retaliation. The Chair of my department
has been involved in gifting credence to all of these allegations without consulting me at all, and
I worry that she is retaliating because she disliked the ﬁndings of the Equity Committee that I
chair in the department. (We found substantive inequities in salaries, and lack of inclusion of
minorities and especially Hispanic faculty in positions of departmental governance during all 15
years reviewed; and moreover, I stood up for an African American female professor who was
disrespected—and who is now being accused too.)

Since you write that the concern about a graduate student “is not a formal investigation,” I don’t
know yet whether I’ll bring my lawyer. But I’ve cc’d her to discuss it and I’ve written the present
email without consulting her or anyone. I understand that if I bring a lawyer to our meeting you
may have to bring a UT lawyer too, so if I will indeed bring a lawyer I will let you know in
advance.

Lastly, I respectfully understand that it’s your job to investigate allegations, and I look forward to
assisting you in the process. Let me know if we can meet on June 7 or 10.

Sincerely,

Dr. Alberto A. Martínez
Professor, Department of History


University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
tel. 512-517-2755, fax 512-475-7222
almartinez@austin.utexas.edu
http://liberalarts.utexas.edu/history/faculty/aam829
http://www.martinezwritings.com/m/About.html
http://liberalarts.utexas.edu/hps/
http://sites.utexas.edu/puertorico/




From: Eagle Bull, Galen
Sent: Friday, May 17, 2019 5:42:54 AM
To: Alberto A. Martinez
Subject: Ofﬁce for Inclusion and Equity - Please Contact

Professor Martinez:

My name is Galen Eagle Bull, and I am an Associate Director in the Ofﬁce for Inclusion and Equity (OIE).
We received an anonymous concern regarding your relationship with a female graduate student, and I
would like to discuss that with you. This is not a formal investigation.

Please contact me at the number below to arrange a time to come to OIE and discuss the matter in-
person. I will do my best to accommodate your schedule.

Thank you in advance for your cooperation. I look forward to hearing from you.


Galen Eagle Bull, JD
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 48 of 120


                                                       Exhibit 42
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 49 of 120


                        DIVISION OF DIVERSITY & COMMUNITY ENGAGEMENT
                        Office for Inclusion and Equity
                                                                                             Exhibit 43
                        100 West Dean Keeton Street, SSB, 3.212 • Austin, Texas 78712-1541
                        PHONE 512-471-1849 • FAX 512-471-8180
                        www.equity.utexas.edu • oie@austin.utexas.edu




PRIVATE & CONFIDENTIAL

April 22, 2019

To:              Alberto Martinez, PhD
                 Professor
                 Department of History

From:            Donna Davis Reddix, JD
                 Associate Director
                 Office for Inclusion and Equity

CC:              Janet Dukerich, PhD
                 Senior Vice Provost for Faculty Affairs and Professor
                 Office of the Executive Vice President and Provost

                 Carmen L. Shockley
                 Assistant Vice President for Faculty Affairs
                 Office of the Executive Vice President and Provost

                 Randy L. Diehl, PhD
                 Dean, College of Liberal Arts and Professor

RE:              Notice of Race and Religious Discrimination Complaint & Investigation



         The University of Texas at Austin has empowered the Office for Inclusion and Equity
(OIE) to investigate and resolve concerns of discrimination, harassment (including sexual
harassment) on the bases of race, color, religion, national origin, age, disability, citizenship,
veteran status, sexual orientation, gender identity or gender expression, and genetic information,
as well as allegations involving sexual misconduct, inappropriate consensual relationships, and
retaliation. 1




1 Applicable   OIE policies can be found at https://equity.utexas.edu/policies/
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 50 of 120



                                                                                   Martinez, NOI
                                                                                      Page 2 of 2


        This memo is notification that OIE has received an official complaint against you by
Jacqueline Jones, PhD, Professor and Chair of the Department of History. The allegation(s)
against you are as follows:

   1. Allegation #1: You have charged that the Complainant shows favoritism towards other
      Jewish colleagues through departmental appointments of administrative influence and
      power.
   2. Allegation #2: Your statements have caused a toxic environment in the Department of
      History between Jewish and non-Jewish colleagues.

Statement of Allegations

   1. On April 2, 2019, the Complainant initiated a formal investigation against you alleging
      race discrimination.
   2. The Complainant alleges that you have stated within the Department of History that she
      only promotes Jewish colleagues to senior leadership roles.

Pursuant to University Policy, you are provided an opportunity to submit a written response to the
allegations presented within ten (10) working days. The ten day period commences the day after
the date of this letter. If you chose to submit a written response, please submit the response to
OIE. Upon conclusion of the investigation, you will receive a report on the investigation along
with any findings.

To ensure the integrity of the investigation, we ask that you maintain confidentiality and not
discuss the allegations with any individual who does not have a legitimate need to know.
Additionally, you must retain and preserve all records, including but not limited to documents and
electronic communications that may be relevant to the subject of this notice.

As a reminder, University policy strictly prohibits retaliation towards any person who has brought
a complaint or participated in an investigation. OIE appreciates your cooperation in this process.
If you have any questions regarding University policies and/or OIE’s process, please do not
hesitate to contact OIE.
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 51 of 120

Re: Notice of Investigation
                                                                                              Exhibit 44
 Alberto A. Martinez
 Tue 4/23/2019 9:58 AM

 Sent Items

 To: Reddix,   Donna D <Donna.Reddix@austin.utexas.edu>;

 Bcc:Alberto   Martinez <almartinez1905@gmail.com>; wendigo00979@yahoo.com <wendigo00979@yahoo.com>;


    1 attachments (8 MB)

Equity emails.pdf;



Dear Donna Davis Reddix,

thank you for duly writing.
I’m stunned to read these allegations, which are completely false, and also absurd and nonsensical. I
certainly do Not believe these claims that have been ascribed to me, and I’ve said no such things in
person or in writing. Either someone has lied to Prof. Jones, or she herself is misrepresenting me.

This is especially exasperating to me, since in the past few weeks I’ve already patiently endured a series
of other arbitrary and false allegations about me. First (1), Prof. Jones told me that some faculty were
thinking of “reporting me to Human Resources,” which was absurd. Next, (2) I received emails from Prof.
Jones, falsely stating that I had “disparaged” or “denigrated” certain female faculty in emails, which is
false, and which I immediately denied in meticulous detail. Then, (3) I also heard from several
colleagues that there is some sort of ongoing investigation about me about an anonymous allegation of
an “inappropriate relationship” or something like that with a graduate student, which likewise is
completely false. And now, (4) I receive this ofﬁcial notice about an investigation about Jewish faculty.
It’s incredible.

Yet I’ve said no such things at all, so I want to know who has initiated such smears about me. I do
understand and fully respect that OIE must fairly and professionally investigate this matter and I’ll gladly
cooperate in any ways that I can. This is certainly an offensive allegation that deserves close attention,
even though it’s false. I am entirely interested in investigating this allegation. Alarmingly, this claim and
the series of incidents I list above, and others, jointly show a pattern that feels like retaliation against me.
But why?

On April 2018, the tenured Hispanic professors (myself and two others) in our History department
publicly raised the problem that we were effectively if inadvertently marginalized and excluded from our
History department’s governance for many years. This complaint led to the creation of an “Equity
Committee” of which I am the Chair. My committee and I have painstakingly worked on important and
delicate issues of equity and diversity for a year. I’ve consistently expressed myself professionally and
respectfully. Still, the inordinately defensive, paranoid, and accusatory ways in which Prof. Jones has
recently acted, make me think that she worries about the direction of my committee or imagines that I
might speak ill of her.

To promptly help you with your investigation, I have spent many hours today and yesterday gathering
various emails that should clearly convey to you two things: that the allegations about me are false and
absurd, and that I have been subjected to an unwarranted treatment. I’ve highlighted multiple passages
to bring to your attention. I have multiple other emails, do let me know if you need more. In the Equity
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 52 of 120
Committee, and as Minority Liaison Ofﬁcer, and as a minority myself, my concern all throughout has
been about how to be more inclusive in our faculty governance (as all my emails plainly show), not to
invent absurd reasons as to why others have been included.

You ask when we may meet; how about Friday May 3 at 1:00pm?
Or, if you prefer sooner, how about Thursday May 2 at 3:45pm?
I’d like to bring a lawyer to our meeting, since I too want to formally investigate these allegations, not just
defend myself, so I have to ﬁnd one soon.

Sincerely,

Dr. Alberto A. Martínez
Professor, Department of History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
tel. 512-517-2755, fax 512-475-7222
almartinez@austin.utexas.edu
http://liberalarts.utexas.edu/history/faculty/aam829
http://www.martinezwritings.com/m/About.html
http://liberalarts.utexas.edu/hps/
http://sites.utexas.edu/puertorico/




From: Reddix, Donna D
Sent: Monday, April 22, 2019 10:49:10 AM
To: Alberto A. Martinez
Subject: Notice of Investigation

Dear Professor Martinez,

My name is Donna Davis Reddix, and I am an Associate Director for the Office for Inclusion and Equity (OIE).
The University of Texas at Austin has empowered OIE to investigate and resolve certain allegations, including
claims of discrimination, harassment, and retaliation. A matter has been brought to our attention that I need to
discuss with you. We are currently investigating a race and religious discrimination allegation made against you by
Dr. Jacqueline Jones, Professor and Chair of the Department of History.

Attached is the official Notice of Investigation memorandum, which contains a more detailed account of the
allegations against you. As with all investigations, we caution against discussing the nature of the investigation or
disseminating information discovered during the course of the process to anyone. We would also like to send a
reminder not to engage in any action that can be reasonably interpreted as retaliation against anyone who
participated in or who you believe may have participated in this investigation.


Please contact our office or respond via email to schedule a meeting to discuss the allegations. This meeting will
provide you with an opportunity to respond to the allegations. Pursuant to University policy, you have the right to
                   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 53 of 120
be accompanied by an advisor in any meetings with OIE. Please provide me with days when you are available for
a meeting. I will do my best to accommodate your scheduling needs.

OIE can be reached at 512.471.1849. Additional information about OIE and its services is available
athttps://www.equity.utexas.edu.

Thank you in advance for your time and attention to this matter.


Best regards,

Donna Davis Reddix, JD
Associate Director, Office for Inclusion and Equity
The University of Texas at Austin
T: 512-471-1849
F: 512-471-8180
www.equity.utexas.edu
(Pronouns: she/her/hers)




It is the policy of The University of Texas at Austin ("University") to provide an educational and working environment that
provides equal opportunity to all members of the University community. In accordance with federal and state law, the
University prohibits unlawful discrimination, including harassment, on the basis of race, color, religion, national origin, sex,
pregnancy, age, disability, citizenship, veteran status and genetic information. The University also prohibits discrimination on
the basis of sexual orientation, gender identity, and gender expression.
             Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 54 of 120


                                                                                             Exhibit 45


Professor Martinez,

The alleged statement was provided by an anonymous third party on or about March 27, 2019, who
claims you have charged openly that Professor Jacqueline Jones shows favoritism towards Jewish
colleagues, and appoints them to positions of administrative inﬂuence in the Department of History.

We will discuss the allegations in greater detail during our meeting on Monday. I look forward to meeting
you.

Best regards,

Donna Davis Reddix, JD
Associate Director, Office for Inclusion and Equity
The University of Texas at Austin
T: 512-471-1849
F: 512-471-8180
www.equity.utexas.edu
(Pronouns: she/her/hers)




It is the policy of The University of Texas at Austin ("University") to provide an educational and working
environment that provides equal opportunity to all members of the University community. In accordance with
federal and state law, the University prohibits unlawful discrimination, including harassment, on the basis of race,
color, religion, national origin, sex, pregnancy, age, disability, citizenship, veteran status and genetic information.
The University also prohibits discrimination on the basis of sexual orientation, gender identity, and gender
expression.

From: Alberto A. Martinez <almartinez@austin.utexas.edu>
Sent: Thursday, May 2, 2019 9:44 AM
To: Reddix, Donna D <Donna.Reddix@austin.utexas.edu>
Cc: katie@sergilaw.com
Subject: Re: Notice of Investigation

Dear Ms. Reddix,

to assist our meeting on Monday, I have a request: can you please email me any alleged facts
on which the allegations by Dr. Jones are based? My lawyer pointed out that according to OIE’s
Procedure and Practice Guide (p. 16, item D.2.), the OIE should provide “the facts surrounding
the allegations.”

In particular, I’m wondering what Dr. Jones speciﬁcally meant by claiming that I’ve said things
“within the Department.” Simply put, exactly (1) who claims that I said (2) what to (3) whom, (4)
          Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 55 of 120
where, and (5) when?

Also, please let me know if you have any questions or need any additional information from me
based on your review of the email correspondence that I sent you.

Thank you,

Alberto Martinez




From: Reddix, Donna D
Sent: Tuesday, April 30, 2019 8:28:37 AM
To: Alberto A. Martinez
Subject: RE: Notice of Investigation

Great. Thank you for conﬁrming.

Donna Davis Reddix, JD
Associate Director, Office for Inclusion and Equity
The University of Texas at Austin
T: 512-471-1849
F: 512-471-8180
www.equity.utexas.edu
(Pronouns: she/her/hers)




It is the policy of The University of Texas at Austin ("University") to provide an educational and working
environment that provides equal opportunity to all members of the University community. In accordance with
federal and state law, the University prohibits unlawful discrimination, including harassment, on the basis of race,
color, religion, national origin, sex, pregnancy, age, disability, citizenship, veteran status and genetic information.
The University also prohibits discrimination on the basis of sexual orientation, gender identity, and gender
expression.

From: Alberto A. Martinez <almartinez@austin.utexas.edu>
Sent: Monday, April 29, 2019 7:02 PM
To: Reddix, Donna D <Donna.Reddix@austin.utexas.edu>
Subject: Re: Notice of Investigation

hi Ms. Reddix,

good, let's meet on Monday May 6 at 2:30pm in SSB Suite 3.212; my lawyer too conﬁrmed that
that time works.

Thank you, see you then,

Alberto Martinez
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 56 of 120


                       DIVISION OF DIVERSITY & COMMUNITY ENGAGEMENT
                       Office for Inclusion and Equity
                                                                                      Exhibit 46
                       100 West Dean Keeton Street, SSB, 3.212 • Austin, Texas 78712-1541
                       PHONE 512-471-1849 • FAX 512-471-8180 • www.equity.utexas.edu • oie@austin.utexas.edu




PRIVATE & CONFIDENTIAL


September 12, 2019

TO:             Maurie McInnis, PhD
                Executive Vice President and Provost

FROM:           Donna Davis Reddix, JD
                Associate Director
                Office for Inclusion and Equity

RE:             Formal Investigation Report
                Jacqueline Jones, PhD, Department Chair & Professor, History (Complainant)
                Alberto Martinez, PhD, Professor, History (Respondent)

CC:             Janet Dukerich, PhD
                Vice Provost for Advocacy and Dispute Resolution
                Office of the Executive Vice President and Provost

                Carmen L. Shockley
                Assistant Vice President for Faculty Affairs
                Office of the Executive Vice President and Provost

                Michelle George
                Assistant Director
                Faculty Affairs



Introduction:

On March 27, 2019, the Office for Inclusion and Equity (“OIE”) received a complaint reporting
allegations of race and religious discrimination against Alberto Martinez, PhD, Professor,
Department of History, College of Liberal Arts (“Respondent”). The Complainant is Jacqueline
Jones, PhD, Department Chair & Professor, Department of History, College of Liberal Arts
(“Complainant”) who claims Respondent made alleged anti-Semitic statements to a graduate
student that she shows favoritism towards Jewish colleagues, and appoints them to positions of
administrative influence and power in the department because of their race and/or religion.
            Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 57 of 120




                                                                                      Alberto Martinez – ROI
                                                                                                  Page 2 of 6

The allegations were based on information that could implicate the University’s
Nondiscrimination Policy (HOP 3-3020).1

Based on the evidence obtained during its investigation, as set forth below, there is
INSUFFICIENT EVIDENCE to find the Respondent in violation of the University’s HOP 3-
3020 policy.

Background:

Complainant and Respondent are both tenured faculty members of the Department of History.
Complainant serves as the Department Chair and states that a graduate student shared with her
comments allegedly made by Respondent during a casual conversation. Specifically, that
Respondent stated Complainant only promotes and appoints faculty colleagues who are Jewish.
The graduate student has requested anonymity and OIE obliges this request.

Allegations:

In accordance with University policy, the OIE conducted an investigation to examine the
following allegations submitted by Complainant:

      1. Respondent made an anti-Semitic statement that Complainant shows favoritism towards
         other Jewish colleagues through departmental appointments of administrative influence
         and power.

      2. The alleged statement has caused a toxic environment in the Department of History
           between Jewish and non-Jewish colleagues.

Methodology:

In addition to Respondent and Complainant, OIE contacted and interviewed both the anonymous
graduate student (“Graduate Student”), and three current faculty members representing various
social identities, including race and gender. The witnesses will not be individually identified in
this investigation report to protect their privacy and confidentiality.

In its due diligence to conduct a thorough investigation, OIE notified Respondent and provided
him with an opportunity to submit a written response to the allegations. Respondent submitted
email correspondence and documents for review. Subsequently, OIE met with Respondent and
his advisor Katie Frank, Attorney at Law, Sergi & Associates, P.C., Attorneys at Law
(“Advisor”) on May 6, 2019, to discuss the claims and provide an opportunity for a broader


1
    HOP 3-3020 can be viewed here: https://policies.utexas.edu/policies/nondiscrimination-policy
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 58 of 120




                                                                                     Alberto Martinez – ROI
                                                                                                 Page 3 of 6

discussion. Attorney Chris Hutto from the University’s Office of Legal Affairs was also present
for Respondent’s interview.

The allegations were analyzed under the University’s Nondiscrimination Policy (HOP 3-3020).
Specifically, the provisions pertaining to nondiscrimination2 were examined. OIE’s
preponderance of the evidence standard reviews all evidence, including witness credibility, to
determine whether it is more likely than not that the conduct occurred as alleged. If the conduct
did occur as alleged, then an analysis is completed to determine whether the conduct violated
University policy.

To establish a nondiscrimination violation, the investigation must find that the Respondent more
likely than not engaged in 1) behavior or conduct; 2) directed at a specific individual or group of
identifiable individuals; 3) that subjects the individual or group to treatment; 4) that adversely
affects their employment or education; 5) because of their race or religion. This may include as
provided by HOP 3-3020, verbal conduct that is not necessary to an argument for or against the
substance of any political, religious, philosophical, ideological, or academic idea.

In determining whether conduct was discriminatory, the OIE seeks written guidance from
various agencies and departments, including the Equal Employment Opportunity Commission
(EEOC). Accordingly, a “reasonable person” standard is applied to the basic determination of
whether or not challenged conduct is discriminatory.3

Investigation:

OIE initially met with Complainant on April 2, 2019 to discuss the allegations. Complainant
claims Graduate Student shared that Respondent made the alleged anti-Semitic statements during
a private casual conversation in Respondent’s office. No further parties were in attendance or
participated in the alleged discussion. According to Complainant, Respondent’s alleged
comments have caused tension and discourse within the Department of History between Jewish
and Non-Jewish faculty in that many believe Complainant considers race and/or religion in her
administrator leadership appointment decisions.

Respondent and Graduate Student were the only individuals present when the alleged statements
were made. However, Complainant states that gossip within the Department about Respondent’s
alleged statement has caused tension among the faculty.




2
  OIE is tasked with determining whether a violation of University policy (ies) has occurred. OIE bases its
determinations on the preponderance of the evidence, which refers to the deliberative process that OIE uses to
determine which evidence in the case produces the stronger impression, has the greater weight, and is the more
convincing. An OIE determination that University policy (ies) was violated does not imply that a violation of state
and/or federal law occurred.
3
  U.S. Equal Employment Opportunity Commission Enforcement Guidance, Number N-915-050.
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 59 of 120




                                                                         Alberto Martinez – ROI
                                                                                     Page 4 of 6

Complainant states that Graduate Student claims Respondent asked, “Did you know that Jackie
Jones is Jewish?” and showed her a list of faculty salaries while going through the names
designating those that belonged to Jewish faculty. Complainant states that she was also told that
Respondent made statements to Graduate Student that she is “Head of the Jewish Kabbalah” and
there was a conspiracy against non-Jewish faculty in the Department of History.

OIE met with Graduate Student on April 12, 2019, and they asserted that Complainant spoke
with them about comments Respondent allegedly made about her. Graduate Student stated that
Respondent told them “Did you know that Jackie Jones was Jewish?” in the context of being
concerned about the number of Jewish leaders that currently hold senior leadership roles within
the Department of History. Graduate Student asserts they explained Respondent’s concern was
in his capacity as the Equity Committee Chairperson, and that he showed them salaries of other
faculty as an illustration that Complainant is biased and favors Jewish faculty. Graduate Student
states that it is their understanding that the Equity Committee created a report that disclosed
salary disparities to the Department of History faculty.

OIE met with Respondent and his Advisor to discuss the allegations further. Respondent asserts
that he never made the alleged statements, and offers that he does not know which colleagues are
Jewish, Baptist, or any other religion. Additionally, Respondent asserts that he identifies as an
Agnostic, and is not Anti-Semitic.

As the Chairperson of the Equity Committee, Respondent states that he never looks directly for a
pattern based on ethnicity. However, through his research he found a lack of Hispanic leadership
within his department over a number of years. The Equity Committee reviewed information
regarding the fifteen standing committees, statement on governance, promotion to tenure, and
salary. The Equity Committee reviewed a 10-15 year period and asked, “Is the Department of
History being equitable in promotion?”

The Equity Committee asked if the Department of History could institute a rotation that would
allow more depth in the selection process and diversity of leaders. Respondent states that he
never personally mentioned Complainant specifically in any of the deliberations regarding
equity, and the Equity Committee did not offer individual critiques of Complainant. Respondent
views the racial and ethnic disparities in leadership as part of a pattern that reflects systemic
racism.

According to Respondent, the Equity Committee requested equitable salaries, but instead
Complainant is obstructing the process, disrupting the narrative, and retaliating against the group
who are attempting to increase leadership diversity with the Department of History.

OIE interviewed three current Department of History faculty. The following accounts were
offered by each witness.
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 60 of 120




                                                                        Alberto Martinez – ROI
                                                                                    Page 5 of 6

       Witness 1 claims that they never heard Respondent say anything anti-Semitic or
       derogatory when referring to inequalities within the Department of History leadership.
       According to this witness, Respondent reviewed the collected data and shared the
       inequities with Complainant. Respondent has been critical of Complainant’s refusal to
       implement a process that would increase equality, and has often referenced unconscious
       bias as the basis of misunderstanding by Complainant.

       Witness 2 states that some Hispanic faculty have complained about the lack of inclusion
       in the appointment process, lower salaries, and that others in the department are selected
       repeatedly for leadership positions. According to this witness, Complainant has favorites
       within the faculty that represent various racial groups, including white and black.

       Witness 2 asserts that they reviewed the department’s leadership roster and it appeared to
       be a large group of Jewish and older/senior staff who make more than the average salary
       within the department. According to Witness 2, it is not clear whether all the
       Department’s leaders are Jewish. However, in this witness’ opinion, Complainant is in a
       position to help and promote “her own” which this witness defines as the Department
       favorites.

       Witness 2 claims that they have never heard Respondent say anything against
       Complainant, and views his work on the Equity Committee as a request for Latinos to be
       treated with the same respect as White colleagues.

       Witness 3 asserts that the Equity Committee used tabular data over a 15 year period, and
       discovered disparities with the faculty salaries. Witness 3 offers that they never heard
       Respondent or anyone on the Committee make a derogatory statement about the
       Complainant’s appointments being based upon ethnic or religious backgrounds.
       According to this witness, Complainant saw the momentum growing to support a salary
       equity review and adjustment, and she allegedly appointed Committee members to
       subcommittees which took away their power to effectuate change. Witness 3 states that
       the subcommittees then reported to faculty, not the Committee who initiated the
       discussion.

Findings:

OIE interviewed three faculty witnesses identified by the parties, representing different races and
genders who have interacted directly with Respondent. None of the witnesses indicated that they
experienced individually or witnessed inappropriate comments by Respondent regarding
Complainant. Each witness responded that Respondent reported on Department of History
faculty salary disparities in his capacity as the Equity Committee Chairperson, but none heard
anti-Semitic or derogatory comments towards Complainant or Jewish faculty. Further, OIE
interviewed Graduate Student who also shared that Respondent’s alleged comments were made
within his capacity as the Committee’s Chairperson.
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 61 of 120




                                                                       Alberto Martinez – ROI
                                                                                   Page 6 of 6

Although Respondent admits identifying salary inequities and advocating for equal appointments
of Hispanic men on faculty, he denies making Anti-Semitic comments about Complainant.

Based upon the evidence obtained and witness interviews, OIE does not find that Respondent
more likely than not engaged in the alleged behavior. OIE examined the credibility of each
witness and was unable to find supporting information or documentation that supported
Complainant’s allegations of race or religious discrimination by Respondent.

While OIE does not discount the purported experience of Complainant, OIE was unable to
independently corroborate Complainant’s allegations. The facts do not support a finding that
Respondent exhibited behavior or conduct directed towards Complainant or Jewish individuals
that subjects them to treatment or adversely affects their employment or education because of
race or religion. The standard of proof has not been satisfied.

Conclusion:

OIE finds that there is INSUFFICIENT EVIDENCE that Respondent violated the University’s
Nondiscrimination policy. Therefore, the allegations herein are unsubstantiated. OIE will take no
further action and considers this matter closed. OIE reserves the right to re-open this complaint
should we receive additional information.
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 62 of 120
Cc: Jones, Jacqueline; Flores, Arturo R
Sent Items


Alberto A. Martinez
hi Joan, Emilio, Megan, Michael,

thank you for kindly agreeing to serve on our Committee on Equity.

As Jackie said near the end of our meeting, we’ll look at three main areas of concern listed in
Wednesday’s Agenda: Department governance, Merit increase guidelines, and nurturing of junior faculty.
In agreement with Emilio, we’ll create “a Report, and a plan of action to help ﬁx inequities,” and to
"review equity broadly to include not just Hispanics, but other minorities, gender, and any colleagues
who feel disenfranchised.” In agreement with Jeremi we’ll base our report on a careful collection of facts,
and in agreement with Martha, Megan, and Jackie we’ll also carry out some sort of Climate Survey, in
order to solicit, listen, and respond to how faculty feel in our department.

I ﬂy to Puerto Rico today until the 19th, and I understand that Michael is on leave during the summer.
Still, we will begin the process of collecting data presently. So, if you have any relevant information
please do share it. For example: old lists of membership in committees for the past 15 years, and as
Alan fairly suggests, “a year-by-year roster on hirings, potential hirings, resignations, terminations,
leaves and information as to who is up for promotion and promotion and tenure.”

Finally, any suggestions are welcome.

Many thanks again,
Al


Chair,
Committee on Equity




Professor, Department of History
Director, Certiﬁcate Program in History & Philosophy of Science
John E. Green Regents Professorship in History

University of Texas at Austin
128 Inner Campus Dr., Stop B7000
Austin, TX 78712-0220
tel. 512-517-2755, fax 512-475-7222
almartinez@austin.utexas.edu
http://liberalarts.utexas.edu/history/faculty/aam829
http://www.martinezwritings.com/m/About.html
http://liberalarts.utexas.edu/hps/




From: Jones, Jacqueline
Sent: Friday, May 11, 2018 1:42:18 PM
To: Alberto A. Martinez; Zamora, Emilio; Neuberger, Joan H; Raby, Megan; Joseph, Peniel E; Lawrence, Mark A;
Moore, Leonard N; Walker, Juliet E K
                      Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 63 of 120

Climate Survey: full results

 Alberto A. Martinez
 Tue 2/26/2019 11:15 AM

 Sent Items

 To: Deans-Smith, Susan <sdsmith@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Joseph, Peniel E
     <Peniel.Joseph@austin.utexas.edu>; Lawrence, Mark A <malawrence@austin.utexas.edu>; Raby, Megan
     <meganraby@austin.utexas.edu>; Suri, Jeremi <suri@austin.utexas.edu>; Walker, Juliet E K <jekwalker@austin.utexas.edu>; Zamora,
     Emilio <e.zamora@austin.utexas.edu>;

 Cc:Jones,   Jacqueline <jjones@austin.utexas.edu>;


     1 attachments (2 MB)

Climate Report Feb 25.pdf;



Dear members of the Equity Committee,

attached are the complete results of our Climate Survey, which ended yesterday.
I’ve read all the replies and I think that on the whole the respondents expressed themselves
constructively, almost entirely respectfully, and aired opinions and concerns frankly. I think all of the few
instances in which individuals are actually named are positive, which is good.

In the interest of full transparency, generating reﬂection and conversations, and not being the only ones
in possession of this information, I certainly think that these results should be available to our entire
department. And also, so that anyone can fairly conﬁrm that their input is actually here. However, rather
than distribute it to everyone in an unsolicited email, I propose to send a copy of the report to Jackie
Llado, as I told Jackie and Art yesterday, and that we let the faculty know that the full Report is available
to them, and that if they wish to read it please ask Jackie Llado to email them a copy.

Alternately, if any of you think that there’s a particular answer that for some reason should ﬁrst be
censured please let me know. For one, I’m pleased that this Survey was not used as a means to insult or
berate anyone, despite individual critiques which can well be expected in an anonymous survey of this
nature.

The Survey was submitted to 67 faculty, including lecturers, and it was started (the individualized links
were clicked) by 54. However, actual answers are fewer, that is, I think no question has more than 46
respondents. It was possible to skip questions without answering them, so I don’t know if more than 46
persons (out of 54) replied to some questions. Still, looking at one must-answer-to-proceed question #
Q28, “What is your position?” 46 persons answered so it’s fair to say that 46 faculty completed the
survey, that is, 46/67 = 69% turnout, which is good for a survey this long.

Thank you, let me know your thoughts --

And thanks again to Jackie and all who worked on this survey.

Best wishes,

Al
11/24/2020         Case 1:20-cv-01175-LY Document    1-3 A.Filed
                                             Mail - Alberto Martinez11/25/20
                                                                     - Outlook Page 64 of 120




       hi everyone,

       the Climate Survey is ﬁnished. I’ve taken account of all your feedback and tried to incorporate
       nearly all your suggestions as well as Jackie’s. Once I have the ﬁnal approval of members of
       the Equity Committee, we will distribute it to the department. I expect we can do this within a
       week. Here it is:
       https://utexas.ca1.qualtrics.com/jfe/preview/SV_2bKPcvl92bvxKHb?
       Q_SurveyVersionID=current&Q_CHL=preview

       Note: our drafts used to have some ﬁll-in-the-bubble matrices (known as Likert) but in the end I
       had no choice but to change it to an uglier choose-the-rectangle system (known as Proﬁle)
       because Qualtrics kept complaining that using any Likert-answer-matrix “Does Not Meet Web
       Accessibility Standards”: won’t display in all devices, and Qualtrics would not issue a sharable
       link using that format.

       I also attach a pdf evaluation produced by the Qualtrics system, so you may see the kinds of
       restrictions that the system tracks. This survey has a rating of “Good” because it’s mobile-
       optimized, its display logic functions properly, very few questions have conjunctions, it allows
       people with disabilities to participate, etc. The minor defects are that the predicted duration is
       13.6 minutes (rather than an ideal 7), and there are multiple matrix questions and text entry
       boxes (instead of just three, which is absurdly low for our purposes).

       Please let me know if you approve it.

       Next we have to discuss the issue of subcommittees. Jackie, I’m surprised and disappointed
       that you didn’t let me chair the Governance Subcommittee. When you requested
       subcommittees you said it’d be “to open it up” to more faculty in the dept. I’m all for inclusion, so
       it sounded good to me to invite others to contribute, but I would’ve preferred to have the
       invitation be announced and extended to everyone in the department as I said. Personally, I
       didn’t think it would be “inappropriate” for me to chair the Subcommittee on Governance, since
       that’s one of the three tasks for which the Equity Committee was created, and it didn’t occur to
       me that you’d appoint anyone to chair our subcommittees without consulting me or the
       committee. I thought members of the Eq. Committee could chair its subcommittees, since
       normally subcommittees do just consist of members of a committee, though they may pull in
       consultants and others too.

       In any case, I do expect and require that the subcommittees will follow the standard rules of
       order, and in particular, that they won’t issue any reports to the department, to you, or to the
       Executive Committee, but that they will serve and report to the Equity Committee. As explained
       in Robert’s Rules of Order, “A committee that is a subset of a larger committee is called a
https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAFDsnwaN6GNEnHjs1hwuK…   1/4
11/24/2020        Case 1:20-cv-01175-LY Document         1-3 A.Filed
                                                 Mail - Alberto Martinez11/25/20
                                                                         - Outlook Page 65 of 120
       subcommittee. Committees that have a large workload may form subcommittees to further
       divide the work. Subcommittees report to the parent committee and not to the general
       assembly.”

       I respectfully agree with you that as department Chair you generally shouldn’t chair other
       committees, yet I feel that by appointing the chairs of all our subcommittees and by choosing all
       the additional members without consulting us you are really infringing on the autonomy of our
       committee. I’m ﬂexible, so I accepted it when you decided that Susan’s work on Curriculum and
       Scheduling was a subcommittee of the Equity Committee. Similarly, when you requested that
       we create other subcommittees, I said ﬁne. And so forth, yet the Equity Committee really needs
       to participate in deciding the composition of its own subcommittees, instead of it being done in
       this top-down manner.

       To that end, I will meet with the Equity Committee to discuss how to proceed. I do agree of
       course that the subcommittee on Governance “should consider the responses to the Climate
       Survey and consult with members of the department generally (who would be encouraged to
       contact the committee through email or in person or anonymously) to pinpoint policies and
       structures related to departmental governance that could be improved in some way.” Still, the
       Equity Committee should now discuss and decide how to proceed.

       Sincerely,

       Al



       Jones 1 of 2
       subcommittee
       From: Jones, Jacqueline
       Fri 2/1, 1:04 PM
       To: Alberto A. Martinez; Flores, Arturo R; Llado, Jacquelin
       Inbox

       Hi Al,
          The Governance subcommittee as now constituted consists of a diverse group representing
       all four area groups. In addition to Equity Committee members, I wanted on it some folks who
       had been members of the department for many decades (Toyin), who had chaired other
       departments (Mary), and who knew something about theories of governmental structure(s)
       (Jeremi).
          I would like to draw up a speciﬁc charge for this subcommittee. Please send me your
       thoughts. I think it should consider the responses to the Climate Survey and consult with
       members of the department generally (who would be encouraged to contact the committee
       through email or in person or anonymously) to pinpoint policies and structures related to
       departmental governance that could be improved in some way.
          Let me know what you think.
       Jackie

       Jeremi, Chair
       Al*
       Juliet*
       Peniel*
       Emilio*
       Mark*
       Ann
https://outlook.ofﬁce365.com/mail/search/id/AAQkAGQ1MDNjNTM5LTI1ZDQtNGEzMS04Mjg0LTQ1MGU4MTQwMDMwNAAQAFDsnwaN6GNEnHjs1hwuK…   2/4
                      Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 66 of 120

RE: Table of Associate to Full promotions?
                                                                                                        Exhibit 47
 Hsu, Madeline Y
 Fri 4/19/2019 12:59 PM


 To: Raby,   Megan <meganraby@austin.utexas.edu>; Brower, Benjamin C <benbrower@utexas.edu>;

 Cc:AlbertoA. Martinez <almartinez@austin.utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>; Del Castillo, Lina M
    <delcastillo@austin.utexas.edu>;


    1 attachments (29 KB)

Evaluation section.docx;



Hi everyone,

Attached is my draft of the evaluation section. Please note that the ﬁrst two pages provide a general introduction
for our subcommittee’s work. Can you take a look and let me know if you feel comfortable with the statements I
have made about our ﬁndings and recommendations?

Best regards, Madeline

From: Raby, Megan <meganraby@austin.utexas.edu>
Sent: Friday, April 19, 2019 12:48 PM
To: Brower, Benjamin C <benbrower@utexas.edu>
Cc: Hsu, Madeline Y <myhsu@austin.utexas.edu>; Alberto A. Martinez <almartinez@austin.utexas.edu>; Di-
Capua, Yoav <ydi@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>
Subject: Re: Table of Associate to Full promotions?

Yes, please, I think it would be really valuable to hear his experiences.

Megan Raby
Assistant Professor
Department of History
University of Texas at Austin

www.meganraby.com
New book: American Tropics: The Caribbean Roots of Biodiversity Science




       On Apr 19, 2019, at 12:46 PM, Brower, Benjamin C <benbrower@utexas.edu> wrote:

       Hello all, I just had a coffee with James and he said he’d be willing to share his experiences with Lina
       and Megan, writing the Assistant part of the report. I add this because I remember that we had
       discussed the availability of “exit interviews”

       Best, Ben

       Benjamin Claude Brower
       Associate Professor
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 67 of 120

                                                      Promotions Procedures Subcommittee Report 1


Department of History, Equity Committee, Promotions Procedures Subcommittee Report
Subcommittee members: Madeline Hsu (chair), Ben Brower, Lina Del Castillo, Yoav Di-Capua, Al
Martinez, Megan Raby


Subcommittee charge:
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure that
they are helpful, inclusive, fair, and transparent, with the caveat that the University and the College
impose rules and guidelines that also govern departmental procedures. This subcommittee will
analyze policies and procedures related to both promotion to full professor and promotion to
associate professor with tenure. Factors to be considered (but are not limited to) the Third Year
Review, peer observations of classes, mentoring, and service obligations, with the goal of helping
faculty to advance in rank.


We have made our deliberations recognizing that equity may be defined and therefore evaluated in
various ways. The impetus for starting the Equity Committee stemmed from observations of
inequality of outcomes between History faculty in areas such as salaries, graduate students admitted,
endowed chairs, research funds, teaching awards, major service appointments, teaching schedules
and loads, promotions rates and successes, election to the EC, and many other resources, markers of
status, and departmental support. Trying to evaluate equity issues directs attention as to why
inequality of outcomes have been produced. Are such differential outcomes related to inequality of
access? Are there measures that the department can undertake and wishes to undertake to address
these inequities? This subcommittee deliberated with the understanding that the department can
primarily seek to accomplish equality of access to information, opportunities, and support but
cannot guarantee equality of outcomes because of the complexity of factors attending individual
faculty trajectories.


General Findings:
Overall, in the 27 cases of promotion processed by the History Department 2009-2019, this
subcommittee did not find patterns of discrimination based on vectors of race, ethnicity, or gender.
21 of the 27 cases were successful; all 12 cases of promotion from associate to full went through
while only 9 of 15 cases of assistants seeking promotion and tenure went through. Of the promoted
faculty, 10 of 21 were women and 11 of 21 were persons of color. The 6 faculty failing to receive
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 68 of 120

                                                       Promotions Procedures Subcommittee Report 2


promotion and tenure, span the spectrum in terms of race, ethnicity, and gender. Some of these
candidates received positive or evenly split votes in the department, only to be turned down at the
College and Presidential levels. Please see the appendix at the end of this report for the full listing of
these 27 cases.


Although this subcommittee did not find discernible patters of inequity in promotions outcomes, we
did find considerable inconsistency and variation in individual trajectories to promotion that should
be addressed by changes in departmental policy and practices. We also call attention to recent major
changes in University policy which impose a limit of 12 years during which associate professors
must seek promotion to full or face conversion to a 3-3 teaching load. In a book field such as
history, for which the primary requirement for promotion is a major project requiring years of work,
this recent policy change has abruptly pulled the rug from under many colleagues who have been
highly productive in many major areas of academic activity, including major leadership positions and
institution building projects, whose publication output has ebbed as a consequence. The narrow
framing of academic work considered for promotion to full based on publications and research fails
to acknowledged the breadth of important work that is required to operate a university of the first
rank. We discuss these findings and our recommended actions in the following sections concerning
promotion from assistant to associate, promotion from associate to full, and evaluation processes.
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 69 of 120

                                                      Promotions Procedures Subcommittee Report 1


Department of History, Equity Committee, Promotions Procedures Subcommittee Report
Subcommittee members: Madeline Hsu (chair), Ben Brower, Lina dDel Castillo, Yoav Di-Capua,
Alberto Martíinez, Megan Raby
                                                                                         Exhibit 48
Subcommittee charge:
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure that
they are helpful, inclusive, fair, and transparent, with the caveat that the University and the College
impose rules and guidelines that also govern departmental procedures. This subcommittee will
analyze policies and procedures related to both promotion to full professor and promotion to
associate professor with tenure. Factors to be considered (but are not limited to) the Third Year
Review, peer observations of classes, mentoring, and service obligations, with the goal of helping
faculty to advance in rank.


We have made our deliberations recognizing that equity may be defined and therefore evaluated in
various ways. The impetus for starting the Equity Committee stemmed from observations of
inequality of outcomes between History faculty in areas such as salaries, graduate students admitted,
endowed chairs, research funds, teaching awards, major service appointments, teaching schedules
and loads, promotions rates and successes, election to the EC, and many other resources, markers of
status, and departmental support. Trying to evaluate equity issues directs attention as to why
inequality of outcomes have been produced. Are such differential outcomes related to inequality of
access? Are there measures that the department can undertake and wishes to undertake to address
these inequities? This subcommittee deliberated with the understanding that the department can
primarily seek to accomplish equality of access to information, opportunities, and support but
cannot guarantee equality of outcomes because of the complexity of factors attending individual
faculty trajectories.


General Findings:
Since 2009 there have been 21 Assistant Professors who either earned tenure or departed without it.
From 2009 until 2019 the History Department submitted 20 applications for tenure, and 11 of those
have been successful: 55%. (Two Assistants were each denied tenure twice). Thus, ten Assistant
Professors departed without tenure (7 were denied tenure, plus 3 resigned). Among these ten
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 70 of 120

                                                       Promotions Procedures Subcommittee Report 2


departures, 50% were minorities and 60% were women. The three Assistants who resigned did not
expect to receive tenure in our department.
        The 7 faculty who failed to receive tenure, span the spectrum in terms of race, ethnicity, and
gender. Some of these candidates received positive or evenly split votes in the department, only to
be turned down at the College and Presidential levels. A few candidates received mostly negative
votes in the EC.
        In the area of promotions to full professors, the Department submitted 14 cases to COLA
from 2009 until 2019. There were 13 promotions to full Professor, and only 1 denial (a Hispanic
professor who was subsequently promoted, making the thirteen promotions).
        Adding together all the applications for promotions (to tenure or full professor) submitted
to COLA in 2009-19, we find that there were 34 cases (including 3 men who each applied twice),
and altogether, 24 cases (70%) were successful. Please see the appendix at the end of this report for
the full listing of these 34 cases.


        This subcommittee does not find patters of inequity in promotions outcomes, if we do not
consider faculty who resigned before going up for tenure. However, if we do consider the latter, it
seems unfortunate that our department lost 10 assistant professors in 10 years, mostly women and
including 50% minorities.


Original:
Overall, in the 28 cases of promotion processed by the History Department 2009-2019, this
subcommittee did not find patterns of discrimination based on vectors of race, ethnicity, or gender.
21 of the 28 cases were successful; all 12 cases of promotion from associate to full went through
while only 9 of 16 cases of assistants seeking promotion and tenure went through. Of the promoted
faculty, 10 of 21 were women and 11 of 21 were persons of color. The 7 faculty failing to receive
promotion and tenure, span the spectrum in terms of race, ethnicity, and gender. Some of these
candidates received positive or evenly split votes in the department, only to be turned down at the
College and Presidential levels. Please see the appendix at the end of this report for the full listing of
these 27 cases.


Although this subcommittee did not find discernible patters of inequity in promotions outcomes,
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 71 of 120

                                                      Promotions Procedures Subcommittee Report 3


        In addition, we did find considerable inconsistency and variation in individual trajectories to
promotion that should be addressed by changes in departmental policy and practices. We also call
attention to recent major changes in University policy which impose a limit of 12 years during which
associate professors must seek promotion to full or face conversion to a 3-3 teaching load. In a
book field such as history, for which the primary requirement for promotion is a major project
monograph requiring years of work, this recent policy change has abruptly pulled the rug from
under many colleagues who have been highly productive in many major areas of academic activity,
including major leadership positions and institution building projects, whose publication output has
ebbed varied as a consequence. The narrow framing of academic work considered for promotion to
full based on publications and research fails to acknowledged the breadth of important work that is
required to operate a university of the first rank. We discuss these findings and our recommended
actions in the following sections concerning promotion from assistant to associate, promotion from
associate to full, and evaluation processes.
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 72 of 120

                                                       Promotions Procedures Subcommittee Report 4


                   INTERIM EQUITY REPORT OF THE CHALLENGES
                           OF PROMOTION TO FULL PROFESSOR


Many of the equity problems that present themselves in the promotion and tenure of Assistant
Professors apply to the promotions of Associate. However, Associates face some unique issues and
this Report will focus on these.
        From 2009 until 2019, there have been at least a dozen faculty who are or were Associates
for 15 years or more. Since there are roughly sixty T-TT faculty in our department in a given year,
then 15/60 = 25% of our faculty are or were Associates for 15 years or more. If Assistant professors
are excluded from the denominator, then the percentage is higher.
        Overall, including promotions to full that have not been yet completed, the average time
from first year as an Associate at UT until first year as full Professor is: more than 14 years. Or, if
we exclude from the calculation those who haven’t yet been promoted, then the average time from
1st year as Associate at UT until first year as full Professor is: 9 years. The quickest time to full
professor has been 3 years.
        The History Department currently has 21 Associate Professors, nearly 1/3 of our faculty,
who will go through the process of promotion to Full Professors in the coming years. Academic
careers follow many separatevarious paths, and within this group there is considerable variation in
terms of time in position rank and, most critically, in terms of the overall professional profile and
contribution to the our UT campus. By and large, this cohort could may be divided into two
different groups. The first is comprised of Associate Professors who will start the promotion
process to Full Professor no later than twelve years after their last promotion to the rank of
Associate Professor. The second group consists of colleagues who have been in the position of
Associate Professors for more than twelve years. With the mandate of equity in mind, this report is
mostly concerned with what the department can do in order to guarantee produce a successful and
fair process to for this second group.


        Why is this is an equity issue?
        As faculty memberswe already know, in the last few years both COLA and now also the
Provost’s Office, have introduced significant changes with regard to the necessary requirements for
promotion to Full Professors. Many of theseSuch changes are significant and some might constitute
an actual contractual change. Although we are still in the process of trying to fully understand the
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 73 of 120

                                                      Promotions Procedures Subcommittee Report 5


specific nature of these changes and receive an updated set of standards (especially from the
Provost’s Office and the Presidential Committee), it is clear that colleagues who have been in rank
for more than twelve years have become extremely vulnerablewill be affected. At the heart of this
vulnerability is the administrators’ suspicion that such professors have “disengaged” from their
work. Even the most critical assessment of our colleagues does not reveal any In actuality, however,
our Associate Professors have not who has disengaged in our Department. Instead, we find
colleagues who have made a variety of contributions, and experience shows that these will yet we
worry that they might not be measured equally. In particular, service does not seem to carry much
weight at the COLA level and beyond, even when such service is truly exceptional, making long-
lasting contributions to our the UT campus, the academic field, and communities. Thus, the
extraordinary contributions of faculty members risk being overlooked, even if they consume massive
amounts of scholars’ time. Associate Professors havewho directed programs, chaired other
departments, units and schools and/or contributed in significant ways to campus life and to the
developingpment of teaching pedagogy. , risks being overlooked, even as it consumes massive
amounts of a scholar’s time. Concomitantly,Therefore, the goal of this report is to suggest propose
ways in which the History Department can ensure that it highlights these scholars’ achievements and
ensure that their promotion file correctly and accurately states their contribution.


Publication rate and publication impact


Recommendations:
    A. Retrieving Institutional Memory via a revamped Service Report: How to account for and
       ensure the recognition of extraordinary service? We propose to significantly substantiate the
       process by which the EC’s sub-committee on Service approaches preparing its report. By
       and large, the research profile and trajectory of each candidate attracts the most attention,
       and this is justified in as muchinasmuch as research is a primary consideration for promotion
       at all levels. However, such outsized attention to research risks overshadowingobscures
       other elements in a candidate’s file, including the service of Associate Professors who have
       been in rank more than twelve years. Simply put, the Service report normally gets very little
       attention. The data which is required to compose it is retrieved simply from the candidate’s
       service report and department’s data. These sources are likely to fall short of accounting for
       extraordinary service and do not fully explain the work of colleagues who ran programs,
       departments, centers and academic units. Just as outside letters help unpack a candidate’s
       research profile, highlighting contributions that might not easily reveal themselves to the
       uninformed eye, so too a more informed and dynamic analysis of service can reveal
       contributions that might otherwise go unseen. To begin to close this gap and properly
       account for service achievements, we propose that in the relevant cases the sub-committee
    Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 74 of 120

                                                 Promotions Procedures Subcommittee Report 6


   on Service would actively interview members of the department and colleagues in other
   pertinent departments, as well as people who have worked with a candidate in extra
   murosextramural service (including community service). It should also entertain the
   possibility of interviewing the candidate and anyone else that the candidate would
   wishwishes to include in this process. [GD Service is only given so much weight in
   promotions considerations, and will not exceed that weight. Even if evidence is added and
   more service documented, it still will not be weighted more. GD/AK did support idea of
   trying to get new Dean to give greater emphasis, but do not think it will happen at the
   Tower level.]

B. Teaching: In some cases, similar process is also relevant in the case of teaching and unique
   contributions to the development and dissemination of pedagogy.

C. Ad-Hoc Representation: Buttressing the effort of reconstructing institutional memory, we
   propose that the candidate for promotion would nominate one individual that can best
   advocate for their case and have witnessed first-handfirsthand and over many years, the
   accumulative cumulative impact of their labor (including teaching and leadership). This
   nominee would become part of the overall EC’s evaluation process and would have full
   voting rights.

D. Candidates with “split appointment”: Colleagues who have “split appointments” are also
   vulnerable to the same process by which a sound institutional memory of their labor might
   be lost or misunderstood.

E. A Political Effort: While the Department is very limited in terms of its ability to influence
   promotion criteria on the level of COLA and beyond, we recommend that the Chair would
   bring the situation of the second category of Associate Professors to the attention of the
   new dean. In particular, we are concerned about the application of indices such as
   “publication rate” (it is rumored that the Provost’s Ooffice is considering such new
   evaluation tools).
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 75 of 120

                                                        Promotions Procedures Subcommittee Report 8


Section: Evaluation Procedures
Faculty Input: Please note that some suggestions made by faculty conflicted with University policy
or were not congruent with actual departmental practices. These contradictions will be noted in
comments in brackets.


-There was a general consensus that the CIS teaching evaluations are incapable of providing useful
or insightful measures of teaching success and that they discriminate on the basis of gender, race and
ethnicity, and age. [Jackie Llado: “There were some inaccuracies in terms of procedure and policy
that were discussed during the open meeting. For example, one of the suggestions is focusing on the
Teaching Portfolio to offset biases in CIS scores and student written comments. The Teaching
Portfolio is not sent to the President’s Committee as it’s a COLA specific requirement [University
requirement but doesn’t get sent up to Tower AK]. Discrepancy in CIS scores and comments are
explained in both the Chair’s letter and the Scholarship Committee’s letter on teaching. They can
also be addressed in the candidate’s Teaching Statement.”
Jackie Jones: “CIS scores: In my Chair’s letter I always address CIS scores that I think are unfair or
unwarranted. At times that means that I provide additional information related to a particular
course—the challenges of teaching it, reasons why some students might have given less than
favorable scores—and other times I consider where there might be a discrepancy between the peer
observations (usually glowing) and the CIS scores (which might be ambiguous). I also encourage
candidates when they are writing their teaching philosophy statement to be candid about the
challenges they face in the classroom, or have faced in a particular class. Both the Dean’s P&T
Committee and the President’s Committee are looking for evidence that the candidate has engaged
in a measure of self-reflection when it comes to teaching; at times that means explaining (not
explaining away) less than stellar CIS scores, in a specific class, or a specific section of the class, or
overall. // My point here is that no candidate for promotion is (or should be) at the total mercy of a
particular number or score, as there are several places in the file where contextual evidence can be
introduced. //In my letter I always include boilerplate language about the fact that we are a book
discipline and so we do not consider citations as a measure of a colleague’s work or prominence in
the field. (The social sciences and sciences use this metric.) If your committee wanted to craft some
language about the inherent unreliability of CIS scores, I would be glad to include that in any letter I
write, though that might be a bit problematic for someone who has very high scores across the
board.” ]
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 76 of 120

                                                      Promotions Procedures Subcommittee Report 9


-Perhaps the most popular suggestion was that votes on promotion should extend beyond the EC to
the entire department in order for more faculty to have input into the process and for greater
transparency. Without violating privacy requirements, files should be made available to the entire
department and all faculty exert due diligence to cast informed votes. Several colleagues also
suggested that the department take votes by the EC and by the department and that both be sent up
to the College and Tower for consideration. [Several colleagues objected that the Department had
used department wide voting under the Budget Council structure, and that participation had been
low. As nonvotes will be held against candidates, opening up voting in this way seems detrimental
to faculty. Jackie Llado: “The EC vote was also discussed in the meeting. This is a University rule
and the vote breakdown is included as the first page of the promotion dossier, including number of
abstentions and illegible members (assistant profs cannot vote and associates cannot vote on
promotions to full prof). I don’t think that we can have the entire department vote on promotion
cases because the University guidelines state that the department’s governing body must vote on
promotion. We also have to consider issues of privacy with regards to giving access to the full
dossier to all faculty.”]
-Some faculty advocated that membership on the EC should rotate more so that more faculty have
opportunity to vote on promotion cases. [This matter falls more under the brief of the Governance
subcommittee.]
-Indrani Chatterjeei: Experience from other institution – in between device. All department
members who were interested in a case have access to work and to the external letters. Kept in file
with chair. Interest in voting and promotion and package go and sign names. A record we were
reading. For that to be fruitful: we need a discussion on privacy. Also think about letters and read
them how prior to vote. The whole intellectual thrust might not be intelligible, but at least sense for
how experts talk about it. That could be a way of sharing information and gathering opinion and
consensus. [Jackie Jones: “…all members of the department have an opportunity to speak to the
scholarship, teaching, and service of candidates up for promotion. That meeting usually takes place
very early in the fall semester, because departmental decisions are due in the Dean’s office by
September 15. Not many colleagues take advantage of that opportunity it seems to me; I’m not sure
why that is the case..”]
-Several faculty [Erika Bsumek, Emilio ZamorraZamora, Martha NeumanNewman] urged that
advocacy for faculty be strengthened by opening up membership on the Research Committee to
interested friends of the faculty and/or colleagues with close areas of expertise. [Madeline specified
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 77 of 120

                                                      Promotions Procedures Subcommittee Report 10


that professional evaluations of colleagues should be handled on the basis of expertise, not
friendships, which introduce inequitable considerations of popularity and personal networks into
what should be workplace procedures.] This sounds odd. I don’t recall Erika, Martha, or Emilio
saying that friends should be in the EC to vote. E.g., Emilio wasn’t a friend of Anne, John, or Neil,
his point was that he’s an expert in Mexican American history and yet he was never involved in
writing scholarship reports or voting.
-Faculty noted lack of clarity about how key terms such as "trajectory" and "time to tenure" are
evaluated.
-Faculty noted that some colleagues with books on the table were denied promotion because their
major publication was deemed “not important.” There should be greater clarity and standardization
of how quality of publications are determined.
-From the Climate Survey: “Don't have mentors that write negative letters about their own
candidates. I've seen this happen in our department at least twice. Please make the best case, not the
worst. Please apply rules equally: if a year is "off the clock" write down what that means; e.g., it can't
be used against the candidate at all. PLEASE let expert outside peer reviewers be used (it's not their
fault if they're not in a peer university). PLEASE let experts be used who live in foreign countries.
PLEASE change the system so that all tenured and full professors vote in all tenure cases.”


Recommendations:
As noted in the other two sections, faculty should receive uniform information regarding processes
and standards for promotion that is as updated as possible. This information should be applied
consistently in evaluation processes so that faculty will have a clear understanding of how each item
will be weighed. Of particular note are the following items:
-Evaluations of quality of scholarship are very uneven, and can be detrimental for faculty whose
expertise is more specialized. This committee recommends that the department ensure that the
Research Committee includes colleagues with the closest fit in terms of expertise. Furthermore, we
recommend that the EC honor the evaluations made by external letter writers who are recruited
because they are leading scholars in the faculty’s research specialization, rather than setting them
aside if members of the EC, who do have the same levels ofcomparable expertise in the same area,
disagree.
-How years from since the PhD to promotion will be weighed in terms of expected productivity
varies from faculty to faculty. There should be greater transparency and a consistent standard of
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 78 of 120

                                                      Promotions Procedures Subcommittee Report 11


how years from in rankPhD will be evaluated. Factors complicating this include faculty who arrive
from other positions, clock stoppages for fellowships, family leave, and illness.
-Outside letters be solicited from leading experts in the faculty’s field of expertise, and that greater
leeway be provided so that scholars from non-peer institutions, but who are leading experts, be
included among outside reviewers. If there is a strong mix of letters, at least one could be from a
leading scholar from a nonpeer institution, with additional explanation of their centrality for that
subfield.




Alberto Martínez’s summary of promotions since 2009:


Since 2009 there have been 21 Assistant Professors who either earned tenure or departed without it.
From 2009 until 2019 the Department has submitted 20 applications for tenure, and 11 of those
have been successful.


11 Assistant Professors (out of 21) were promoted to tenure:
2019    (10) Lina del Castillo, (11) Megan Raby
2017    (9) Abena Osseo-Asare
2016    (8) Tatjana Lichtenstein
2012    (7) Ben Brower
2010    (6) Yoav di Capua
2009    (1) Tiffany Gill, (2) Frank Guridy, (3) Huaiyin Li, (4) Alberto Martinez, (5) Karl Miller
(Li had tenure at Missouri, but was hired as an Assistant at UT in 2006 and was promoted to
Associate in 2009)


10 Assistant Professors departed without tenure:


2019    James Vaughn                     denied tenure
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 79 of 120

                                                      Promotions Procedures Subcommittee Report 12


2017    Ruramisai Charumbira            denied tenure
2014    Anne Martinez                   denied tenure
2013    John McKiernan-Gonzalez         denied tenure twice: 2012 and 2013
2011    Susan Boettcher                 denied tenure
2011    Carolyn Eastman                 denied tenure
2011    Roger Hart                      denied tenure twice: 2010 and 2011
2011    Abigail Lustig                  resigned, expected not to get tenure
2009    Kim Alidio                      resigned, expected not to get tenure
2009    James Wilson                    resigned, expected not to get tenure
7 individuals were denied tenure; in 9 tenure denials, plus 3 resignations.
10 departures total without tenure (60% women), including 5 minorities (50%).


Promotions to full professors: 14 cases
13 Promotions to full Professor, and 1 denial (who was subsequently promoted)


2019    (14) Yoav Di-Capua
2018    (13) Daina Berry
2017    (12) Cynthia Talbot
2016    (11) Madeline Hsu
2015    (10) Alberto Martinez
2014    (8) Seth Garfield, and (9) Denise Spellberg
2013    (7) Mary Neuburger
2010    (4) Neil Foley, (5) Virginia Garrard, and (6) Leonard Moore
2009    (1) Julie Hardwick, and (2) Huaiyin Li -- (3) Neil Foley was denied promotion




Jackie Jones summary of promotions since 2009-10:
To Full: Daina Berry (US), Yoav Di-Capua (AAME); Al Martinez (EUR); Cynthia Talbot (AAME);
Madeline Hsu (US/AAME); Virginia Garrard (LAS); Leonard Moore (US); Neil Foley (US); Huaiyin
Li (AAME); Mary Neuburger (EUR); Mark Metzler (AAME); Seth Garfield (LAS).
[No one who came up for full was denied promotion.] Neil Foley, denied 2009
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 80 of 120

                                                Promotions Procedures Subcommittee Report 13


To Associate: Karl Miller (US); Frank Guridy (LAS); Tiffany Gill (US); Yoav Di-Capua (AAME);
Tatjana Lichtenstein (EUR); Abena Osseo-Asare (AAME); Megan Raby (EUR); Lina Del Castillo
(LAS); Ben Brower (AAME/EUR).
Denied promotion to Associate: James Vaughn (EUR), Ruramisai Charumbira (AAME), Carolyn
Eastman (US), John McKiernan-Gonzalez (US), Roger Hart (AAME), Anne Martinez (US), *Susan
Boettcher (EUR)
*Not in Jackie Jones’ summary, added by Bruce Hunt
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 81 of 120

                                                  Promotions Procedures Subcommittee Report 15


Promotions to Full Professor compiled by Al Martinez:
 Faculty                    First year at UT as      First year as a   Years to
                            Associate                Full              promotion
 George Forgie US           1980                                       39+
 Michael Stoff US           1986                                       33+
 Bob Olwell US              1999                                       30+
 Neil Kamil US              2000                                       29+
 Susan Deans-Smith LAS      1991                                       28+
 Bruce Hunt ST              1992                                       27+
 Charters Wynn EUR          1995                                       24+
 Martha Newman EUR          1996                                       23+
 Judy Coffin EUR            1997                                       22+
 Alison Frazier EUR         2004                                       15+
 Mark Lawrence US           2006?                                      ~13?
 Laurie Green US            2008                                       11+
 Matthew Butler LAS         2008                                       11+
 Erika Bsumek US            2009                                       10+
 Tracie Matysik EUR         2009                                       10+
 Ben Brower AAME            2012                                       7+
 T. Lichtenstein EUR        2016                                       3+
 A. Osseo-Asare AAME        2017                                       2+
 Aaron O’Connell US         2017                                       2+
 Promotions to full professor, which have been completed
 Denise Spellberg AAME      1996                     2014              18
 Cynthia Talbot AAME        2001                     2017              16
 Neil Foley US              1997 (denied 2009)       2010              13
 Joan Neuberger EUR         1994                     2007              13
 David Crew EUR             1987                     1998              11
 Jonathan Brown LAS         1983                     1993              10
 Seth Garfield LAS          2004                     2014              10
 Madeline Hsu AAME/US       2006                     2016              10
 Yoav Di-Capua AAME         2010                     2019              10
 Julie Hardwick EUR         2001                     2009              8
 Mary Neuburger EUR         2006                     2013              7
 Daina Berry US             2012                     2019              7
 Bob Abzug US               1984                     1990              6
 Alberto Martinez ST        2010                     2015              5
 Virginia Garrard LAS       2006                     2010              4
 Huaiyin Li AAME            2009                     2012              3
 Leonard Moore US           2007                     2010              3
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 82 of 120
                                                     Promotions Procedures Subcommittee Report 29


Rates of promotion from assistant to associate by category compiled by Madeline Hsu:
      Category            No. seeking        No. receiving         Rate of promotion and
                          promotion           promotion                    tenure
 Total                        18                  11                        61%
 Faculty of color              9                   6                        66%
 White, male                   5                   3                        60%
 Male                          9                   6                        60%
 Of color, male                4                   3                        75%
 Female                        9                   5                        56%
 White, female                 4                   2                        50%
 Of color, female              5                   3                        60%

-This table includes faculty since 2009 who were put up for tenure. HIS rates of promoting and
tenuring assistant professors is significantly lower than university wide levels, which average over
80% of faculty seeking promotion. https://provost.utexas.edu/promotion-tenure-data/ten-year/
HIS’s rate of promoting full professors (100%) exceeds university averages of about 95%.
-18 faculty sought promotion and tenure, of which 11 were successful: Lina del Castillo, Megan
Raby, Abena Osseo-Asare, Tatjana Lichtenstein, Ben Brower, Yoav di Capua, Tiffany Gill, Frank
Guridy, Huaiyin Li, Alberto Martinez, Karl Miller.
7 were turned down: James Vaughn, Ruramisai Charumbira, Anne Martinez, John McKiernan-
Gonzalez, Susan Boettcher, Carolyn Eastman, Roger Hart.
              Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 83 of 120


                                                                                      Exhibit 49




Dear All,
I did notice a few things missing from the version Megan sent. Madeline, please use this as our
final version for the final report.

I can understand the frustration that comes from dealing with these issues over email (face to
face is much better -- but this would require another meeting, aaak!)

I nevertheless do want to address a few points Madeline brought up. I especially want to clarify
why I consider including information about ALL the people we hired for a tenure track position
(including those who resigned prior to undergoing the process) matters as a question of equity.
(This might be a bit long, but please bear with me).

First of all, I do appreciate how seriously we are all taking this issue; it is a sensitive one.

Madeline, you are right; I do not have the memory of what happened in the resignation cases. I
did not have direct experiences with the people involved. From my point of view, my lack of
knowledge about these cases is a reflection of the lack of institutional historical memory
suffered by us as a department.

Madeline, it is concerning to me that you do not agree that we should include statistical
information on all the people hired as assistant professors.

I am still not entirely clear on the reason why you do not think this is an equity issue. Are you
familiar with the concept of PhD to Tenure Track pipeline (and leaks thereof?) I found a few
articles from STEM, where most of this kind of research has been done:
https://www.nationalpostdoc.org/m/custom_page.asp?page=postdocket_04185m
https://www.jstor.org/stable/41328583?seq=1#metadata_info_tab_contents

Political Science also at least one study focused on Latinos and Latinas in particular:
http://web.apsanet.org/cswp/wp-content/uploads/sites/4/2017/01/leaky-pipeline.pdf




  web.apsanet.org
  Title: Diagnosing the Leaky Pipeline: Continuing Barriers to the Retention of Latinas and Latinos in
  Political Science Created Date: 20170124185125Z

  web.apsanet.org
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 84 of 120


                                                       Exhibit 50
     Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 85 of 120




Dear Al,

As noted in the chair’s introduction, this subcommittee did not agree on many fundamental
issues. Nonetheless, the report as drafted reﬂects the range of views as well as those
holding them. Hence my decision to attribute primary authorship to each of the sections.

I will change the percentage from 66 to 61 but will not change other aspects of my chair’s
introduction. Based on Ted’s own decisions with faculty associated with AADS, I am
surprised by his evaluation of the history department’s history, but assume that it stems from
his lack of knowledge of the situations.

If you and others wish to write up a section regarding the assistants who did not go up for
tenure, please do so and it can be included in the report.

Best regards, Madeline

From: "Alberto A. Martinez" <almartinez@austin.utexas.edu>
Date: Tuesday, May 7, 2019 at 10:49 AM
To: Madeline Hsu <myhsu@austin.utexas.edu>, "Del Castillo, Lina M"
<delcastillo@austin.utexas.edu>, "Raby, Megan" <meganraby@austin.utexas.edu>,
"Di-Capua, Yoav" <ydi@austin.utexas.edu>, "Brower, Benjamin C"
<benbrower@utexas.edu>
Cc: Jacqueline Jones <jjones@austin.utexas.edu>
Subject: Re: Quick recap of May 1 meeting


hi Madeline,

in your email you say again that our department’s rate of promoting assistants who
apply for tenure is 66%; please note again that it’s actually 61% as I said in last
week’s meeting, and as your table at the end of your draft clearly shows. When
revising, also please include the corrections I emailed on April 28th and again on the
29th, which as I wrote, include “three names were misspelled, some faculty counts
are wrong, the counts of minorities and women were mistaken (inverted), as was a
count of individual promotions, a few acronyms were undeﬁned, three percentages
were wrong,” etc. I attach it again as a pdf.

As for the other major signiﬁcant ﬁgure, the 52% of assistants overall who were
promoted (excluding 48% in resignations and tenure denials), you chose to move it
to a footnote whereas we ﬁrst had it in the main text. Please move it back to the
main text since the info in that footnote is just inaccurate. As you fairly wrote in our
original version “A majority of subcommittee members found it important to include
the information that this rate falls to only 52% if all assistant professors who were
hired and did not receive promotion are considered,” whereas “the dissenting
subcommittee member,” yourself, disagreed. The footnote that you later added,
however, without showing it to us before sending it to the department, pluralized:
“dissenting subcommittee members,” and downsized the actual majority to just
“Several subcommittee members.”
      Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 86 of 120
Regarding the other point you made, that the information about 52% “is noted but
not included in the main report because Vice-Provost for Diversity, Edmund T.
Gordon categorizes cases where faculty have not produced monographs as not
involving issues of equity or diversity as individual faculty are responsible for
meeting stipulated workplace standards,”
I ask that you please remove it because again it just isn’t correct. It didn’t make
sense to me so I emailed Ted and asked him whether you consulted him about this
and whether he agreed that the information should be excluded.

He replied, below, that he actually didn’t say this, especially in the present context,
and that “The 52% is certainly pertinent to discussions of the retention of diverse
faculty members. It is directly pertinent to the tenure rate if there is evidence that the
three left because they were counseled out or otherwise were made to believe that
they would not be promoted if they had stayed and gone up.”

Thus, for example, in the case of James Wilson, he was making good progress on
his book manuscript, ﬁnished all chapters, but had had a bad Third Year Review, and
a non-functional relationship with his mentor which made him conclude that he
wouldn’t get tenure here, so he left. Abigail too believed that she wouldn’t be
promoted if she stayed and went up, and Kim believed it so much that she stayed
until the end but did not apply for promotion, having no book in hand, whereas
others, such as Susan Boettcher, did apply for tenure, though having no book in
hand or in production, no full manuscript. I also remember that Kim told me that if
she had known that she’d get an extra year at UT by applying for promotion but
being denied, she would have applied.

I certainly don’t think our report should get into the speciﬁcs of any one case. The
main point is just that the majority of members in our committee do agree that the
52% is an important aspect of the data that should be included in the main text of the
report, not excluded in a footnote. So, please stet this.

Thanks,
Al




Alberto A. Martinez
To: Gordon, Edmund T
Sent Items
Yesterday, 9:21 AM


hi Ted,

I hope you're very well; thank you for taking the time to kindly help our University
provide a fair retention offer for Prof. Paul Bonin-Rodriguez, in Theatre and Dance --
I'm super glad that it enabled him to remain at UT.

On another topic, I have a quick question. In my History Department I'm in a
subcommittee that analyzes our faculty promotions. We're ﬁnishing a Report, and
there's a question of whether we can discuss in it the low rate with which Assistants
in our department have managed to earn tenure. From 2009-2019, we had 11/21 =
52% of our Assistants get tenure, while the 10 who didn't consist of 7 who were
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 87 of 120

meeting last week
                                                                                                          Exhibit 51
 Alberto A. Martinez
 Sun 5/5/2019 10:31 PM

 Sent Items

 To: Del   Castillo, Lina M <delcastillo@austin.utexas.edu>; Raby, Megan <meganraby@austin.utexas.edu>;



hi Lina and Megan,

welcome back. I meant to write and now I saw Madeline's email.
In the meeting last week, Susan presented and discussed info about the Curriculum and Scheduling
subcommittee. Afterward, Madeline spoke and then we had a few faculty voice comments or questions.
Near the end, I spoke and explained the following:

(1) some of the numerical data in the draft is mistaken/not ﬁnal -- and as an example I noted that
whereas p.1 and the last page of the report state that our promotion rate is 61% (11/18) the top of p.2
wrongly states 66% and compares it to 85%, a mistake that Madeline repeats below.

(2) I explained that if I were a 1st year Assistant Professor I'd like to know what are the chances that I
will eventually be tenured, and to that end, therefore we should also count how many of our Assistant
Professors left without tenure, including James Wilson, Kim Alidio, and Abigail Lustig. And so, I said that
when we do that we ﬁnd a troubling fact that only 52% of our Assistants were tenured while the rest left
without it, and I said that our department should confront this fact.

(3) I also noted that it's concerning that HALF (5/10) of the faculty that left without tenure were minorities,
given that roughly only 25% of all our faculty are minorities.

(4) Finally, I explained that there's a signiﬁcant issue of gender that needs attention, which is that in all
three categories: women, white women, and women of color, our female faculty have received tenure at
a lower rates than males in our department, ranging at a greatest difference between 75% tenure rate for
men of color and 50% of tenure rate for white women, as evinced in Madeline's table at the end. (I
should've also said that the highest rate of tenure for our female faculty, 60%, is the Lowest for our male
faculty 60%, again, in Madeline's table.)

Best,
Al




From: Hsu, Madeline Y
Sent: Sunday, May 5, 2019 5:01 PM
To: Del Castillo, Lina M; Raby, Megan
Cc: Di-Capua, Yoav; Brower, Benjamin C; Alberto A. Martinez; Jones, Jacqueline
Subject: Quick recap of May 1 meeting

Hi Megan and Lina,
               Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 88 of 120
So that you have some orientation for your discussion of the Promotions Procedures Subcommittee
section on promotions for assistants to associate professors on May 8, I am sending you the summary of
the general points and recommendations I presented on May 1.

1)         The subcommittee did not ﬁnd patterns of inequity based on gender, race or ethnicity. This is
summarized in the tables at the end of the report.
2)         The subcommittee and faculty at large have differing views on many issues, including how to
deﬁne equity. We thought it important to include the range of opinions and views in fulﬁlment of the
reporting aspects of our charge.
3)         History department rates of promoting and tenuring assistant professors is signiﬁcantly lower
than university rates (66% v. 85%)
4)         We anticipate a serious crisis with regard to associate professors seeking promotion to full, in
light of the recent policy change and the 2018-2019 spate of turn-downs at the Tower level.
5)         I was not going to recommend a vote on any items, but that the Department should assign a
senior faculty or a committee to be responsible for developing and enacting policies and practices in
response to points 2 and 3. The report contains many recommendations intended to facilitate these
priorities which such a promotions czar or committee could act upon.

Jackie has allotted 15 minutes for your discussion, and the other 45 minutes to the governance
subcommittee, which has not yet presented its ﬁndings.

Best regards, Madeline
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 89 of 120

RE: Reschedule portion of Promotions report to May 8?
                                                                                                       Exhibit 52
 Hsu, Madeline Y
 Mon 4/29/2019 5:31 PM


 To: Alberto
          A. Martinez <almartinez@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Raby, Megan
    <meganraby@austin.utexas.edu>;

 Cc:Brower,    Benjamin C <benbrower@utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>;



Hi everybody,

I will have limited email access until I return home later tonight and will send out the report draft then to meet the
Tuesday deadline.

My work laptop does not track the changes made by Al’s computer so I will not be using his version as it is not
possible to check it before tomorrow.

In light of our concerted disputes regarding categorizing the resignations of 3 assistant professors as equity
issues, I have decided to follow Vice Provost of Diversity Ted Gordon’s categorical deﬁnition that faculty failing to
publish a book in a book ﬁeld in preparation for tenure are not equity or diversity cases.

The dispute is included in the report as a footnote.

Best regards, Madeline

From: Alberto A. Martinez <almartinez@austin.utexas.edu>
Sent: Monday, April 29, 2019 12:05 AM
To: Del Castillo, Lina M <delcastillo@austin.utexas.edu>; Hsu, Madeline Y <myhsu@austin.utexas.edu>; Raby,
Megan <meganraby@austin.utexas.edu>
Cc: Brower, Benjamin C <benbrower@utexas.edu>; Di-Capua, Yoav <ydi@austin.utexas.edu>
Subject: Re: Reschedule portion of Promotions report to May 8?

hi all,

apologies for not replying more often this weekend, I was at a very time-consuming conference at
Caltech.

Still, I've spent all day today on proofreading the latest version that Madeline sent. I have not added the
edits that Lina sent this afternoon, so please add them.

Still, I've made multiple suggested edits and a few corrections; please consider them carefully --
attached.

Also, here are some comments:

The draft mentions “departmental bylaws” – I don’t recall if I’ve ever seen them. If anyone has them, can
you please email them to me?
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 90 of 120
                                                      Promotions Procedures Subcommittee Report 1


 Department of History, Equity Committee, Promotions Procedures Subcommittee Report
Subcommittee members: Madeline Hsu (chair), Ben Brower, Lina Del Castillo, Yoav Di-Capua, Al
Martinez, Megan Raby

Subcommittee charge:
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure that
they are helpful, inclusive, fair, and transparent, with the caveat that the University and the College
impose rules and guidelines that also govern departmental procedures. This subcommittee will
analyze policies and procedures related to both promotion to full professor and promotion to
associate professor with tenure. Factors to be considered (but are not limited to) the Third Year
Review, peer observations of classes, mentoring, and service obligations, with the goal of helping
faculty to advance in rank.
         We have made our deliberations recognizing that equity may be defined and therefore
evaluated in various ways. The impetus for starting the Equity Committee stemmed from
observations of inequality of outcomes between History faculty in areas such as salaries, graduate
students admitted, endowed chairs, research funds, teaching awards, major service appointments,
teaching schedules and loads, promotions rates and successes, election to the EC, and many other
resources, markers of status, and departmental support. Trying to evaluate equity issues directs
attention as to why inequality of outcomes have been produced. Are such differential outcomes
related to inequality of access? Are there measures that the department can undertake and wishes to
undertake to address these inequities? This subcommittee deliberated with the understanding that
the department can primarily seek to accomplish equality of access to information, opportunities,
and support but cannot guarantee equality of outcomes because of the complexity of factors
attending individual faculty trajectories.

General Findings:
Overall, in the 28 cases of promotion processed by the History Department 2009-2019, this
subcommittee did not find patterns of discrimination based on vectors of race, ethnicity, or gender.
21 of the 28 cases were successful; all 12 cases of promotion from associate to full went through
(100%) while only 11 of 18 cases of assistants seeking promotion and tenure went through (61%).
Of the promoted faculty, 10 of 21 were women and 11 of 21 were persons of color. The 7 faculty
failing to receive promotion and tenure span the spectrum in terms of race, ethnicity, and gender.
Some of these candidates received positive or evenly split votes in the department, only to be turned
down at the College and Presidential levels. Please see the appendix at the end of this report for the
full listing of these 28 cases.
          When compared to University-wide rates of promotions for the past ten years (see
https://provost.utexas.edu/promotion-tenure-data/ten-year/), the HIS rates differ. HIS is more
successful in promotions from associate to full at 100% compared to the University average of
          Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 91 of 120
                                                               Promotions Procedures Subcommittee Report 2


about 95%. For promotions from assistant to associate with tenure, however, HIS averages about
66% compared to the University rate of about 85%.1
         Although this subcommittee did not find discernible patters of inequity in promotions
outcomes, we did find considerable inconsistency and variation in individual trajectories to
promotion that should be addressed by changes in departmental policy and practices. As a book
field, which requires long-term development of the key project, any changes in policy are inevitably
inequitable as several years are needed to adjust to new requirements. For example, we call attention
to recent major changes in University policy which impose a limit of 12 years during which associate
professors must seek promotion to full or face conversion to a 3-3 teaching load. This policy
change has abruptly pulled the rug from under many colleagues who have been highly productive in
many major areas of academic activity, including major leadership positions and institution building
projects, whose publication output has slowed as a consequence. The narrow framing of academic
work considered for promotion to full based on publications and research fails to acknowledged the
breadth of important work that is required to operate a university of the first rank. We discuss these
findings, faculty input, and our recommended actions in the following sections concerning
promotion from assistant to associate, promotion from associate to full, and evaluation processes.
         Each section reports relevant information gathered from the climate survey, email and other
communications from faculty, our meetings within the subcommittee and with the faculty at large,
supplemental secondary materials, and consultation with staff such as Jackie Llado, Gail Davis, and
Ann Kelble. We have sought to include the range of perspectives and projections. Please note that
in at least two instances, statements made by some faculty have been directly contradicted by other
faculty but that these cannot be presented here to avoid breaches of confidentiality.
         The reports are followed by recommendations for future action by the department. Many
departmental colleagues have participated sincerely and earnestly, reflecting their deep commitments
to this department.




1 Several subcommittee members thought it important to note that this rate falls to only 52% if all assistant professors
who were hired and did not receive promotion are considered. Inclusion of this information was disputed by dissenting
subcommittee members, who questioned its relevance based on institutional memory of the cases. This information is
noted but not included in the main report because Vice-Provost for Diversity, Edmund T. Gordon categorizes cases
where faculty have not produced monographs as not involving issues of equity or diversity as individual faculty are
responsible for meeting stipulated workplace standards.
           Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 92 of 120


                                                                              Exhibit 53

hi Ted,

I hope you're very well; thank you for taking the time to kindly help our University provide a fair
retention offer for Prof. Paul Bonin-Rodriguez, in Theatre and Dance -- I'm super glad that it
enabled him to remain at UT.

On another topic, I have a quick question. In my History Department I'm in a subcommittee that
analyzes our faculty promotions. We're ﬁnishing a Report, and there's a question of whether we
can discuss in it the low rate with which Assistants in our department have managed to earn
tenure. From 2009-2019, we had 11/21 = 52% of our Assistants get tenure, while the 10 who
didn't consist of 7 who were denied tenure, plus 3 who departed before the tenure application
because they expected not to get tenure.

Five members in our committee think this information is signiﬁcant, alongside the rate of 11/17 =
61% of applicants to tenure became tenured.

However, the one other member, our subcommittee chair, Madeline Hsu, prefers to exclude
discussion of the 52%, and therefore, in the draft Report she includes your name in a footnote:

"Several subcommittee members thought it important to note that this rate falls to only 52% if all
 assistant professors who were hired and did not receive promotion are considered. Inclusion of
this information was disputed by dissenting subcommittee members, who questioned its
relevance based on institutional memory of the cases. This information is noted but not included
in the main report because Vice-Provost for Diversity, Edmund T. Gordon categorizes cases
where faculty have not produced monographs as not involving issues of equity or diversity as
individual faculty are responsible for meeting stipulated workplace standards."

My question is:
For clarity, do you actually agree that such information should be excluded from our report, or is
Madeline invoking your name without having actually asked you?

Thanks,

Al Martinez
            Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 93 of 120


                                                                                    Exhibit 54

Al

Thanks for letting me know about this. I do not remember ever saying anything like this. Certainly not in
the context she places it. Where does she claim to have gotten it from? She has not talked to me about
this issue as far as I can recall.

The 52% is certainly pertinent to discussions of the retention of diverse faculty members. It is directly
pertinent to the tenure rate if there is evidence that the three left because they were counseled out or
otherwise were made to believe that they would not be promoted if they had stayed and gone up.

Ted


From: "Alberto A. Martinez" <almartinez@austin.utexas.edu>
Date: Monday, May 6, 2019 at 11:21 AM
To: "Gordon, Edmund T" <etgordon@austin.utexas.edu>
Subject: quick question
                       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 94 of 120

the report
                                                                                                          Exhibit 55
 Alberto A. Martinez
 Sun 5/12/2019 11:57 PM

 Sent Items

 To: Raby,   Megan <meganraby@austin.utexas.edu>; Del Castillo, Lina M <delcastillo@austin.utexas.edu>;



hey you two,

for the record, earlier today I did read the report that Madeline sent, but once I saw that she still
strangely refused to ﬁx the wrong numerical data in her section, such as the line about "Of the promoted
faculty, 10 of 21 were women and 11 of 21 were persons of color," I decided that I can't keep arguing
over this. I asked her directly 3 times by email to ﬁx it and Megan ﬁrmly asked her too. It's so bizarre that
I actually spent a while again today trying to ﬁgure out if there's any way in which Madeline's count is
right, and I couldn't ﬁnd any. Once again, I count:
24 promotions overall (including 3 individuals who were promoted twice), 12 cases of promoted
minorities (10 individuals who are minorities, and two were promoted twice). Thus, 24 - 3 = 21
individuals were promoted (including 12 women, and 10 minorities).

I wonder if Madeline counted Cynthia Talbot as a minority, since the university lists her as "two or more
ethnicities," which could account for the 11 persons of color (whereas I don't count whites among
persons of color), but still, the 10 women is plainly wrong, since the 12 are:
(12) Lina, (11) Megan, (10) Abena, (9) Tatjana, (8) Tiffany, (7) Daina, (6) Cynthia, (5)
Madeline, (4) Denise, (3) Mary, (2) Ginny, (1) Julie.

I included that count way back in April 26 & 27, etc., so it was Madeline's choice not to read it. Anyhow,
someday I'll ask her, one-on-one, why she refused to read my accounting or revise hers. It's
awfully absurd and exasperating, even offensive. It's almost as if it begs for a public rebuke, but I won't
do any such thing, and think we should just shrug it off, since it's important to in some ways "be the
bigger person."

Still, it's alarming the degree to which one ﬁnds that the humanities is a non-mathematical culture.
Abena has remarked on this too. There's some civility missing too. Anyhow, in light of such errors,
naturally I just couldn't write anything such as "I approve" of what Madeline did, since I don't.

Anyhow, your section is good --- so thank you for working on it, despite the strange opposition that we've
seen.

I'll be at the department meeting --

Best,
Al
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 95 of 120
                                                     Promotions Procedures Subcommittee Report 1


 Department of History, Equity Committee, Promotions Procedures Subcommittee Report
Subcommittee members: Madeline Hsu (chair), Ben Brower, Lina Del Castillo, Yoav Di-Capua, Al
Martinez, Megan Raby

                                        Chair’s Introduction                             Exhibit 56
Subcommittee charge:
This subcommittee is tasked with reviewing our department’s promotions procedures to ensure that
they are helpful, inclusive, fair, and transparent, with the caveat that the University and the College
impose rules and guidelines that also govern departmental procedures. This subcommittee will
analyze policies and procedures related to both promotion to full professor and promotion to
associate professor with tenure. Factors to be considered (but are not limited to) the Third Year
Review, peer observations of classes, mentoring, and service obligations, with the goal of helping
faculty to advance in rank.
         We have made our deliberations recognizing that equity may be defined and therefore
evaluated in various ways. The impetus for starting the Equity Committee stemmed from
observations of inequality of outcomes between History faculty in areas such as salaries, graduate
students admitted, endowed chairs, research funds, teaching awards, major service appointments,
teaching schedules and loads, promotions rates and successes, election to the EC, and many other
resources, markers of status, and departmental support. Trying to evaluate equity issues directs
attention as to why inequality of outcomes have been produced. Are such differential outcomes
related to inequality of access? Are there measures that the department can undertake and wishes to
undertake to address these inequities? This subcommittee deliberated with the understanding that
the department can primarily seek to accomplish equality of access to information, opportunities,
and support but cannot guarantee equality of outcomes because of the complexity of factors
attending individual faculty trajectories.

General Findings:
Overall, in the 28 cases of promotion processed by the History Department 2009-2019, this
subcommittee did not find patterns of discrimination based on vectors of race, ethnicity, or gender.
21 of the 28 cases were successful; all 12 cases of promotion from associate to full went through
(100%) while only 11 of 18 cases of assistants seeking promotion and tenure went through (61%).
Of the promoted faculty, 10 of 21 were women and 11 of 21 were persons of color. The 7 faculty
failing to receive promotion and tenure span the spectrum in terms of race, ethnicity, and gender.
Some of these candidates received positive or evenly split votes in the department, only to be turned
down at the College and Presidential levels. Please see the appendix at the end of this report for the
full listing of these 28 cases.
          When compared to University-wide rates of promotions for the past ten years (see
https://provost.utexas.edu/promotion-tenure-data/ten-year/), the HIS rates differ. HIS is more
successful in promotions from associate to full at 100% compared to the University average of
          Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 96 of 120
                                                               Promotions Procedures Subcommittee Report 2

about 95%. For promotions from assistant to associate with tenure, however, HIS averages only
about 61% compared to the University rate of about 85%.1
         Although this subcommittee did not find discernible patterns of inequity in promotions
outcomes, we did find considerable inconsistency and variation in individual trajectories to
promotion that should be addressed by changes in departmental policy and practices. As a book
field, which requires long-term development of the key project, any changes in policy are inevitably
inequitable as several years are needed to adjust to new requirements. For example, we call attention
to recent major changes in University policy which impose a limit of 12 years during which associate
professors must seek promotion to full or face conversion to a 3-3 teaching load. This policy
change has abruptly pulled the rug from under many colleagues who have been highly productive in
many major areas of academic activity, including major leadership positions and institution building
projects, whose publication output has slowed as a consequence. The narrow framing of academic
work considered for promotion to full based on publications and research fails to acknowledged the
breadth of important work that is required to operate a university of the first rank. We discuss these
findings, faculty input, and our recommended actions in the following sections concerning
promotion from assistant to associate, promotion from associate to full, and evaluation processes.
         Each section reports relevant information gathered from the climate survey, email and other
communications from faculty, our meetings within the subcommittee and with the faculty at large,
supplemental secondary materials, and consultation with staff such as Jackie Llado, Gail Davis, and
Ann Kelble. We have sought to include the range of perspectives and projections. On a number of
issues, this subcommittee failed to come to agreement, hence the acknowledgement of primary
authorship of different sections and tracking of data.
         The reports are followed by recommendations for future action by the department. Many
departmental colleagues have participated sincerely and earnestly, reflecting their deep commitments
to this department.




1 Several subcommittee members thought it important to note that this rate falls to only 52% if all assistant professors
who were hired and did not receive promotion are considered. Inclusion of this information was disputed by dissenting
subcommittee members, who questioned its relevance based on institutional memory of the cases
          Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 97 of 120
                                                               Promotions Procedures Subcommittee Report 3


INTERIM EQUITY REPORT ON PROMOTION FROM ASSISTANT TO ASSOCIATE
                                                   PROFESSOR
                             Primary authors: Lina del Castillo and Megan Raby                              Exhibit 57
Over the past decade, the History Department’s rate of successful tenure cases (61%, 11 out of 18
cases) has been significantly below the rate of the university as a whole (81%-85%).2 Furthermore, 3
assistant Professors resigned before applying for tenure, making the percentage of assistants tenured
out of the total hired 52% (11 out of 21 hires).3 Among these overall departures without tenure, 50%
were minorities and 60% were women. While this data on its own is not sufficient to conclude that
there has been a lack of equity in the tenure process, it strongly suggests a need to consider what
roadblocks may exist in the overall trajectory of junior faculty, from hiring to the tenure case.4 It is
also relevant that, of the 11 assistant professors who were promoted to Associate in the past 10
years, at least 3 were ‘advanced’ assistants in that they either already had a book published when they
were hired, or had given up tenure at their original institution in order to come work at UT without
tenure. The distinction between advanced and junior assistant professors is important when
considering the kind of challenges junior assistants face versus those of their more advanced
colleagues and it matters when it comes time to effectively mentor the diverse pool of assistants.

An assistant professor’s success in promotion and tenure depends on the candidate’s own efforts
and abilities, in combination with the clarity and transparency of the criteria and procedures for
promotion at the department level and above, the resources made available in support of research
and teaching, mentorship, and department climate and inclusivity. While the department cannot
expect to tenure one hundred percent of assistant professors hired, it is in the department’s interest
to do its utmost to put adequately prepared candidates up for tenure. This is not only in service of
achieving a balance of ranks in the department––given the very low current number of junior faculty
and low prospects of administrative approval to hire a significant number of faculty at the assistant
level in the near future. It is also in service of equity.

Equitable outcomes depend on assistant professors receiving equitable access to information and
consistent support from the time of hire through to completion of the tenure case. The department
already supports assistant professors in many ways, such as having a mentorship process,
opportunities for fellowships, and annual one-on-one meetings with the department chair. However,
faculty input strongly suggests that a variety of roadblocks to equitable access to information and
support have cropped up over the years, including inconsistencies in mentorship, delays or
inconsistencies in the articulation of expectations, teaching duties, and provision of leave. There are
many ways––some of them quite simple and straightforward––that we can do better.

2 https://provost.utexas.edu/promotion-tenure-data/ten-year/
3 See Appendix: “Alberto Martinez’s summary of promotions since 2009.”
4 Thus the authors of this section of the report would like to append to the subcommittee chair’s statement that “this

subcommittee did not find patterns of discrimination based on vectors of race, ethnicity, or gender” the qualification
that the data we currently have is ambiguous.
           Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 98 of 120


                                                                                            Exhibit 58
2003-2020
Executive Committee members, and Budget Council members (pre-2005)

Draft, please send me any corrections: almartinez@austin.utexas.edu

                     years in the EC or the BC                                               in 16
                                                                          Total              years
                                                                          years              incl.
                                                                                             2019-20
 Tully               years as Dept. Chair 2003-04, 2004-05, 2005-06,      10                 10
                     2006-07, 2007-08, 2008-09, 2009-10, 2010-11,
                     2011-12, 2012-13
 Jones               2009-10, 2010-11, + years as Dept. Chair: 2013-14,   9                  9
                     2014-15, 2015-16, 2016-17, 2017-18, 2018-19,
                     2019-20
 Bsumek              2007-08, 2011-12, 2012-13, 2016-17, 2017-18, BUT     8?                 8?
                     Bsumek’s CV also says 2004-08, 2008-09, 2010-11
 Brands              2006-07, 2007-08, 2008-09, 2009-10, 2010-11,         7                  7
                     2015-16, 2016-17,
 Matysik             2005-06, 2009-10, 2010-11, spring 2014, 2015-16,     6.5                6.5
                     2018-19, 2019-20
 Levack              2005-06, 2007-08, 2008-09, 2009-10, 2011-12,         13 + prev.         6
                     2012-13 + years as Dept. Chair 1988-89, 1989-90,     yrs.?
                     1990-91, 1991-92, 1993-94, 1999-00, 2000-01
 Crew                2005-06, 2006-07, 2008-09, 2009-10, 2013-14,         6 + prev. yrs.?    6
                     2014-15,
 Joan Neuberger      2008-09, 2009-10, 2012-13, 2013-14, 2018-19,         6 + prev. yrs.?    6
                     2019-20
 Levine              2010-11, 2011-12, 2015-16, 2016-17, 2018-19,         6                  6
                     2019-20
 Lawrence            2003-04, 2008-09, 2009-10, 2012-13, 2013-14,         6                  5
 Abzug               2005-06, 2006-07, 2007-08, 2014-15, 2015-16,         5 + prev. yrs.?    5
 Metzler             2005-06, 2007-08, 2008-09, 2014-15, 2015-16.         5+?                5
 Talbot              2006-07, 2009-10, 2010-11, 2017-18, 2018-19,         5 + prev. yrs.?    5
 Di-Capua            2008-09, 2011-12, 2014-15, 2015-16, 2019-20          5                  5
 Berry               2012-13, 2013-14, 2016-17, 2018-19, 2019-20          5                  5
 Brower              2010-11, 2012-13, 2013-14, 2018-19, 2019-20          5                  5
 Hunt                2009-10, 2010-11, 2016-17, 2017-18,                  8                  4
 Kamil               2006-07, 2007-08, 2014-15, 2015-16,                  4 + prev. yrs.?    4
 Garrard (Burnett)   2010-11, 2011-12, 2012-13, 2013-14,                  4                  4
 Deans-Smith         2007-08, 2008-09, 2014-15, 2015-16,                  4 + prev. yrs.?    4
 Bodian              2010-11, 2012-13, 2013-14, 2015-16,                  4                  4
 Suri                2012-13, 2013-14, 2016-17, 2017-18,                  4                  4
 Lichtenstein        2010-11, 2013-14, 2016-17, 2017-18,                  4                  4
 Hardwick            2005-06, 2006-07, 2007-08, 2019-20                   4 + prev. yrs.?    4
 Minault             2005-06, 2007-08, 2008-09.                           3 + prev. yrs.?    3
 Oshinsky            2005-06, 2006-07, 2007-08.                           3                  3
 Twinam              2006-07, 2008-09, 2009-10,                           3                  3
 Vaughn              2012-13, 2014-15, 2015-16.                           3                  3
 Butler              2013-14, 2016-17, 2017-18, 2019-20                   3                  3
 Chatterjee          2014-15, 2017-18, 2018-19,                           3                  3
 Raby                2014-15, 2016-17, 2018-19,                           3                  3
        Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 99 of 120



 Cañizares-        2006-07, 2007-08*, 2011-12, 2012-13,                   3                  3
 Esguerra          * doesn’t appear in cv, he says he wasn’t in EC then
 Charumbira        2009-10, 2011-12, 2013-14.                             3                  3
 Garfield          2005-06, 2018-19, 2019-20                              3                  3
 Wynn              2003-04, 2014-15, 2015-16,                             3 + 2 prev. yrs.   3
 Frazier           fall 2004, 2007-08, 2008-09,                           8.5                2.5
 Guridy            fall 2006, 2010-11, 2011-12.                           2.5                2.5
 Del Castillo      2012-13, fall 2015, 2017-18,                           2.5                2.5
 Newman            2003-04, 2019-20                                       2 + prev. yrs?     2
 Stoff             2005-06, 2006-07, 2018-19 (withdrew),                  2 + prev. yrs.?    2
 Brown             2016-17, 2017-18,                                      2 + prev. yrs.?    2
 Mary Neuburger    2013-14, 2014-15,                                      2 + prev. yrs.?    2
 Olwell            2008-09, 2009-10,                                      2 + prev. yrs.?    2
 Spellberg         2005-06, 2006-07,                                      2                  2
 Gill              2006-07, 2011-12.                                      2                  2
 Guha              2014-15, 2015-16,                                      2                  2
 Hsu               2016-17, 2017-18,                                      2                  2
 Joseph            2016-17, 2017-18,                                      2                  2
 Anne Martínez     2008-09, 2011-12.                                      2                  2
 Al Martínez       2010-11, 2011-12,                                      2                  2
 Moore             2010-11, 2011-12,                                      2                  2
 Osseo-Asare       2017-18, 2018-19,                                      2                  2
 Zamora            2018-19, 2019-20                                       2                  2
 O’Connell         2018-19, 2019-20                                       2                  2
 Karl Miller       spring 2007, 2013-14.                                  1.5                1.5
 Forgie            2003-04,                                               6 + prev. yrs.?    1
 Coffin            2012-13,                                               1 + prev. yrs.?    1
 Sidbury           2005-06.                                               1 + prev. yrs.?    1
 Frens-String      2017-18, 2018-19,                                      1 + next yr.       1
 Falola            2005-06, at UT Austin since 1991                       1 + prev. yrs.?    1
 Foley             2011-12 only. 23 years at UT                           1                  1
 Farmer            2019-20,                                               1                  1
 Mckiernan-        2009-10.                                               1                  1
 González
 Vong              2016-17,                                               1                  1
 Wilson            2007-08.                                               1                  1
 Louis             at UT Austin since 1970                                0 + prev. yrs.?    0
 Walker            at UT Austin since 2002                                0                  0
 Green             at UT Austin since 2001                                0 + prev. yr.?     0?
 Li                at UT Austin since 2006                                0                  0
 Mintz             at UT Austin since 2012                                0                  0

Budget Council
When there was a Budget Council, instead of an EC, all full Professors were automatically in the
BC. There were also some Associate Professors (and sometimes some Assistants): Frazier fall
2004, Deans-Smith 1984-85, 1988-89, 1991-92, 2000, 2001-05, Forgie 1977-78, 80-81, 89-90,
2001-04, Hunt 86-87, 87-88, 92-93, 2000-01, Lawrence 2000-01, 2003-04, Newman 1989-90,
97-98, 2000-01, Walker 2002-03, Wynn 1991-92, 2000-01, 2003-04. Note: I don’t have the BC
sheet for 2004-05, so the limited data I include for that year is from faculty CVs. Still, it raises
the issue of: who to count? Were all full professors in the BC? Or was it an “Extended Budget
Council”? E.g., Frazier’s CV shows membership in the BC in Fall 2004; Wynn’s CV lists
membership in the BC 2003-04.
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 100 of 120

                                                                                       1
                                                                              Exhibit 59
                                    DRAFT -- TENTATIVE
                     Governance Subcommittee, UT Department of History
                                 Report to the Department

Membership: Falola; Joseph; Lawrence; Martínez; Neuburger, M.; Suri (chair); Twinam; Walker;
Zamora.

Committee Charge: This subcommittee is tasked with reviewing the department’s structures of
governance-- including the Executive Committee, standing committee assignments, and
administrative positions (such as Associate Chair, Graduate Adviser, and Assessment
Director)—and with making recommendations as needed to ensure that those structures are
efficient, democratic, transparent, inclusive, and responsive to the needs of the department
and our students.

Committee Meetings: 8 March, 5 April, 19 April 2019.

Narrative: Our committee divided our deliberations into three categories related to the
governance of the UT history department: Principles of Governance, Structures of Governance,
and Procedures of Governance. We sequentially discussed each topic, with the purpose of
suggesting practical steps that would improve overall department governance. Our discussions
resulted in a clearer articulation of governing principles and a proposed reform, detailed below.
These are first steps, designed to improve governance. They are not presented as “solutions,”
but possible first steps, designed to promote equity within governance structures and
procedures.

Principles of Governance: Our committee believes that these principles must be emphasized
and followed in all areas of department governance.

Transparency
Access
Representativeness
Equity
Diversity
Efficacy
Honesty
Citizenship
Trust
Credibility

We presume that there is a strong consensus on these principles within the department. There
is room for improvement, however, in the implementation of these principles in our daily
allocation of resources and duties. In particular, increased openness and accountability for
decision-making, as well as broader participation, will allow for more confidence that such
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 101 of 120

                                                                                                  2


principles are honored in governance appointments, structures, and procedures. This
observation guides our proposed reform.


Proposed Reform: Committee on Governance and Service (COGS)

Goal: To increase transparency, representativeness, equity, and diversity in appointments to
department committees and other positions of department responsibility.

Rationale: Many members of the department have expressed concerns about the allocation of
resources and duties across the department. As the department has grown more complex, the
department chair has made many of the necessary appointments. To assist the chair in making
appointments that match with our principles, many members of the department would like to
see a representative advisory body created to assist the chair on appointments, and engage our
faculty in these decisions.

Responsibilities:
   1. Track individual faculty departmental service to serve as a guideline for committee and
      position appointments.
   2. Nominate colleagues for appointment to department committees and other positions of
      department responsibility with attention to equity and diversity.
   3. Encourage wider department participation in committees and positions of
      responsibility.
   4. Encourage more regular rotation of responsibilities, with continued attention to merit
      and efficacy.
   5. Inform members of the department about these decisions, and thus build trust in the
      process.
   6. Help the chair to fulfill his/her responsibilities in a timely and collegial manner.

Evaluation:
        This proposed reform is a pilot. We recommend that the department implement COGS
for three years and then evaluate if it, in combination with other possible reforms, serves the
principles and responsibilities articulated above. We expect this new structure and its
procedures to be adjusted by the department over time to improve our adherence to our
principles and responsibilities.
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 102 of 120

                                                                                                 3


How will the Committee on Governance and Service (COGS) work?

Membership: Each year our tenured and tenure-track faculty will elect three faculty members
(one from each rank) to serve one-year terms. The elected full professor will serve as the COGS
chair/facilitator. Faculty serving on the Executive Committee cannot serve on COGS. After
service on COGS, a faculty member cannot serve again for four years. (Possible exceptions will
be made for assistant professors, because presently they are fewer.)

The goal here is to create wide and frequent rotation, including new individuals each year to
ensure that the department chair receives suggestions from different parts of the department,
discouraging entrenched interests. The work of COGS will be advisory, and annual rotation will
promote representativeness and shared burdens, the primary goals of this proposed reform.

Activities:
    1. With departmental staff support, COGS will send an annual Qualtrics survey to
        department faculty, asking them to indicate their personal preferences for service in
        various available committee positions and other positions of departmental
        responsibility.
            a. The survey will also ask for information on faculty service outside the
                department, in order to document and take into consideration extensive
                responsibilities elsewhere on campus, and in the wider historical profession.
    2. With department staff support, COGS will also maintain and update a historical listing
        (an updated Excel spreadsheet) of who has served in various positions during past years,
        with attention to possible unconscious biases in appointments.
    3. Members of COGS will talk with members of the department, especially those less
        involved in service, encouraging them to consider participation in service roles.
    4. After reviewing the above materials, COGS will send nominations to the chair for each
        open committee position or position of responsibility in the department. The
        expectation is that the chair will carefully consider each of these nominations, although
        final appointment power resides with the chair.
    5. Upon request, COGS will share its nominations with members of the department, to
        ensure transparency.
    6. We expect COGS to be in frequent communication with the chair, offering collegial
        advice and consultation on appointments.
    7. We hope all members of the department will see COGS as an important avenue for
        participation in decision-making.
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 103 of 120


                                                                                 Exhibit 60
COLLECTIVE NOMINATION OF PROFESSOR ALBERTO A. MARTÍNEZ TO THE 2019
CIVITATIS AWARD

Civitatis Award
Faculty Council Executive Committee
c/o Secretary of the General Faculty
WMB 2.102, F9500




Dear Members of the Selection Committee and President Fenves

We, the one hundred-and-thirty-eight (138) undersigned, senior vice chancellors, vice-
presidents, vice provosts, associate provosts, deans, associate deans, chairs, directors, professors
and students in over forty (40) departments, centers and schools, collectively nominate
Professor Alberto A. Martínez for the 2019 Civitatis Award. We assert that Professor Martínez is
a member of this institution whose “dedicated and meritorious service to the University” goes
“above and beyond the regular expectations of teaching, research, and service.” Professor
Martínez is one of a handful of Puerto Ricans silently working on campus whose long years of
labor on behalf of this institution deserve recognition. Since 1997, only one Hispanic has
received this award.

Professor Alberto A. Martínez is a distinguished full professor in the History Department.
Professor Martínez is also a devoted instructor, capable of enrapturing student audiences. His
innovative courses on “Race, Science and Racism” and “History of Money and Corruption”
have not just affected students but are also generating reflections on student admission policies
and in the administrative life of this institution. Professor Martínez has dedicated more than a
decade to identifying and solving inequities on campus. His knack for numbers and his
capacious and inquisitive mind have shed a bright light on structural problems at UT Austin
that demand our collective attention, particularly the Puerto Rican diaspora and the status of
minorities on campus.

Before coming to UT Austin, Professor Martínez held a series of prestigious competitive
fellowships at top institutions: M.I.T, Harvard, Boston University, Caltech, and The
Smithsonian.

Professor Martínez has published five peer-reviewed scholarly books with top university
presses: Princeton University Press, University of Pittsburgh Press, Johns Hopkins University
Press, and Reaktion Books (UK) / University of Chicago Press. His latest publication on
Giordano Bruno and Galileo is a profound, innovative study that revisits and challenges our
well-known historiographies on the Inquisition trials of these two early-modern Italian
cosmographers. It singlehandedly transforms our understandings of the Pythagorean-
Lucretian-Epicurean Renaissance. It was recently reviewed as “quite possibly the most
                                                1
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 104 of 120




important book of the year for the history of astronomy.” His areas of expertise range from
Albert Einstein to historical myths in sciences and mathematics. His books have received
abundant scholarly praise, ranging from “laudable,” to “painstakingly detailed,” to
“fascinating,” to “an absolute tour de force.” Two of his books have been national bestsellers in
Mathematics, according to YPB Library Services.

He has published meticulous articles in various journals, from American Journal of Physics, to The
American Mathematical Monthly, to Archive for History of Exact Sciences. Some of his writings have
been translated into German, Japanese, Turkish, Spanish, and Italian. His ideas have been
featured in Scientific American, and the Big Picture Science program of SETI (The Search for
Extraterrestrial Intelligence Institute). This summer he was an invited expert in the Peabody
Award winning investigative show Radiolab. In 2017, he gave the Annual Public Lecture for the
Mathematics Department of Cornell University. He has been an invited speaker on history of
astronomy and Catholicism at the University of Notre Dame. He has given invited talks about
Einstein in Switzerland, France, the Netherlands, Puerto Rico, and Tenerife.

The Civitatis Award rewards service to the University. It is impressive, therefore, to see the
breadth of Professor Martínez’s public contributions to this institution.

At UT Austin, Professor Martínez contributes to the UTeach Natural Sciences program (praised
by President Obama), and therefore the course he designed for math and science majors,
“Perspectives on Science and Math,” has been replicated in 45 universities nationwide. He gave
the Keynote address, to the Annual Conference of Texas STEM Teachers in 2014. He was also
featured in episodes of the Corporation for Public Broadcasting television series “Essential
Science for Teachers: Physical Sciences,” in 2003-04.

He mentored the Phi Alpha Theta History Honor Society at UT Austin for years, and he also
mentored the League of United Latin American Citizens student group.

He teaches a course on “Race, Science and Racism.” In 2018 he publicly complained that UT
Austin has far too few African American students and he contended that “UT Austin should
enroll more students who are economically disadvantaged.” One year later, UT’s Board of
Regents created a $160 Million endowment to help disadvantaged students enroll in UT, to
cover their tuition and fees. Likewise, Professor Martínez has contributed to various ongoing
initiatives to help UT advance to become a Hispanic Serving Institution, meeting with other
Hispanic faculty and officials from UT’s Office of Admissions.

In the aftermath of Hurricane María, which devastated Puerto Rico, Professor Martínez went to
the island multiple times to help in recovery efforts, and in Austin he carried out several
initiatives: He publicly asked President Fenves for assistance for Puerto Ricans, he sought out
and pulled together dozens of Puerto Ricans on campus, he created a coalition of Puerto Rican
faculty for the first time at UT Austin, and created the website for it. Furthermore, Professor
Martínez analyzed mortality rates caused by the hurricane, and he pointed out statistical


                                                 2
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 105 of 120




errors in the studies published by the government of Puerto Rico and Harvard University, as
well as George Washington University. His critical analysis of mortality was featured
on national news.

Professor Martínez has also been featured analyzing Puerto Rico’s hurricane and economic
crises on national television multiple times, in the TV program Full Measure, interviewed by the
five-time Emmy Award winning investigative journalist, Sharyl Attkisson.

Professor Martínez also teaches an innovative course on “History of Money and Corruption.”
Accordingly, he has also pursued this topic in local and national venues. In particular, he has
also worked to expose corruption in Puerto Rico at a national level. For example, in 2018
Professor Martínez accused Puerto Rico’s Secretary of Education of corruption in government
contracts, in the prominent Washington D.C. newspaper, The Hill. One year later, the Secretary
of Education was arrested by the FBI, for corruption in government contracts.

At UT Austin too Professor Martínez has had the courage to publicly voice much needed
critiques. He especially opposed the plan to eliminate and displace our staff. In late 2013, UT
administrators announced their plan to establish “Shared Services” at UT Austin: to eliminate
the jobs of 500 staff members plus remove another 300 staff out of UT Austin to a distant
building, probably at the Pickle campus, to carry out duties for our departments at-a-
distance. They said departments would work better with 800 fewer local and dedicated staff.
They said UT would “save” $30 million a year. Yet Professor Martínez respectfully showed that
such claims were numerically false, in Faculty Council, in campus events, in the Austin
American-Statesman, The Daily Texan, and The Austin Chronicle. Professor Martínez found out that
the plan was concocted by individuals associated with the firm Accenture, in a conflict of
interests, which he exposed in Faculty Council and in The Daily Texan. Months later, the UT
System’s Audit Office confirmed that UT Austin did violate conflict of interest policies when it
hired Accenture.

Professor Martínez criticized Shared Services in Faculty Council, the Graduate Student
Assembly, the Texas State Employees Union, in petitions, in multiple student protests, and in
newspapers. Gradually, administrators admitted that earnings projections were wrong, they
decided staff would not be housed in a building outside UT, they decided to try a pilot program
of Shared Services (instead of implementing it all at once). In Feb. 2015, the chief advocate of
Shared Services, Kevin Hegarty, stepped down as Chief Financial Officer of UT Austin. The
new CFO, Darrell Bazzell, arrived in April 2016. After just four months, the new CFO
eliminated the centralized Shared Services, because, it “has not produced the savings and
efficiencies initially anticipated when it was launched in 2014.”

Moreover in 2013, Professor Martínez was the only faculty member to publicly object to the
purchase and implementation of the immensely expensive administrative application Workday,
in Faculty Council, and in The Daily Texan. Subsequently, the transition to Workday has caused



                                               3
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 106 of 120




enormous expenses and difficulties, especially for UT’s staff, yet Martínez had fairly anticipated
that it should not be implemented.

In 2019, Professor Martínez has contributed to the Library Task Force to support our system of
libraries. And in 2018, in The Texas Tribune, Professor Martínez rightly defended Academic
Freedom against claims made by the Texas State Attorney General, who had formally denied
that such a right belongs to professors. Presently, Martínez serves in UT’s Committee and
Counsel on Academic Freedom and Responsibility.

Yet Professor Martínez’s most important and significant contribution is the advancement of
Hispanic students and faculty on campus. He has spearheaded much-needed reform in his
department and university to address issues of inclusion and fairness. Professor Martínez led
for one year a new Equity Committee in the History Department that introduced policy reforms
on the evaluation of merit salary raises and governance inequities. More important, Professor
Martínez is the chair of the Independent Equity Committee of eight (8) distinguished Hispanic
full professors in five (5) departments. Under the leadership of Professor Martínez, this
committee has spent sixteenth months compiling a study akin in scope to the UT’s Gender
Equity Report. Without the tireless labors of Professor Martínez this recently completed study,
the Hispanic Equity Report, would have never happened.

The significance of this report cannot be overestimated. It took hundreds of hours of Professor
Martínez’s painstaking research. It demonstrates in chilling numerical detail the subordinate
status of Hispanic faculty throughout and the urgency to action to address inequities. Professor
Martínez pored over University budgets and administrative paperwork held at the Perry-
Castañeda Library, the Briscoe Center, and elsewhere. For the first time in the history of UT
Austin and probably the history of all higher education in the State of Texas, Professor Martínez
established reliable statistics on Hispanic faculty. The study includes staggering data on
Hispanics on such diverse yet significant variables as numbers and distribution across
departments, schools, and colleges; salary gaps in rank and gender; retention and tenure rates;
gender inequities; ratios of teaching awards; access to campus-wide governance through
elections and appointments; access to professorships and endowed chairs; share in positions of
higher administration; correlations between merit and publications for 27% of all senior
Hispanic Faculty and several departments on campus. This is a herculean task, a labor of care
and devotion to the betterment of this institution. Professor Martínez has been a leader,
tirelessly sharing data with the Vice Provost for Diversity, the Council for Racial and Ethnic
Equity and Diversity, other local groups, and the in the pursuit of diversity and inclusion on
campus.

The overall career of Professor Martínez clearly demonstrates that he has done “dedicated and
meritorious service to the University, beyond the regular expectations of teaching, research, and
service.” Professor Martinez's fifteen-year trajectory on campus is one of distinction and
courage



                                                4
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 107 of 120




Cordially

On behalf of the Independent Equity Committee:
   1. Prof. Jorge Cañizares-Esguerra. Alice Drysdale Sheffield Professor of History-UT-
      Austin. Distinguished Professor. Facultad Latinoamericana de Ciencias Sociales
      (FLACSO). Distinguished Luverhulme Visiting Professor-I.A.S of University of London.
      Nancy-Lyman-Roelker-Mentorship Awardee. American Historical Association

   2. Prof. Francisco Gonzalez-Lima, George I. Sanchez Centennial Professor in Psychology,
      Psychiatry, Pharmacology & Toxicology. Director of the Texas Consortium in Behavioral
      Neuroscience. Distinguished Texas Scientist and Academic Director, Texas Academy of
      Science. Alexander von Humboldt Research Fellow, Germany


   3. Prof. Gloria González-López, Professor of Sociology and Center for Women's and
      Gender Studies.

   4. Prof. Martha Menchaca, Professor of Anthropology, Latin American Studies, Women
      and Gender Studies, and Mexican American & Latina/o Studies


   5. Prof. John Morán González, Frank Dobie Regents Professor in American and English
      Literature


   6. Prof. Fred Valdez, Jr. Professor of Anthropology; Director, Center for Archaeological
      and Tropical Studies


   7. Prof. Emilio Zamora. Professor of History. Fellow of the George W. Littlefield
      Professorship in American History; and Fellow and President of the Texas State
      Historical Association


On behalf of diverse faculty university-administrators:

   8. Prof. Sacha Kopp. Senior Vice Chancellor for Academic Affairs, University of Nebraska
      Omaha, former Dean of the College of Arts and Sciences, Stony Brook University;
      former Associate Dean for Undergraduate Education of the College of Natural Sciences,
      and Professor of Physics at the University of Texas at Austin

   9. Prof. Leonard N. Moore, Vice President of the Division of Diversity and Community
      Engagement George Littlefield Professor of American History.




                                               5
   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 108 of 120




10. Prof. Ted Gordon. Vice Provost for Diversity. Office of the Executive Vice President and
    Provost. Associate Professor in African and African Diaspora Studies Department.

11. Prof. James A. Wilson, Jr., Associate Provost for Academic Affairs and Director of
    Faculty Innovation and Enhancement (FIE) at Prairie View A&M University; 2019-2020
    American Council on Education (ACE) Fellow at Rice University; (Former Assistant
    Professor—UT History Department)

12. Prof. Luis Zayas. Dean. Steve Hicks School of Social Work. Professor of Social Work and
    the Del Medical School.

13. Prof. Anthony J. Petrosino. Associate Dean for Research and Outreach. Simmons School
    of Education & Human Development. SMU. Former Associate Professor of STEM
    Education. College of Education (retired). UT-Austin

14. Prof. Richard Reddick. Associate Dean for Equity, Community Engagement, and
    Outreach, College of Education. Coordinator, Program in Higher Education Leadership.
    Assistant Director, Plan II Honors Program, College of Liberal Arts. Associate Professor
    of Higher Education Leadership and African and African Diaspora Studies

15. Prof. Mia Carter, Associate Dean. College of Liberal Arts. Associate Professor of English,
    University Distinguished Teaching Professor.

16. Prof. William E Forbath Associate Dean for Research. Law School. Lloyd M. Bentsen
    Chair in Law

17. Miguel V. Wasielewski. Executive Director of Admissions. UT-Austin.

18. Dr. Suchitra V. Gururaj, Assistant Vice President for Community and Economic
    Engagement, Division of Diversity and Community Engagement

19. Prof. Karma R. Chávez, Chair and Associate professor, Department of Mexican
    American and Latina/o Studies

20. Prof. Jossianna Arroyo.. Chair Department of Spanish and Portuguese. Professor
    Spanish Language and Literature and the Department of African and African Diaspora
    Studies

21. Prof. Luis Urrieta, Jr., Associate Chair, Department of Curriculum & Instruction .
    Director of Student Programs, LLILAS-Benson. Suzanne B. and John L. Adams Professor of
    Education




                                            6
   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 109 of 120




22. Prof Virginia Garrard, Director LLILAS Benson Latin American Studies and
    Collections & Professor of History


23. Prof. Kevin Cokley, Ph.D. Director, Institute for Urban Policy Research & Analysis
    (IUPRA). University and UT System Distinguished Teaching Professor. Oscar and Anne
    Mauzy Regents Professorship for Educational Research and Development. Professor of
    Educational Psychology and African and African Diaspora Studies

24. Prof. Luis E. Cárcamo-Huechante, Director of the Program in Native American and
    Indigenous Studies (NAIS); Associate Professor at the Department of Spanish and
    Portuguese.

25. Prof. Lourdes J Rodríguez. Director, Community-Driven Initiatives. Associate Professor
    Department of Population Health

26. Prof. Huaiyin Li. Director, Center for East Asian Studies Professor of History

27. Prof. Thomas Jesus Garza. Director, Texas Language Center. Associate Professor of
    Slavic and Eurasian Studies UT Regents' and University Distinguished Teaching

28. Prof. Minkah Makalani Director, John L. Warfield Center for African and African
    American Studies | Associate Professor, African and African Diaspora Studies

29. Prof. Ricardo Ainslie. Director, Mexico Center at LLILAS-Benson University of Texas at
    Austin. M.K. Hage Centennial Professor in Education

30. Prof. Arthur B Markman. Executive Director of the IC2 Institute, and Founding Director
    of the Program in the Human Dimensions of Organizations Annabel Irion Worsham
    Centennial Professor, Psychology

31. Prof. Deborah Parra-Medina, Director of the Latino Research Institute, and Professor,
    Mexican American and Latina/o Studies

32. Prof. Douglas Biow. Director, Center for European Studies Director, France-UT Institute
    Superior Oil Company-Linward Shivers Centennial Professor

33. Prof. Lorraine Pangle Co-Director, Thomas Jefferson Center for the Study of Core Texts
    and Ideas Professor of Government

34. Prof. Benjamin Ibarra Sevilla. Program Director Master’s Advanced Studies. Program
    Coordinator Masters of Science in Historic Preservation. Associate Professor of
    Architecture.


                                            7
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 110 of 120




   35. Prof. Michael Marder. Codirector of UTeach. Professor of Physics.

   36. Prof. Wenhong Chen. Co-director, Media and Entertainment Industries Program |
       Moody College of Communication. Associate Professor of Media Studies and Sociology.

   37. Dr. Kimberly Hughes, Director, UTeach Institute, University of Texas at Austin.

   38. Dr. Paige Schilt. Director, Sanger Learning Center, School of Undergraduate Studies

   39. Prof. Rebecca McInroy, Senior Host / Producer, KUT Radio


On behalf of general faculty:

   40. Prof. Mark G. Raizen. Sid W. Richardson Foundation Regents Chair in Physics #2.
       Professor of Physics, Center for Nonlinear Dynamics Professor of Medicine, Dell
       Pediatric Research Institute

   41. Prof. William Beckner. Paul V. Montgomery Centennial Memorial Professor in
       Mathematics

   42. Prof. Toyin Falola. Jacob and Frances Sanger Mossiker Chair in the Humanities #2.
       Distinguished Teaching Professor. Department of History.

   43. Prof. Henry William Brands Jr. Jack S. Blanton Sr. Chair in History at the University of
       Texas at Austin

   44. Prof. Thomas L. Pangle Joe R. Long Endowed Chair in Democratic Studies. Department
       of Government

   45. Prof. Neil Foley. Robert and Nancy Dedman Chair in History. Southern Methodist
       University. Former Associate Dean and Professor. UT.

   46. Prof. Fernando Luiz Lara. Potter Rose Professorship in Urban Planning. School of
       Architecture

   47. Prof. Juliet E. K. Walker. Professor of History and African and African Diaspora Studies.
       Fellow of George W. Littlefield Professorship in American History. Founder Director
       Center Black Business History, Entrepreneurship, Technology

   48. Prof. Walter L. Buenger. Chief Historian, Texas State Historical Association
       Summerlee Foundation Chair in Texas History and Barbara Stuart Centennial Professor
       in Texas History Department of History.

                                               8
   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 111 of 120




49. Prof. Jeremi Suri. Mack Brown Distinguished Chair for Leadership in Global Affairs.
    Professor of History and Lindon Johnson School of Public Affairs.

50. Prof, Andrea C Gore, rofessor and Vacek Chair of Pharmacology; Division of
    Pharmacology and Toxicology, College of Pharmacy; Institute for Neuroscience;
    Institute for Cellular and Molecular Biology, and Department of Psychology

51. Prof. Peniel E. Joseph. Barbara Jordan Chair in Ethics and Political Values and Founding
    Director Center for the Study of Race and Democracy, LBJ School of Public Affairs.
    Professor of History.

52. Prof. Tom Palaima. Robert M. Armstrong Centennial Professor of Classics

53. Prof. Lisa L. Moore. Archibald A. Hill Professor in American and English Literature.
    Professor of Women's and Gender Studies. Director, LGBTQ Studies Program

54. Prof. Linda Dalrymple Henderson, David Bruton, Jr. Centennial Professor in Art
    History, University Distinguished Teaching Professor, Dept. of Art and Art History

55. Prof. Allan Tully Professor; Eugene C. Barker Centennial Professorship in American
    History

56. Prof. Jonathan C. Brown. Professor of History.

57. Prof. Robert Oppenheim, Professor of Asian Studies and Anthropology

58. Prof. Richard Fitzpatrick. Professor of Physics.

59. Prof. Joan Neuberger. Professor of History.

60. Prof. Robin Moore. Professor of Ethnomusicology, Butler School of Music

61. Prof. Cory F. Juhl. Professor, Philosophy, Associate Chair, Philosophy

62. Prof. Jacqueline L. Angel, Professor of Sociology and Public Affairs. Sociology and LBJ
    School.

63. Prof. Paul B Woodruff. Professor, Philosophy; Distinguished Teaching Professor

64. Prof. Daniel Bonevac Professor of Philosophy and Human Dimensions of Organizations

65. Prof. Angela Valenzuela, Professor, School of Education.

                                            9
   Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 112 of 120




66. Prof. Cynthia Talbot. Professor of History

67. Prof. Richard Matzner. Professor of Physics

68. Prof. David Prindle. Professor of Government

69. Prof. Yoav Di-Capua. Professor of History.

70. Prof. Indrani Chatterjee. Professor of History and Asian Studies.

71. Prof. Juan Dominguez. Associate Professor of Psychology and Pharmacology. Fellow of
   the Alma Idell Carlson Chair.

72. Prof. Benjamin C. Brower. Associate Professor of History.


73. Prof. Alison K. Frazier Associate Professor of History & Religious Studies. Graduate
    Advisor, History.

74. Prof. Sam C. Vong. Assistant Professor of History. Curator of Asian Pacific American
   History, Smithsonian Institution

75. Prof. Abena Dove Osseo-Asare, Associate Professor of History

76. Prof. J. Brent Crosson. Assistant Professor, Religious Studies


77. Prof. Cesar A. Salgado. Associate Professor of Spanish and Portuguese


78. Prof. Megan Raby. Associate Professor of History.


79. Prof. Carlos E. Ramos-Scharrón. Associate Professor, Department of Geography & the
    Environment and LLILAS-Benson

80. Prof. Laurie Green. Associate Professor of History.

81. Prof. Katherine Dunlop. Associate Professor, Philosophy

82. Prof. C.J. Alvarez. Assistant Professor, Mexican American and Latina/o Studies

83. Dr. Megan Seaholm, Senior Lecturer. Department of History


                                            10
         Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 113 of 120




     84. Dr. Erik Dempsey, Assistant Director, Thomas Jefferson Center Lecturer, Department of
         Government and Thomas Jefferson Center;.

     85. Dr. Rachel Ozzane. Lecturer. Department of History.


     86. Prof. Lina del Castillo. Associate Professor of History.


     87. Prof. Leticia Marteleto. Associate Professor of Sociology, Department of Sociology,
         Population Research Center.

     88. Prof. Judith Coffin. Associate Professor of History.

     89. Arturo De Lozanne, Ph.D. Associate Professor. Department of Molecular Biosciences.
         Provost’s Teaching Fellow. University Distinguished Teaching Professor

     90. Prof. Flavio Azevedo. Associate Professor. Department of Curriculum and Instruction.


     91. Prof. Enrique Rodríguez-Alegría. Professor of Anthropology.


     92. Prof. Paul Bonin Rodriguez. Associate Professor Department of Theatre and Dance.


     93. Prof. Tracie Matysik. Associate Professor of History.


     94. Prof Adam Clulow. Associate Professor of History.


     95. Prof. Erika M. Bsumek. Associate Professor of History. Provost’s Teaching Fellow

.
     96. Prof. Joshua Frens-String. Assistant Professor of History.


     97. Prof. Lorraine Leu, Associate Professor, LLILAS & Department of Spanish & Portuguese.

     98. Prof. Steven Mintz. Professor of History.

     99. Prof. Manuel Ramirez. Professor of Pyschology.

    100. Prof. George Forgie. Associate Professor of History.




                                                  11
       Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 114 of 120




 101. Prof. Snehal Shingavi, Associate Professor, English, and South Asia Institute, and Center
    for Asian American Studies

  102. Prof. Alexander P. D. Mourelatos. Professor Emeritus of Philosophy and Classics

 103. Prof. Lesley Dean-Jones. Associate Professor, Department of Classics.

 104. Prof. Jennifer V Ebbeler. Associate Professor, Department of Classics

 105. Dr. Joshua Roebke Author, Instructor, and Researcher
    Institute for Historical Studies & College of Natural Sciences

 106. Dr. Jeffrey C. Leon. Lecturer, Philosophy

 107. Dr. Dana L. Cloud. Independent Scholar. Former Professor, Department of
    Communication and Rhetorical Studies Syracuse University. Former Associate Professor,
    Department of Communication Studies, UT Austin



On behalf of former students and current students

 108. Dr Kristie Patricia Flannery. Killam Postdoctoral Fellow, University of British Columbia.
    Former University of Texas at Austin Writing Fellow (2017-2018), and Department of
    History graduate student (2011-2019).

 109. Prof. Cameron Strang. Assistant Professor of History. University of Nevada-Reno.
    Alumnus UT-History.

 110. Prof. Ben Breen. Assistant Professor of History. US Santa Cruz. Alumnus UT-History
    (Professor Martinez’s TA)

 111. Prof. Paul Conrad. Assistant Professor of History. UT Arlington. Alumnus UT-History.

 112. Prof. Francis Goicovich. Associate Professor of History. Universidad de Chile. Alumnus
    UT-History

 113. Prof. Brad Dixon, Assistant Professor of History, University of Memphis. Former IHS
    Fellow (2018-2019) and Department of History graduate student (2013-2018).

 114. Prof. Chloe Ireton, Lecturer in Iberian History and the History of the Iberian World
    1500-1800, (Alumni of History graduate program, The University of Texas at Austin, 2011-
    2018)


                                              12
     Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 115 of 120




115. Dr. Adrian Masters, German Research Foundation Fellow at the University of Tübingen,
   former UT Austin Institute for Historical Studies Fellow (2018-2019), UT University
   Writing Fellow (2017-2018), and Department of History graduate student (2011-2018)

116. Dr. Ran Segev. Postdoctoral Fellow. Minerva Humanities Center. Tel Aviv University
   History Department. UT-Austin. 2008- 2015


117. Dr. Dolph Briscoe IV, Lecturer of History at Texas A&M University-San
   Antonio. History Department UT 2014.

118. Dr. Angela Smith. Adjunct Professor St Edwards University. Alumnus History
   Department UT. Ph.D 2014.

119. Prof. Greg Cushman. Associate Professor of International Environmental History at
   University of Kansas. Alumnus History Department UT (Ph.D 2003).

120. Nicolás Alejandro González Quintero, Ph.D Candidate at the History Department at UT
   Austin; UT University Writing Fellow (2019-2020).

121. Diana Heredia-López, Graduate Student, Department of History

122. Stormie Koerner, currently a graduate student at the UT iSchool; BA in history and
   classics from UT Austin.


123. Sophia Grace Donnelly: graduated, December 2014 BA in Liberal Arts with Honors,
   History Major.

124. Alexander Chaparro-Silva. Graduate Student, Department of History


125. Gary Dunbar. Graduate Student, Department of History


126. Ernesto Mercado. Graduate Student. Department of History.

127. Stormie Koerner, currently a graduate student at the UT iSchool; BA in history and
   classics from UT Austin

128. Maria Aina Ongcheap, Undergraduate, BSA Neuroscience and BA History (History of
   Science)

129. Lauren Peña. Graduate Student and Assistant Instructor. Department of Spanish and
   Portuguese.

                                            13
     Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 116 of 120




130. Gabriel J Rodriguez-Rivera. Scientist in Residence. Environmental Science Institute.
   Department of Chemical Engineering.

131. Allegra Geller. M.S. University of Texas at Austin, Information Studies; B.A. 2013
   History and European Studies; Phi Beta Kappa


132. Michelle Morar. BS Biology 2009, M. Ed 2019. U-T Austin.


133. Edgardo Irizarry Arroyo. Graduate Student. School of Design and Creative Technologies

134. Maxwell Anderson, J.D. Candidate at UT Law.

135. Bethany Skeen. BA. University of Texas-Austin.

136. Doreen Balbuena BA International Relations & Global Studies, 2013


Additional signatures
137. Prof. Liliana M. Garces, Associate Professor of Education, College of Education

138. Prof. Shaleiah Fox. Director External Relations Texas Development. Black Studies at UT
Austin.




                                             14
            Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 117 of 120


                                                                            Exhibit 61




Dear Ted,

I look forward to our group meeting with the Provost next week.
Still, when we last met I was stunned to hear that when you kindly signed Jorge’s letter
nominating me for an award, persons actually wrote and called you to say negative rumors
about me, whatever they said. I’ve lived in the US for 27 years without winning any award, so it
makes no big difference if I don’t win one again. Still, it’s not right that anyone should spread
false rumors about me, because really I’ve done nothing wrong.

So, to reassure you that any such claims about me are grossly false, I here send you the formal
complaint that my lawyers filed in the EEOC and Texas Workforce Commission last month, in
regard to such allegations. Since you handle faculty and diversity issues, you should see it. It’s
18 pages, the rest are exhibits.

Now of course, our meeting won’t be about this, but in your office we mentioned how difficult it is
to confront inequities “on the ground” that is, within departments. My case illustrates why we
strongly hope that some structural institutional changes might be implemented in order to
improve inclusion of minorities in faculty governance within departments.

Many thanks,
Alberto
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 118 of 120


                                                        Exhibit 62
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 119 of 120
Case 1:20-cv-01175-LY Document 1-3 Filed 11/25/20 Page 120 of 120


                                                              Exhibit 63




                     horizontal line = White (non-Hispanic)
